Exhibit 10.3

 

EXECUTION VERSION

 

AMENDMENT NO. 1

TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made as of March 12, 2018, by and among VIRTUSA CORPORATION, a Delaware
corporation (the “Borrower”), JPMORGAN CHASE BANK, N.A. as the Administrative
Agent (the “Administrative Agent”), and each Lender as of the date hereof. 
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings ascribed to them in the Credit Agreement described below.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Lenders from time to time party thereto, and the
Administrative Agent are parties to that certain Credit Agreement dated as of
February 6, 2018 (as amended, modified, restated or otherwise supplemented from
time to time, the “Credit Agreement”, and as further amended by this Amendment,
the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to amend certain provisions of the Credit Agreement in order to
permit the Borrower and its Subsidiaries to obtain the Delayed Draw Term Loans
for use in connection with financing the acquisition by the Borrower, through
its direct or indirect wholly-owned Subsidiary, of (a) 100% of the issued and
outstanding shares or other Equity Interests of eTouch Systems Corp., a Delaware
Corporation and (b) 100% of the issued and outstanding shares or other Equity
Interests of eTouch Systems (India) Pvt. Ltd., a company existing under the laws
of India (collectively, the “eTouch Acquisition”);

 

WHEREAS, Section 9.02(b)(vi) of the Credit Agreement permits the Credit
Agreement to be amended, as proposed in connection with the request to finance
the eTouch Acquisition, with the consent of the Borrower, the Administrative
Agent and each Lender; and

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Administrative Agent and the Lenders signatory hereto are willing to agree to
amend certain provisions of the Credit Agreement, all on the terms and subject
to the conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises set forth herein (which are
incorporated herein as though fully set forth below, by this reference thereto)
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each of the undersigned agrees as follows:

 

1.                                      Acknowledgments, Affirmations and
Representations and Warranties.

 

Each Loan Party acknowledges, affirms, represents and warrants that:

 

--------------------------------------------------------------------------------


 

(i)                                     The Borrower has the corporate power and
authority to enter into, and has taken all necessary corporate action to
authorize, this Amendment and the transactions contemplated hereby.

 

(ii)                                  Each Guarantor, if any, has the corporate
and/or company power and authority to enter into, and has taken all necessary
corporate or company action to authorize, this Amendment and the transactions
contemplated hereby.

 

(iii)                               No consent, approval, authorization or order
of, or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by each Loan Party of this Amendment.

 

(iv)                              All representations and warranties set forth
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects (or, with respect to representations and warranties already
qualified by concepts of materiality, in all respects) on and as of the date
hereof (except for representations and warranties that expressly speak as of a
specific date, then on and as of such specific date).

 

(v)                                 No Default or Event of Default exists under
the Credit Agreement or any of the other Loan Documents.

 

2.                                      Amendments to Credit Agreement.  Subject
to the covenants, terms and conditions set forth herein and in reliance upon the
representations and warranties set forth herein, the Credit Agreement, including
all of the Exhibits attached thereto, is hereby amended such that, after giving
effect to all such amendments, it shall read in its entirety as set forth in
Exhibit A attached hereto.

 

3.                                      Conditions to Effectiveness.  This
Amendment and the amendments to the Credit Agreement set forth in Section 2
shall become effective when the Administrative Agent (or its counsel) shall have
received from the Borrower and each Guarantor (if any), and from each Lender,
(i) a counterpart of this Amendment, signed on behalf of such Person, or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Amendment) that
such Person has signed a counterpart of this Amendment.

 

4.                                      Reaffirmation; No Waiver.  Each Loan
Party, as maker, debtor, assignor, obligor, guarantor, or in other similar
capacity in which it incurs obligations to the Administrative Agent, the Issuing
Bank or the Lenders under any of the Loan Documents, hereby ratifies and
reaffirms all of its respective payment and performance obligations, contingent
or otherwise, under each of the Loan Documents to which it is a party and, to
the extent it has granted liens or mortgages on or security interests in any of
its properties pursuant to any Collateral Document as security for the Secured
Obligations, hereby ratifies and reaffirms such grant of liens, mortgages and
security interests and confirms and agrees that with respect to liens and
security interests on any right, title and interest of such Loan Party in any
personal property granted pursuant to a security agreement, pledge agreement or
otherwise, such liens and security interests hereafter secure all of the Secured
Obligations, in each case as if each reference in such Collateral Document to
the

 

2

--------------------------------------------------------------------------------


 

obligations secured thereby are construed to hereafter mean and refer to such
Secured Obligations (including, without limitation, with respect to all Loans
and all LC Exposure) and including under the Credit Agreement and other Loan
Documents, as amended by this Amendment.  Each Loan Guarantor acknowledges,
affirms and agrees that all Secured Obligations to the Administrative Agent, the
Issuing Bank, the Lenders and the Secured Parties have been guaranteed and
continue to be guaranteed by such Loan Guarantor pursuant to the terms of the
Credit Agreement, as amended by this Amendment.  Each Loan Party acknowledges
and reaffirms that it is responsible for the observance and full performance of
the Secured Obligations and that each of the Loan Documents to which it is a
party remains in full force and effect, continues to apply to the Secured
Obligations, as amended by this Amendment, and are hereby ratified and confirmed
in all respects.  The execution of this Amendment shall not operate as a
novation, or waiver of any right, power or remedy of the Administrative Agent,
the Issuing Bank, the Lenders or Secured Parties, or waiver of any provision of
any of the Loan Documents.  The Loan Parties agree and acknowledge that this
Amendment shall be deemed a Loan Document.  All references in the Loan Documents
to the Credit Agreement shall be deemed to be references to the Credit
Agreement, as amended by this Amendment.

 

5.                                      Fees and Expenses.  The Loan Parties
agree that they will promptly pay all reasonable and documented legal and
professional fees and expenses (including all reasonable and documented fees and
expenses of Goulston & Storrs PC, as counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with this Amendment and the
transactions contemplated hereby.

 

6.                                      Successors and Assigns.  This Amendment
shall be binding upon each of the Loan Parties and upon its respective
successors and assigns and shall inure to the benefit of the Administrative
Agent, the Lenders and their respective successors and assigns.  The successors
and assigns of such entities shall include, without limitation, their respective
receivers, trustees, or debtors-in-possession.

 

7.                                      Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

8.                                      Execution in Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, emailed pdf, or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

[remainder of page intentionally left blank; signature pages follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed by each of the
undersigned as of the day and year first set forth above.

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

/s/Ranjan Kalia

 

 

Name: Ranjan Kalia

 

 

Title: Executive Vice President and Chief Financial Officer

 

[Signature Page to Amendment No. 1 (Virtusa)]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/Stacy Benham

 

 

Name: Stacy Benham

 

 

Title: Vice President

 

 

 

JPMORGAN CHASE BANK, N.A., as Lender and Issuing Bank

 

 

 

 

 

 

By:

/s/Stacy Benham

 

 

Name: Stacy Benham

 

 

Title: Vice President

 

[Signature Page to Amendment No. 1 (Virtusa)]

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A., as a Lender

 

 

 

 

 

By:

/s/Molly Kropp

 

 

Name: Molly Kropp

 

 

Title: Vice President

 

[Signature Page to Amendment No. 1 (Virtusa)]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, N.A., as a Lender

 

 

 

 

 

By:

/s/Debra DelVecchio

 

 

Name: Debra DelVecchio

 

 

Title: Managing Director

 

[Signature Page to Amendment No. 1 (Virtusa)]

 

--------------------------------------------------------------------------------


 

 

Citizens Bank, N.A., as a Lender

 

 

 

 

 

By:

/s/William M. Clossey

 

 

Name: William M. Clossey

 

 

Title: Sr. Vice President

 

[Signature Page to Amendment No. 1 (Virtusa)]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/Ronald J. Drobny

 

 

Name: Ronald J. Drobny

 

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 1 (Virtusa)]

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA, National Association, as a Lender

 

 

 

 

 

By:

/s/Charles Andrew Reidell

 

 

Name: Charles Andrew Reidell

 

 

Title: Vice President

 

[Signature Page to Amendment No. 1 (Virtusa)]

 

--------------------------------------------------------------------------------


 

 

PNC Bank, National Association, as a Lender

 

 

 

 

 

By:

/s/Melinda DiBenedetto

 

 

Name: Melinda DiBenedetto

 

 

Title: Vice President

 

[Signature Page to Amendment No. 1 (Virtusa)]

 

--------------------------------------------------------------------------------


 

 

SILICON VALLEY BANK, as a Lender

 

 

 

 

 

By:

/s/Jon Wolter

 

 

Name: Jon Wolter

 

 

Title: Vice President

 

[Signature Page to Amendment No. 1 (Virtusa)]

 

--------------------------------------------------------------------------------


 

Exhibit A to Amendment No. 1 to
Amended and Restated Credit Agreement

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

dated as of

 

February 6, 2018

 

among

 

VIRTUSA CORPORATION,

 

as Borrower,

 

THE OTHER LOAN PARTIES PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Bookrunner(s) and Lead Arranger(s)

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

ARTICLE I. Definitions

5

 

 

SECTION 1.01

Defined Terms

5

SECTION 1.02

Classification of Loans and Borrowings

44

SECTION 1.03

Terms Generally

44

SECTION 1.04

Accounting Terms; GAAP

44

SECTION 1.05

Status of Obligations

45

 

 

 

ARTICLE II. The Credits

45

 

 

SECTION 2.01

Commitments

45

SECTION 2.02

Loans and Borrowings

46

SECTION 2.03

Requests for Borrowings

47

SECTION 2.04

[Reserved.]

47

SECTION 2.05

[Reserved.]

47

SECTION 2.06

Letters of Credit

48

SECTION 2.07

Funding of Borrowings

53

SECTION 2.08

Interest Elections

54

SECTION 2.09

Termination and Reduction of Commitments

55

SECTION 2.10

Repayment of Loans; Evidence of Debt

56

SECTION 2.11

Prepayment of Loans

57

SECTION 2.12

Fees

59

SECTION 2.13

Interest

60

SECTION 2.14

Alternate Rate of Interest

61

SECTION 2.15

Increased Costs

62

SECTION 2.16

Break Funding Payments

63

SECTION 2.17

Payments Free of Taxes

64

SECTION 2.18

Payments Generally; Allocation of Proceeds; Pro Rata Treatment; Sharing of
Set-offs

68

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

71

SECTION 2.20

Defaulting Lenders

71

SECTION 2.21

Expansion Option; Incremental Facilities

73

 

 

 

ARTICLE III. Representations and Warranties

76

 

 

SECTION 3.01

Organization; Powers

76

SECTION 3.02

Authorization; Enforceability

77

SECTION 3.03

Governmental Approvals; No Conflicts

77

SECTION 3.04

Financial Condition; No Material Adverse Change

77

SECTION 3.05

Properties; Intellectual Property

78

SECTION 3.06

Litigation and Environmental Matters

78

SECTION 3.07

Compliance with Laws and Agreements

79

SECTION 3.08

Investment Company Status

79

SECTION 3.09

Taxes

79

SECTION 3.10

ERISA

79

SECTION 3.11

Disclosure

79

 

i

--------------------------------------------------------------------------------


 

SECTION 3.12

No Default

80

SECTION 3.13

Solvency

80

SECTION 3.14

Insurance

80

SECTION 3.15

Capitalization and Subsidiaries

80

SECTION 3.16

Security Interest in Collateral

80

SECTION 3.17

Employment Matters

80

SECTION 3.18

Anti-Corruption and Anti-Terrorism Laws and Sanctions

80

SECTION 3.19

Use of Proceeds

81

SECTION 3.20

Federal Reserve Regulations

81

SECTION 3.21

EEA Financial Institution

82

 

 

 

ARTICLE IV. Conditions

 

82

 

 

 

SECTION 4.01

Effective Date

82

SECTION 4.02

Each Credit Event

85

 

 

 

ARTICLE V. Affirmative Covenants

87

 

 

SECTION 5.01

Financial Statements; and Other Information

87

SECTION 5.02

Notices of Material Events

88

SECTION 5.03

Existence; Conduct of Business

89

SECTION 5.04

Payment of Obligations

89

SECTION 5.05

Maintenance of Properties

89

SECTION 5.06

Books and Records; Inspection Rights

89

SECTION 5.07

Compliance with Laws

90

SECTION 5.08

Use of Proceeds and Letters of Credit

90

SECTION 5.09

Insurance

90

SECTION 5.10

Additional Subsidiaries

92

SECTION 5.11

Additional Collateral; Further Assurances

92

SECTION 5.12

Accuracy of Information

93

SECTION 5.13

Consummation of Polaris Tender Offer. The Borrower will cause

93

SECTION 5.14

Post-Closing Covenant

93

 

 

 

ARTICLE VI. Negative Covenants

93

 

 

SECTION 6.01

Indebtedness

93

SECTION 6.02

Liens

96

SECTION 6.03

Fundamental Changes

98

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

99

SECTION 6.05

Swap Agreements

102

SECTION 6.06

Restricted Payments

102

SECTION 6.07

Transactions with Affiliates

104

SECTION 6.08

Restrictive Agreements

105

SECTION 6.09

Amendment to Material Documents; Fiscal Year

106

SECTION 6.10

Financial Covenants

106

SECTION 6.11

Sale and Leaseback Transaction

106

SECTION 6.12

Asset Sales

107

SECTION 6.13

Immaterial Subsidiaries

108

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII. Events of Default

109

 

 

ARTICLE VIII. The Administrative Agent

112

 

 

ARTICLE IX. Miscellaneous

118

 

 

SECTION 9.01

Notices

118

SECTION 9.02

Waivers; Amendments

120

SECTION 9.03

Expenses; Indemnity; Damage Waiver

123

SECTION 9.04

Successors and Assigns

124

SECTION 9.05

Survival

129

SECTION 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

130

SECTION 9.07

Severability

130

SECTION 9.08

Right of Setoff

130

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

131

SECTION 9.10

WAIVER OF JURY TRIAL

131

SECTION 9.11

Headings

132

SECTION 9.12

Confidentiality

132

SECTION 9.13

Material Non-Public Information

133

SECTION 9.14

Several Obligations; Nonreliance; Violation of Law

133

SECTION 9.15

USA PATRIOT Act

133

SECTION 9.16

Appointment for Perfection

134

SECTION 9.17

Interest Rate Limitation

134

SECTION 9.18

No Advisory or Fiduciary Responsibility

134

SECTION 9.19

No Fiduciary Duty, etc.

135

SECTION 9.20

Amendment and Restatement of Existing Credit Agreement

135

SECTION 9.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

136

 

 

ARTICLE X. LOAN GUARANTY

137

 

 

 

SECTION 10.01

Guaranty

137

SECTION 10.02

Guaranty of Payment

137

SECTION 10.03

No Discharge or Diminishment of Loan Guaranty

137

SECTION 10.04

Defenses Waived

138

SECTION 10.05

Rights of Subrogation

138

SECTION 10.06

Reinstatement; Stay of Acceleration

139

SECTION 10.07

Information

139

SECTION 10.08

Termination

139

SECTION 10.09

Taxes

139

SECTION 10.10

Maximum Liability

139

SECTION 10.11

Contribution

140

SECTION 10.12

Liability Cumulative

141

SECTION 10.13

Keepwell

141

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

Schedule 1.01A— Existing Letters of Credit

Schedule 1.01B — Immaterial Subsidiaries

Schedule 2.01A — Commitments

Schedule 2.01B — Letters of Credit Commitments

Schedule 3.06 — Disclosed Matters

Schedule 3.14 — Insurance

Schedule 3.15 — Subsidiaries

Schedule 5.14 — Post-Closing Covenant

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

Schedule 6.08 — Existing Restrictions

 

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Compliance Certificate

Exhibit C-1 — U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-2 — U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit C-3 — U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-4 — U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit D — Joinder Agreement

Exhibit E — Form of Increasing Lender Supplement — Existing Lender

Exhibit F — Form of Augmenting Lender Supplement — New Lender

Exhibit G — Form of Borrowing Request

Exhibit H — Form of Solvency Certificate

Exhibit I — Form of Revolving Note

Exhibit J — Form of Term Note

Exhibit K — Form of Interest Election Request

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 6, 2018 (the
“Effective Date”) (as it may be amended, modified, restated, or otherwise
supplemented from time to time, this “Agreement”), among VIRTUSA CORPORATION, a
Delaware corporation having its chief executive office at 2000 West Park Drive,
Westborough, Massachusetts 01581, as the Borrower, the other Loan Parties party
hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as the
Administrative Agent.

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders as of the date
hereof are each party to that certain Credit Agreement dated as of February 25,
2016, which was amended by that certain Amendment No. 1 to Credit Agreement
dated as of May 3, 2017 and Amendment No. 2 to Credit Agreement dated as of
January 11, 2018 (as amended, modified, restated or otherwise supplemented, the
“Existing Credit Agreement”); and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to amend and restate the Existing Credit Agreement, and the Lenders
and Administrative Agent are willing to so amend and restate the Existing Credit
Agreement, on the terms and conditions herein set forth;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I.
Definitions

 

SECTION 1.01                                                             
Defined Terms.  As used in this Agreement, the following terms have the meanings
specified below:

 

“2016 Polaris Investments” has the meaning assigned to it in Section 6.01(n).

 

“2018 Polaris Investments” means, collectively, (a) (i) Investments by the
Borrower in Virtusa C.V., (ii) Investments by Virtusa C.V. in Virtusa Financing
C.V., (iii) Investments by Virtusa Financing C.V. in Virtusa Netherlands
Coöperatief U.A. and (iv) Investments by Virtusa Netherlands Coöperatief U.A. in
VCSPL, in the case of each of clauses (a)(i) through (a)(iv), in an aggregate
amount of $100,000,000, (b) (i) Investments by the Borrower in Virtusa
International, B.V. and (ii) Investments by Virtusa International, B.V. in
VCSPL, in the case of each of clauses (b)(i) and (b)(ii), in an aggregate amount
of $60,000,000, and (c) (i) Investments by the Borrower in Virtusa
International, B.V. and (ii) Investments by Virtusa International, B.V. in
VCSPL, in the case of each of clauses (c)(i) and (c)(ii), in an aggregate amount
of $40,000,000.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition of all or substantially all of
the assets of any Person (other than an existing Subsidiary), or any business or
division of any Person (other than an existing Subsidiary), (b) the acquisition
of in excess of fifty percent (50%) of the stock (or other Equity

 

5

--------------------------------------------------------------------------------


 

Interest) with ordinary voting power of any Person (other than an existing
Subsidiary), or (c) the acquisition of another Person (other than an existing
Subsidiary) by a merger, amalgamation or consolidation or any other combination
with such Person.

 

“Additional Lender” has the meaning assigned to such term in Section 2.21.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder, and any successor administrative
agent hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Party” has the meaning assigned to it in Section 9.01(d).

 

“Aggregate Revolving Commitment” means the aggregate amount of the Revolving
Commitments of all of the Lenders, as reduced or increased from time to time
pursuant to the terms and conditions hereof.  As of the Effective Date, the
Aggregate Revolving Commitment is $200,000,000.

 

“Agreement” has the meaning assigned to such term in the preamble.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above.  For the avoidance of
doubt, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

6

--------------------------------------------------------------------------------


 

“Anti-Terrorism Laws” means all laws, rules, and regulations relating to
terrorism or money laundering, including Executive Order No. 13224, the USA
Patriot Act, all laws, rules, and regulations comprising or implementing the
Bank Secrecy Act, any Sanctions laws and the laws, rules, and regulations
administered by OFAC.

 

“Applicable Percentage” means, at any time with respect to any Lender, (a) with
respect to Revolving Loans or LC Exposure, the percentage equal to a fraction,
the numerator of which is such Lender’s Revolving Commitment and the denominator
of which is the Aggregate Revolving Commitment; provided, that if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, after
giving effect to any assignments; provided further, that in the case of
Section 2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Revolving Commitment shall be disregarded in the foregoing calculation; and
(b) with respect to Term Loans, a percentage equal to a fraction, the numerator
of which is the aggregate outstanding principal amount of such Lender’s Term
Loans and the denominator of which is the sum of the aggregate outstanding
principal amount of all Term Loans and unfunded Term Loan Commitments; provided,
that in the case of Section 2.20 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Credit Exposure and unused Commitments shall be disregarded
in the foregoing calculation.

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Applicable
Rate for Eurodollar Loans”, “Applicable Rate for ABR Loans” or “Applicable Rate
for Commitment Fee”, as the case may be, based on the Consolidated Total Net
Leverage Ratio applicable on such date:

 

Pricing
Level

 

Consolidated Total
Net Leverage Ratio

 

Applicable Rate
for Eurodollar
Loans

 

Applicable Rate
for ABR Loans

 

Applicable Rate for
Commitment Fee

 

I

 

< 2.00:1.00

 

2.25

%

1.25

%

0.30

%

II

 

≥ 2.00:1.00
and
< 2.50:1.00

 

2.50

%

1.50

%

0.35

%

III

 

≥ 2.50:1.00
and
< 3.00:1.00

 

2.75

%

1.75

%

0.40

%

IV

 

≥ 3.00:1.00

 

3.00

%

2.00

%

0.45

%

 

7

--------------------------------------------------------------------------------


 

For purposes of the foregoing, (a) the Consolidated Total Net Leverage Ratio
shall be determined as of the end of each fiscal quarter of the Borrower and its
Subsidiaries based on the Financial Statements delivered pursuant to
Section 5.01(a) or (b) and the corresponding certificate delivered pursuant to
Section 5.01(d); and (b) each change in the Applicable Rate resulting from a
change in the Consolidated Total Net Leverage Ratio shall be effective during
the period commencing on and including the date of delivery to the
Administrative Agent of such Financial Statements and certificate indicating
such change and ending on the date immediately preceding the effective date of
the next change in the Applicable Rate; provided, unless waived with the written
consistent of the Required Lenders, Pricing Level III set forth above shall
apply if the Borrower fails to deliver the consolidated Financial Statements
required to be delivered by it pursuant to Section 5.01(a) or (b) or the
corresponding certificate required to be delivered by it pursuant to
Section 5.01(d), during the period from the expiration of the time for delivery
thereof until such Financial Statements and certificate are delivered.  Pricing
Level III set forth above shall apply during the period commencing on and
including the Effective Date and ending on the date immediately preceding the
delivery of Financial Statements covering the fiscal quarter of the Borrower and
its Subsidiaries ending March 31, 2018, pursuant to Section 5.01(b) and the
corresponding certificate pursuant to Section 5.01(d).

 

If at any time the Administrative Agent reasonably and in good faith determines
that the Financial Statements or compliance certificate upon which the
Applicable Rate was determined were incorrect (whether based on a restatement,
fraud or otherwise), the Administrative Agent shall notify the Borrower in
writing and, subject to confirmation by the Borrower of such error (which
confirmation shall not be unreasonably withheld or delayed), the Borrower shall
be required to retroactively pay any additional amount that the Borrower would
have been required to pay if such Financial Statements and compliance
certificate had been accurate at the time they were delivered.

 

“Approved Fund” has the meaning assigned to it in Section 9.04(b).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.21(a).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Available Amount” means, as of any date of determination, an amount, determined
on a cumulative basis, equal to $55,000,000, plus, without duplication:

 

(a)                                 the cumulative amount of all cash
contributions to the common capital of the Borrower or the amount of Net
Proceeds actually received by the Borrower from the issuance of any Equity
Interests (other than Disqualified Equity Interests) on or after the Effective
Date, plus

 

8

--------------------------------------------------------------------------------


 

(b)                                 an amount equal to any returns of original
principal or capital accounts actually received by the Borrower or any of the
Subsidiaries in cash in respect of any Investments made after the Effective Date
pursuant to Section 6.04(y), minus

 

(c)                                  the sum of (i) the aggregate amount of
Investments made after the Effective Date pursuant to Section 6.04(y), (ii) the
aggregate amount of Restricted Payments made after the Effective Date pursuant
to clause (x) of Section 6.06(a) and the aggregate amount of Restricted Payments
made after the Effective Date pursuant to clause (xiii) of Section 6.06(a), and
(iii) the aggregate amount of prepayments of Subordinated Indebtedness made
after the Effective Date.

 

“Banking Services” means any of the following bank services provided to the
Borrower or any Subsidiary by any Banking Services Provider:  (a) credit cards
for commercial customers (including “commercial credit cards” and purchasing
cards), (b) stored value cards and (c) treasury management services (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

 

“Banking Services Agreement” means any agreement entered into in connection with
Banking Services.

 

“Banking Services Provider” means any Person that (i) is a Lender or an
Affiliate of a Lender at the time it enters into the applicable Banking Services
Agreement, in its capacity as a party thereto, or (ii) with respect to any
Banking Services Agreement existing as of the Effective Date, is a Lender or an
Affiliate of a Lender as of the Effective Date, in its capacity as a party
thereto, in each case together with such Person’s successors and permitted
assigns.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§101 et
seq.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or

 

9

--------------------------------------------------------------------------------


 

instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in, and that is
subject to, Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224; (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Laws; (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224; or (e) a Person that is named on the most
current OFAC lists or a Person owned or controlled by a Person or Persons on the
current OFAC lists of designated persons under Anti-Terrorism Laws and Sanctions
laws.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Virtusa Corporation, a Delaware corporation.

 

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, or (b) Term Loans of the same
Type and currency (if applicable), made, converted or continued on the same date
and, in the case of Eurodollar Loans, as to which a single Interest Period is in
effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, without duplication, for any period, with respect
to any Person, the aggregate of all expenditures (whether paid in cash or
accrued as liabilities) during such period by such Person for the acquisition or
leasing (pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that should be capitalized under GAAP on a consolidated balance
sheet of such Person, but excluding (i) the purchase price of equipment that is
purchased contemporaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time, (ii) Permitted Acquisitions and other Investments

 

10

--------------------------------------------------------------------------------


 

permitted pursuant to Section 6.04, and (iii) any expenditures which are
contractually required to be, and are, reimbursed to the Loan Parties in cash by
a third party (including landlords) during such period of calculation.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalents” means:

 

(a)                                 Dollars, Euro, British Pounds or any
national currency of any member state of the European Union;

 

(b)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America, Canada, a member state of the European Union or, in each
case, any agency or instrumentality thereof (provided that the full faith and
credit of such country or such member state is pledged in support thereof), in
each case maturing within one year from the date of acquisition thereof;

 

(c)                                  investments in commercial paper maturing
within one year from the date of acquisition thereof and having, at such date of
acquisition, a rating of at least P-2 (or the equivalent thereof) by Moody’s or
at least A-2 (or the equivalent thereof) by S&P, or if at the time neither is
issuing comparable ratings then a comparable rating of another Nationally
Recognized Statistical Rating Organization;

 

(d)                                 investments in certificates of deposit,
bankers’ acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(e)                                  fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(b) above and entered into with a financial institution satisfying the criteria
described in clause (d) above; and

 

(f)                                   money market funds that (i) comply with
the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;

 

(g)                                  Indebtedness issued by Persons with a
rating of “A” or higher from S&P or “A-2” or higher from Moody’s (or, if at the
time, neither is issuing comparable ratings, then a comparable rating of another
Nationally Recognized Statistical Rating Organization) maturing with one year
from the date of acquisition thereof;

 

11

--------------------------------------------------------------------------------


 

(h)                                 bills of exchange issued in the United
States, Canada or a member state of the European Union eligible for rediscount
at the relevant central bank and accepted by a bank (or any dematerialized
equivalent);

 

(i)                                     interests in any investment company,
money market or enhanced high yield fund which invests at least 95% of its
assets in instruments of the type specified in clauses (a) through (h) above;

 

(j)                                    instruments and investments of the type
and maturity described in clause (a) through (i) denominated in any foreign
currency or of foreign obligors, which investments or obligors are, in the
reasonable judgment of the Borrower, comparable in investment quality to those
referred to above;

 

(k)                                 the marketable securities portfolio owned by
the Borrower or its direct or indirect Subsidiaries on the Effective Date; and

 

(l)                                     solely with respect to any Subsidiary
that is a Foreign Subsidiary, investments of comparable tenor and credit quality
to those described in the foregoing clauses (b) through (k) customarily utilized
in countries in which such Foreign Subsidiary operates for short term cash
management purposes.

 

“Certificate of Designations” means (i) with respect to the Series A Preferred
Stock, the Series A Certificate of Designations, and (ii) with respect to the
Series A-1 Preferred Stock, the Series A-1 Certificate of Designations.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than thirty-five percent (35%) of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation at any time of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were not (i) directors
of the Borrower on the date of this Agreement or (ii) nominated, approved or
appointed by the board of directors of the Borrower; (c) the Borrower shall
cease to own, directly or indirectly, free and clear of all Liens or other
encumbrances (other than Permitted Encumbrances), all of the outstanding Equity
Interests of Virtusa Securities Corporation and InSource, LLC (other than
pursuant to transactions permitted under Sections 6.03 and 6.12); or (d) the
Borrower or its direct or indirect Subsidiaries shall cease to own and hold,
free and clear of all Liens and other encumbrances (other than Permitted
Encumbrances), at least 50.1% of the aggregate outstanding shares or other
Equity Interests of Polaris (other than pursuant to transactions permitted under
Section 6.03 and 6.12); or (e) after the consummation of the eTouch Acquisition,
the Borrower or its direct or indirect Subsidiaries shall cease to own and hold,
free and clear of all Liens or other encumbrances (other than Permitted
Encumbrances), at least 50.1% of the outstanding Equity Interests of eTouch and
eTouch India (other than pursuant to transactions permitted under Sections 6.03
and 6.12).

 

12

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or the
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary,  (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.

 

“Closing Date Term Loans” has the meaning set forth in Section 2.01(b).

 

“Closing Date Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make Closing Date Term Loans hereunder.  The
initial amount of each Lender’s Closing Date Term Loan Commitment is set forth
on Schedule 2.01A.  The initial aggregate amount of all Lender’s Closing Date
Term Loan Commitments is $180,000,000.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and any and all other property of any Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a Lien in favor
of the Administrative Agent, on behalf of the Secured Parties, to secure the
Secured Obligations.  For greater certainty, the term “Collateral” excludes all
“Excluded Property” as defined in Collateral Documents.

 

“Collateral Documents” means, collectively, the Security Agreement, Trademark
Security Agreement, and Patent Security Agreement, the Reaffirmation Agreement,
and all other agreements, instruments and documents executed in connection with
this Agreement that are intended to create or perfect Liens to secure the
Secured Obligations, including all other security agreements, pledge agreements,
mortgages, deeds of trust, pledges, powers of attorney relating to any of the
foregoing, and collateral assignments or similar collateral documents, whether
heretofore, now or hereafter executed by the Borrower or any of its Subsidiaries
and delivered to the Administrative Agent.

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01A, or in the Assignment and
Assumption or other documentation

 

13

--------------------------------------------------------------------------------


 

contemplated hereby pursuant to which such Lender shall have assumed its
Commitment, as applicable.  .

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to it in Section 9.01(d).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” or “consolidated” means, with reference to any term defined
herein, that term as applied to the accounts of the Borrower and its
Subsidiaries, consolidated in accordance with GAAP.

 

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus

 

(a)           without duplication and, except with respect to amounts added back
pursuant to clauses (xii) (solely in the case of amounts constituting the
proceeds of business interruption insurance ) or (xiv), to the extent deducted
(and not added back) in determining such Consolidated Net Income for such
period,

 

(i)            Consolidated Interest Expense  (including net losses (or gains)
on Swap Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk, unused line fees, letter of credit fees, facing
fees and bank guaranty fees), net of interest income;

 

(ii)           the provision for taxes based on income, profits or capital,
including federal, foreign, state, local, franchise, excise, value added and
similar taxes paid or accrued during such period (including in respect of
repatriated funds and any future taxes or other levies which replace or are
intended to be in lieu of such taxes and any penalties and interest related to
such taxes or arising from tax examinations) net of any tax credits;

 

(iii)          depreciation expense;

 

(iv)          amortization expense;

 

(v)           fees and expenses incurred during such period in connection with
any Permitted Acquisitions, sale of assets outside the ordinary course of
business, and Investments permitted under Section 6.04 (a) consummated during
such period and (b) to the extent not consummated, in an aggregate amount for
all such transactions in this clause (v)(b), together with those set forth in
clause (vi), not to exceed $5,000,000 during any twelve (12) month period;

 

14

--------------------------------------------------------------------------------


 

(vi)          any non-cash loss from any sale of assets outside the ordinary
course of business; provided that aggregate amount of all add-backs in this
clause (vi), together with those set forth in clause (v)(b), shall not exceed
$5,000,000 during any twelve (12) month period;

 

(vii)         non-cash equity-based compensation expenses for such period;

 

(viii)        fees and expenses incurred during such period in connection with
the Loan Documents, the Transactions and the Orogen Transactions;

 

(ix)          extraordinary and non-recurring losses or expenses;

 

(x)           the amount of any non-controlling or minority interest expense
consisting of Subsidiary income attributable to minority Equity Interests of
third parties in any non-wholly owned Subsidiary;

 

(xi)          the amount of unamortized fees, costs, prepayment premiums and
expenses previously paid in cash and capitalized and subsequently expensed in
connection with the repayment of Indebtedness and any required prepayment
premiums in connection therewith during such period;

 

(xii)         proceeds of business interruption insurance and any expenses and
payments covered by third party indemnification, insurance, reimbursement,
guaranty, purchase price adjustment or similar arrangement, or otherwise
reimbursed or reimbursable by a third party, to the extent that such expenses
and payments have been paid or reimbursed in cash during such period;

 

(xiii)        the amount of any cash restructuring and similar charges,
severance costs, lease termination costs, retention, recruiting and relocation
costs, integration and other business optimization expenses, signing costs,
retention or completion bonuses, stock-option or equity-based compensation
expenses, transition costs, costs related to the closure or consolidation of
facilities and curtailments or modifications to pension and post-retirement
employee benefit plans (including any settlement of pension liabilities),
including, without limitation, any one-time expense relating to enhanced
accounting function or other transaction costs, and other one-time expenses not
otherwise added back to Consolidated EBITDA; provided that aggregate amount of
all add-backs in this clause (xiii) shall not exceed $7,500,000 during any
twelve (12) month period;

 

(xiv)        the amount of “run-rate” cost savings, synergies and operating
expense reductions (the “Cost Savings”) realized or projected by the Borrower in
good faith and certified by an officer of the Borrower in writing to result from
actions taken or with respect to which substantial

 

15

--------------------------------------------------------------------------------


 

steps have been taken prior to the last day of such measurement period (or
reasonably anticipated to be taken or initiated within eighteen (18) months
after the date of the relevant event or transaction) with respect to
integrating, consolidating or discontinuing operations, headcount reductions or
closure of facilities, or otherwise, in each case resulting from the
Transactions, other acquisitions (whether before or after the Effective Date),
dispositions outside the ordinary course of business permitted hereunder,
restructurings or cost savings initiatives, which cost savings, synergies and
operating expense reductions shall be calculated on a Pro Forma Basis as though
they had been realized on the first day of such period, net of the amount of
actual benefits realized during such period from such actions that are otherwise
included in the calculation of Consolidated EBITDA; provided that (i) an officer
of the Borrower shall have provided a reasonably detailed statement or schedule
of such Cost Savings and shall have certified to Administrative Agent that such
cost savings, synergies, operating improvements and operating expense
reductions, as the case may be, are directly attributable to the applicable
transaction or initiative, reasonably identifiable, factually supportable and
projected by the Borrower in good faith to result from actions that have been
taken or are expected to be taken (in the good faith determination of the
Borrower), within eighteen (18) months after the relevant transaction or
initiative, and (ii) the aggregate amount of all add-backs pursuant to this
clause (xiv) shall not exceed 15% of Consolidated EBITDA (calculated without
giving effect to this clause (xiv)) for such twelve (12) month period;

 

(xv)         to the extent not already covered in clauses (a)(i) through
(a)(xiv) above, all other non-cash charges, expenses and losses for such period;

 

(xvi)        fees, costs, expenses, charges and payments paid or incurred in
such period in connection with litigation matters disclosed prior to the
Effective Date to the Administrative Agent, in an aggregate amount not to exceed
$2,500,000 during any twelve (12) month period; and

 

(xvii)       eTouch Retention Payments paid during such period;

 

minus (b) without duplication and to the extent included in such Consolidated
Net Income for such period, (i) any cash payments made during such period in
respect of items described in clauses (a)(vi), (a)(vii), (a)(ix) or
(a)(xv) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were taken or incurred, and (ii) extraordinary or
non-recurring income or gains, all calculated for the Borrower and its
Subsidiaries on a consolidated basis.

 

For the purposes of calculating Consolidated EBITDA for any Reference Period,
(x) if at any time during such Reference Period the Borrower or any Subsidiary
shall have made any sale

 

16

--------------------------------------------------------------------------------


 

or disposition of assets or series of related sales or dispositions of assets
(other than to any Loan Party), the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets that are the subject of such sale or
disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (y) if during such Reference Period the Borrower or any Subsidiary
shall have made any Permitted Acquisition or other Investments permitted
hereunder, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a pro forma basis as if such Permitted
Acquisition or other Investment (including the incurrence or assumption of any
Indebtedness in connection therewith) had occurred on the first day of such
Reference Period, without duplicating any other add-back to Consolidated EBITDA.

 

“Consolidated Funded Debt” means all Indebtedness of the types described in
clauses (a) (solely with respect to obligations for borrowed money), (b), (e),
(h), (k) and (o), and, to the extent related to Indebtedness of such types,
clauses (f) and (g) of the definition of “Indebtedness,” and all Guarantees in
respect of any of the foregoing; provided that, with respect to such clauses
(e) and (k), all obligations in respect of the deferred purchase price of
property or services and obligations under any earn-out shall, in each case, be
included only if and to the extent such obligations remain unpaid following the
due date thereof; and provided further, that with respect to clause (o),
obligations with respect to eTouch Retention Payments shall be included only
when such payments become due and payable.

 

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Subsidiaries calculated in accordance with GAAP on a consolidated basis (without
duplication) for such period, all interest expense (including interest expense
under Capital Lease Obligations that is treated as interest in accordance with
GAAP) with respect to all outstanding Indebtedness of the Borrower and the
Subsidiaries allocable to such period in accordance with GAAP (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit) less interest income.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of all assets of the Borrower and the Subsidiaries, determined on a
consolidated basis in accordance with GAAP as of such date.

 

“Consolidated Total Net Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated Funded Debt as of such date, net of
unrestricted cash and Cash Equivalents of the Borrower and the Guarantors as of
such date in an aggregate amount not to exceed $50,000,000, to (b) Consolidated
EBITDA for the Reference Period ended on such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

17

--------------------------------------------------------------------------------


 

“Cost Savings” has the meaning assigned to it in the definition of “Consolidated
EBITDA”.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of
(a) such Lender’s Revolving Credit Exposure at such time, plus (b) an amount
equal to the aggregate principal amount of such Lender’s (i) Term Loans
outstanding at such time and (ii) the Delayed Draw Term Loan Commitment at such
time.

 

“Credit Party” means the Administrative Agent, each Issuing Bank or any other
Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit,
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, or (iv) comply with its obligations under this Agreement, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s (x) receipt of such certification in form
and substance satisfactory to it and the Administrative Agent, and (y) becoming
compliant with its obligations under this Agreement, or (d) has become the
subject of (A) a Bankruptcy Event or (B) a Bail-In Action.

 

“Deferred Acquisition Obligations” has the meaning set forth in Section 6.01(i).

 

“Delayed Draw Term Loans” has the meaning set forth in Section 2.01(c).

 

“Delayed Draw Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make Delayed Draw Term Loans hereunder.  The
initial amount of each Lender’s Delayed Draw Term Loan Commitment is set forth
on Schedule 2.01A, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its Delayed
Draw Term Loan Commitment.  The initial aggregate amount of all Delayed Draw
Term Loan Commitments is $70,000,000.

 

“Delayed Draw Term Loan Commitment Termination Date” means June 6, 2018.

 

18

--------------------------------------------------------------------------------


 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Disqualified Equity Interests” means Equity Interests that by their terms (or
by the terms of any security into which they are convertible or for which they
are exchangeable), or upon the happening of any event, (a) require the payment
of any dividends (other than dividends payable solely in shares of Qualified
Equity Interests), (b) mature or are mandatorily redeemable or subject to
mandatory repurchase or redemption or repurchase at the option of the holders
thereof, in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation, on a fixed date or otherwise, prior to
the date that is 91 days following the then Latest Maturity Date at such time,
or (c) are convertible or exchangeable, automatically or at the option of any
holder thereof, into any debt securities or any Equity Interest referred to in
clause (a) or (b) above, prior to the date that is 91 days following the then
Latest Maturity Date at such time; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of employees of the Borrower or any
Subsidiary, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the Borrower
or its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.

 

“Dollar Amount” of any Foreign Currency at any date means the equivalent in such
currency of U.S. dollars, calculated on the basis of the Exchange Rate for such
currency as in effect on the last day of the Reference Period then most recently
ended.

 

“dollars” or “$” refers to lawful money of the U.S.

 

“Domestic Subsidiary” means any Subsidiary that is a corporation, limited
liability company, partnership or similar business entity incorporated, formed
or organized under the laws of the United States, any State of the United States
or the District of Columbia.

 

“EDGAR System” means the Electronic Data Gathering Analysis and Retrieval System
owned and operated by the SEC or any replacement system.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” has the meaning assigned to it in the introductory paragraph of
this Agreement.

 

19

--------------------------------------------------------------------------------


 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests”  means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to

 

20

--------------------------------------------------------------------------------


 

terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“eTouch” means eTouch Systems Corp., a Delaware corporation.

 

“eTouch Acquisition” means the acquisition by the Borrower, through its direct
or indirect wholly-owned Subsidiary, of (a) 100% of the issued and outstanding
shares or other Equity Interests of eTouch, pursuant to the eTouch US
Acquisition Agreement, and (b) 100% of the issued and outstanding shares or
other Equity Interests of eTouch India, pursuant to the eTouch India Acquisition
Agreement.

 

“eTouch Acquisition Agreement” means, collectively and individually, (i) a
purchase agreement among the Borrower, the eTouch, eTouch India, each of the
equityholders of eTouch, each of the equityholders of eTouch India and Aniruddha
Gadre, in his capacity as the representative of the equityholders of eTouch and
the equityholders of eTouch India (together with all exhibits, schedules and
disclosure letters thereto, and as the same may be amended, restated or
otherwise modified from time to time in accordance with the terms of this
Agreement, the “eTouch US Acquisition Agreement”); and (ii) a purchase agreement
among the Borrower and/or one of its direct or indirect subsidiaries and each of
the equityholders of eTouch India (together with all exhibits, schedules and
disclosure letters thereto, and as the same may be amended, restated or
otherwise modified from time to time in accordance with the terms of this
Agreement, the “eTouch India Acquisition Agreement”.

 

“eTouch India” means eTouch Systems (India) Pvt. Ltd., a company existing under
the laws of India.

 

“eTouch India Acquisition Agreement” has the meaning assigned to it in the
definition of “eTouch Acquisition Agreement.”

 

“eTouch Investments” means, collectively, (a) Investments by the Borrower in
Virtusa International, B.V. and (b) Investments by Virtusa International, B.V.
in VCSPL, in the case of each of clauses (a) and (b), in an aggregate amount of
$20,000,000.

 

“eTouch Retention Payments” means cash retention payments made to continuing
employees of eTouch pursuant to the eTouch Acquisition Agreement in an amount
not to exceed $7,500,000 in each of the first two years following the date on
which the eTouch Acquisition is consummated.

 

“eTouch US Acquisition Agreement” has the meaning assigned to it in the
definition of “eTouch Acquisition Agreement.”

 

21

--------------------------------------------------------------------------------


 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into U.S. dollars, as set
forth at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.  In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent in consultation with the Borrower or, in the event no
such service is selected, such Exchange Rate shall instead be calculated on the
basis of the arithmetical average of the spot rates of exchange of the
Administrative Agent for such Foreign Currency on the London market at 11:00
a.m., Local Time, on such date for the purchase of U.S. dollars with such
Foreign Currency, for delivery two (2) Business Days later; provided, that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent in consultation with the Borrower may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.”

 

“Excluded Person” means any competitor of Borrower or its Subsidiaries
identified by Borrower in writing to Lenders from time to time; provided,
however, that no state or federally-chartered bank, savings and loan or other
regulated financial institution (including financial institutions regulated by a
Governmental Authority of any nation or any political subdivision thereof or any
central bank or supranational entity, such as the European Union) shall be an
Excluded Person.

 

“Excluded Subsidiary” means (a) any Subsidiary that is by applicable law or
regulation or contractual obligations existing on the date of this Agreement
(or, in the case of any newly acquired or organized Subsidiary, in existence at
the time of acquisition or organization but not entered into in contemplation
thereof) from guaranteeing the Obligations, (b) any Subsidiary with respect to
which the Administrative Agent and the Borrower agree that the burden or cost or
other consequences (including any material adverse tax consequences) of
providing a guarantee of the Obligations would be excessive in view of the
practical benefits to be obtained by the Lenders therefrom, (c) any Foreign
Subsidiary of the Borrower or of any other direct or indirect Domestic
Subsidiary, or any Domestic Subsidiary of a Foreign Subsidiary that is a CFC,
(d) any direct or indirect Domestic Subsidiary if it has no material assets
other than Equity Interests or indebtedness of one or more Foreign Subsidiaries
that are CFCs, (e) any Subsidiary that is a captive insurance company, (f) any
Subsidiary that is a Massachusetts Securities Corporation, (g) any Subsidiary
that is a special purpose entity reasonably satisfactory to the Administrative
Agent, (h) any Immaterial Subsidiary, and (i) any joint venture.

 

22

--------------------------------------------------------------------------------


 

“Excluded Swap Obligations” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Guarantor’s failure
for any reason to constitute an “eligible contract participant” (determined
after giving effect to any “keepwell, support or other agreement” for the
benefit of such Loan Guarantor) as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Guarantor, or the
grant of such security interest, becomes effective with respect to such Swap
Obligation or (b) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Loan Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guarantee of such Loan Guarantor,
or the grant of such security interest, becomes or would become effective with
respect to such related Swap Obligation.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning assigned to it in the introductory
paragraph of this Agreement.

 

“Existing Letters of Credit” means, collectively, the letters of credit set
forth on Schedule 1.01A.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official

 

23

--------------------------------------------------------------------------------


 

interpretations thereof, any agreement entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any intergovernmental agreement, treaty
or convention among Governmental Authorities and implementing such Sections of
the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA for such period minus the aggregate amount of Capital
Expenditures made during such period (to the extent not financed with
Indebtedness (other than Revolving Loans), an issuance of Equity Interests or
capital contributions, or proceeds of asset sales, the proceeds of casualty
insurance used to replace or restore assets), to (b) Fixed Charges for such
period, all calculated for the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP.

 

“Fixed Charges” means, for any period, without duplication, regularly scheduled
Consolidated Interest Expense paid in cash for such period, plus regularly
scheduled dividends paid in cash for such period on or with respect to any
Disqualified Equity Interests (including the Orogen Series A Preferred Stock),
plus regularly scheduled amortization payments on Indebtedness in cash during
such period (regularly scheduled amortization payments shall be determined
without giving effect to any reduction of such scheduled payments resulting from
the application of any voluntary or mandatory prepayments made during the
applicable period), plus expense for income taxes paid in cash for such period,
plus the interest component of Capital Lease Obligation payments for such period
paid in cash, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP except as otherwise stated above.

 

“Flood Laws” means, collectively, the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973, the National Flood Insurance Reform Act
of 1994 (amending 42 USC 4001, et seq.), and the Flood Insurance Reform Act of
2004, as such statutes may be amended or re-codified from time to time, any
substitution therefor, and any regulations promulgated thereunder, and all other
applicable laws relating to flood insurance.

 

“Foreign Currency” means Rupees (INR).

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

24

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means any Subsidiary that is not incorporated under the
laws of the United States or its territories or possessions.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Guarantor Payment” has the meaning assigned to such term in Section 10.11.

 

“Guarantors” means each Subsidiary of the Borrower, any other guarantors of the
Guaranteed Obligations, and any other Person who becomes a party to this
Agreement pursuant to Section 5.11 or a Joinder Agreement and their successors
and assigns; provided, however, that in no case shall an Excluded Subsidiary be
a Guarantor.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Historical Financial Statements” means (a) the audited consolidated balance
sheets of the Borrower and its Subsidiaries as of March 31, 2016 and March 31,
2017 and the related audited consolidated statements of income, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal
years, in each case, prepared in accordance with GAAP, and (b) unaudited
consolidated balance sheets of the Borrower and its Subsidiaries as of June 30,
2017 and September 30, 2017 and the related unaudited consolidated statements of
income, shareholders’ equity and cash flows of the Borrower and its Subsidiaries
for such fiscal quarters.

 

25

--------------------------------------------------------------------------------


 

“Home Page” means the Borrower’s corporate home page on the World Wide Web
accessible through the Internet via the universal resource locator (URL)
identified as http://www.virtusa.com or such other universal resource locator
that it shall designate in writing to the Agent as its corporate home page on
the World Wide Web.

 

“Immaterial Subsidiary” means each of the Subsidiaries listed on Schedule 1.01B
and each other Subsidiary (other than a Guarantor) designated as an “Immaterial
Subsidiary” from time to time by the Borrower in a written notice to the
Administrative Agent; provided that (i) no Immaterial Subsidiary shall,
individually, comprise more than two and a half percent (2.5%) of the Borrower’s
Consolidated Total Assets or Consolidated EBITDA as of the end of or for the
most recently ended Reference Period (it being understood and agreed that if, at
any time, any designated Immaterial Subsidiary exceeds such threshold, it shall
automatically cease to be an Immaterial Subsidiary until such time, if any, as
the Borrower may re-designate it as an “Immaterial Subsidiary” in accordance
herewith), and (ii) all Immaterial Subsidiaries shall not, collectively,
comprise more than five percent (5%) of the Borrower’s Consolidated Total Assets
or Consolidated EBITDA as of the end of or for the most recently ended Reference
Period.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

 

“Increasing Lender” has the meaning assigned to such term in Section 2.21(a).

 

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.21(a).

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.21(e).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business and not more than 90 days overdue),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, in each case, to the
extent not cash collateralized, (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances, (k) obligations under any
earn-out to the extent recognized under GAAP, (l) all obligations of such Person
to purchase, redeem, retire or otherwise acquire for value any Disqualified
Equity Interests (including the Orogen Series A Preferred Stock) to the extent
such purchase, redemption, retirement or other acquisition is required to occur
on or prior to the Latest Maturity Date in effect at the time of issuance of
such Equity Interests (other than any such obligation that is contingent upon
the prior

 

26

--------------------------------------------------------------------------------


 

payment in full of the Obligations (excluding (1) any unasserted contingent
Obligations and (2) LC Exposure to the extent the Borrower has deposited into an
LC Collateral Account (in a manner consistent with the provisions of
Section 2.06(j)) an amount in cash equal to 102% of the LC Exposure as of such
date) and the termination of the Commitments of all Lenders hereunder), (m) any
Off-Balance Sheet Liability, (n) net obligations payable at the termination of
any and all Swap Agreements, determined by reference to the Swap Termination
Value thereof to the extent not cash collateralized, and (o) obligations in
respect of any eTouch Retention Payments.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08, in the form of
Exhibit K or any other form reasonably approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each fiscal quarter and the Maturity Date, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than one month’s duration, each day
prior to the last day of such Interest Period that occurs at intervals of one
month’s duration after the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

27

--------------------------------------------------------------------------------


 

“Interpolated  Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

 

“Investment” means, as applied to the Borrower and its Subsidiaries, (a) the
purchase or acquisition of any Equity Interest, evidence of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of any other Person (including any Subsidiary), (b) any loan,
advance or extension of credit (excluding accounts receivable arising in the
ordinary course of business and not more than 90 days overdue) to, or
contribution to the capital of, or Guarantee of any obligations of, any other
Person (including any Subsidiary), (c) any other investment or interest in any
other Person (including any Subsidiary), and (d) any Acquisition. The amount of
any Investment shall be the original principal or capital amount thereof less
all returns of principal or equity thereon (without adjustment by reason of the
financial condition of such other Person) and shall, if made by the transfer or
exchange of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair market value of such property
exchanged.

 

“Investment Agreement” means that certain Investment Agreement dated on or about
May 3, 2017, by and among the Borrower and Orogen, as the same may be amended,
supplemented or otherwise modified from time to time in a manner not materially
adverse to the Lenders.

 

“Investment Policy” means the Eighth Amended and Restated Virtusa Corporation
Investment Policy and Procedures approved on December 5, 2017 by the Audit
Committee of the board of directors of the Borrower as amended from time to time
with the consent of the Administrative Agent in its discretion (such consent not
to be unreasonably withheld, conditioned or delayed).

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A., and any
other Lender that agrees to act as an Issuing Bank, each in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i).  Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.  Each reference
herein to the “Issuing Bank” shall be deemed to be a reference to the relevant
Issuing Bank.

 

28

--------------------------------------------------------------------------------


 

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Loan or Commitment hereunder at such time (and excluding
any earlier acceleration of the Loans or termination of the Commitments), in
each case as extended in accordance with this Agreement from time to time.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 2.06(k).  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lead Arrangers” means JPMorgan Chase Bank, N.A. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated in their capacity as the Lead Arrangers and Joint
Bookrunners.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Letter of Credit” means any letter of credit issued or deemed to be issued
pursuant to this Agreement and shall include the Existing Letters of Credit
issued by the Lenders.

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder.  The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

 

29

--------------------------------------------------------------------------------


 

“LIBO Screen Rate”  means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion, provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to zero for the purposes of this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. In no event
shall an operating lease be deemed to be a Lien.

 

“Loan Documents” means, collectively, this Agreement, each note delivered
pursuant to this Agreement, each Letter of Credit application, the Collateral
Documents and any other agreements, instruments, documents and certificates
executed by or on behalf of any Loan Party and delivered to or in favor of the
Credit Parties concurrently herewith or hereafter in connection with the
Transactions hereunder.  Any reference in this Agreement or any other Loan
Document to a Loan Document shall include all appendices, exhibits or schedules
thereto, and all amendments, restatements, supplements or other modifications
thereto, and shall refer to such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

 

“Loan Guarantor” means each Loan Party (other than the Borrower).

 

“Loan Guaranty” means Article X of this Agreement.

 

“Loan Parties” means the Borrower and each Guarantor.

 

“Loans” means the loans and advances made by the Lenders to the Borrower
pursuant to this Agreement.

 

“Local Time” means with respect to any amount denominated in a Foreign Currency,
local time for such Foreign Currency (it being understood that such local time
shall mean London, England time unless otherwise notified by the Administrative
Agent).

 

“Margin Stock” has the meaning assigned thereto in Regulation U of the Board.

 

“Massachusetts Securities Corporation” means any Domestic Subsidiary that is
classified as a “security corporation” by the Massachusetts Department of
Revenue pursuant to Massachusetts General Law c. 63, § 38B, or any successor
statute.

 

30

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition, of the Borrower and its Subsidiaries
(including after giving effect to the eTouch Acquisition, the Target) taken as a
whole, (b) the ability of the Borrower, or of the Guarantors taken as a whole,
to perform any of their material obligations under this Agreement and the other
Loan Documents, (c) the Collateral (taken as a whole), or the Administrative
Agent’s liens (on behalf of itself and the other Secured Parties) on a material
portion of the Collateral or the priority of such liens or (d) the material
rights of or remedies available to the Lenders under this Agreement or any other
Loan Document taken as a whole.

 

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $20,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means February 6, 2023.

 

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means any mortgage, deed of trust, deed to secure debt or similar
instrument, in form and substance reasonably satisfactory to the Administrative
Agent and executed by any Loan Party in favor of (or for the benefit of) the
Administrative Agent and the Secured Parties, granting to the Administrative
Agent, for the benefit of itself and the Secured Parties, a perfected first
priority Lien in and upon the real property and improvements covered thereby, as
the same may be amended, modified, restated or otherwise supplemented time to
time.  In the sole discretion of Administrative Agent, any “Mortgage” or
“Mortgages” may take the form of assignments of, and amendments and restatements
of, existing mortgages or deeds of trust encumbering any applicable Mortgaged
Property.

 

“Mortgaged Property” means any real property (together with all improvements
located thereon) that is subject to a Mortgage.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received in cash, (ii) in the case of a casualty, casualty
insurance proceeds and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-

 

31

--------------------------------------------------------------------------------


 

of-pocket expenses paid to third parties (other than Affiliates) in connection
with such event (including legal and accounting fees), (ii) in the case of a
sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made as a result of such
event to repay Indebtedness (other than the Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) and
the amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders, all Lenders
of a particular Class or Type of Loan, or all affected Lenders in accordance
with the terms of Section 9.02 and (b) has been approved by the Required
Lenders, the Required Term Lenders, or the Required Revolving Lenders, as
applicable.

 

“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, substantially in the form of Exhibit I and Exhibit J hereto,
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from the Loans made by such Lender.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Borrower of any proceeding under any debtor
relief laws naming the Borrower as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other

 

32

--------------------------------------------------------------------------------


 

transaction which is the functional equivalent of borrowing but which does not
constitute a liability on the balance sheet of such Person (other than operating
leases).

 

“Orogen” means Orogen Viper LLC, a Delaware limited liability company.

 

“Orogen Series A Preferred Stock” means, collectively, the Series A Preferred
Stock and the Series A-1 Preferred Stock (including, for the avoidance of doubt,
any Series A Preferred Stock issued upon conversion of any Series A-1 Preferred
Stock pursuant to the applicable Certificate of Designations or the Investment
Agreement).

 

“Orogen Transactions” means the transactions contemplated by the Series A
Certificate of Designations, the Series A-1 Certificate of Designations and the
Investment Agreement (including, without limitation, the issuance and sale of
the Orogen Series A Preferred Stock).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Patent Security Agreement” means that certain Patent Security Agreement, dated
as of the date hereof, between the Borrower and the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated or otherwise modified from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

33

--------------------------------------------------------------------------------


 

“Permitted Acquisition” means any Acquisition by the Borrower or any Subsidiary
that satisfies all of the following conditions:

 

(a)         (i) immediately prior to signing of the applicable purchase or
acquisition agreement, and immediately after giving effect to such signing, no
Default or Event of Default shall have occurred, exist and be continuing and
(ii) immediately before the consummation thereof and giving effect to such
Acquisition and the incurrence or assumption of any Indebtedness in connection
therewith, no Event of Default shall have occurred, exist and be continuing
under Sections 7.01(a), (b), (h), (i) or (j);

 

(b)         immediately after giving effect to such Acquisition the Borrower
shall be in compliance with Section 6.03(b);

 

(c)          such Acquisition is not hostile (i.e. the board of directors or
other governing body of the acquired business has consented to such Acquisition)
or has been approved by a court in a bankruptcy or an insolvency proceeding;

 

(d)         immediately after giving effect to such Acquisition and the
incurrence or assumption of any Indebtedness in connection therewith, the
Borrower shall be in compliance on a Pro Forma Basis with the Consolidated Total
Net Leverage Ratio financial covenant set forth in Section 6.10(a) (but reduced
by 0.25 to 1.00) as of the most recent fiscal quarter end for which Financial
Statements are available, and the Borrower shall have delivered to the
Administrative Agent a certificate demonstrating such compliance on a Pro Forma
Basis as required pursuant to this clause (d), including its calculations of pro
forma Consolidated Funded Debt and pro forma Consolidated EBITDA, in each case
in form and substance satisfactory to the Administrative Agent; provided,
however, that in the case of an Acquisition the terms of which do not condition
the Borrower’s or such Subsidiary’s, as applicable, obligation to consummate
such Acquisition on the availability of third-party financing, such condition
shall be deemed satisfied so long as immediately after giving effect to the
Acquisition and the incurrence or assumption of any Indebtedness in connection
therewith (as if such Acquisition and incurrence or assumption of Indebtedness
had occurred on the date the definitive agreement in respect of such Acquisition
was executed), the Borrower would be in compliance on a Pro Forma Basis with the
Consolidated Total Net Leverage Ratio financial covenant set forth in
Section 6.10(a) (but reduced by 0.25 to 1.00) as of the most recent fiscal
quarter end for which Financial Statements are available (and the Borrower shall
have delivered to the Administrative Agent a certificate demonstrating such
compliance on a Pro Forma Basis as required pursuant to this proviso);

 

(e)          to the extent required in accordance with Sections 5.10 and 5.11,
(i) the property, assets and businesses acquired in such Acquisition shall
become Collateral, (ii) any such newly created or acquired Subsidiary that is
required to become a Guarantor shall become a Guarantor and (iii) in the case of
an Acquisition involving the merger, amalgamation or consolidation of any Loan
Party, the surviving entity shall be or shall become concurrently with such
Acquisition a Loan Party; provided, that if any security interest in any
Collateral (including the creation or perfection of any security interest) is
not or cannot reasonably be created and/or perfected on the closing date of such
Permitted Acquisition after Borrower’s use of commercially reasonable efforts to
do so, or without undue burden or expense, then the creation and/or perfection
of any such Collateral shall not constitute a requirement to consummate such
Permitted Acquisition, but

 

34

--------------------------------------------------------------------------------


 

instead shall be created and/or perfected within 90 days after the closing date
of such Permitted Acquisition or such later date as the Administrative Agent may
reasonably agree; and

 

(f)           the Borrower has given the Administrative Agent at least 5
Business Days’ (or such shorter period to which the Administrative Agent may
agree in its sole discretion) prior written notice of such Acquisition, and the
Borrower has provided the Administrative Agent with such information and data
relating to such Acquisition as may be reasonably requested by any Credit Party
through the Administrative Agent; provided that such information or data shall
be required only to the extent it is reasonably available without undue burden
to the Borrower.

 

“Permitted Encumbrances” means:

 

(a)         Liens for Taxes to the extent that payment of the same may be
postponed or is not required in accordance with the provisions of Section 5.04;

 

(b)         real property lessors’, carriers’, laborers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with
Section 5.04;

 

(c)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or other similar legislation, or in connection with
appeal and similar bonds incidental to litigation;

 

(d)         (i) pledges and deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business (including such deposits to secure letters of credit issued
for such purpose) and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;

 

(e)          judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and

 

(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower or any Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

 

“Permitted Investments” means:

 

(a)         Investments made in accordance with the Investment Policy;

 

(b)         Cash Equivalents; and

 

35

--------------------------------------------------------------------------------


 

(c)          in the case of any Foreign Subsidiary, other short-term investments
that are analogous to the foregoing, and are of comparable credit quality.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Polaris” means Polaris Consulting & Services Limited, a company existing under
the laws of and listed in India and which is a Subsidiary directly or indirectly
majority-owned by the Borrower.

 

“Polaris Investments” means, collectively, the 2016 Polaris Investments and the
2018 Polaris Investments.

 

“Polaris Tender Offer” means that certain public tender offer launched by the
Borrower, indirectly through VCSPL, a company existing under the laws of India
and an indirect wholly-owned subsidiary of the Borrower, to acquire up to 26% of
the outstanding shares or other Equity Interests of Polaris.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant,
that Consolidated EBITDA shall be calculated giving effect to (a) additional add
backs (subject to the cap or limitation on the amount of each add back or type
of add back set forth in the definition of Consolidated EBITDA) which are
(i) determined by Borrower on a basis consistent with Article 11 of Regulation
S-X promulgated under the Exchange Act and as interpreted by the staff of the
Securities and Exchange Commission (or any successor agency); (ii) recommended
by any due diligence quality of earnings report conducted by (y) a firm of
independent public accountants of recognized national standing or (z) any other
accounting firm reasonably satisfactory to the Administrative Agent, selected by
the Borrower and retained by the Borrower; or (iii) otherwise determined in such
other manner reasonably acceptable to the Administrative Agent, and (b) pro
forma adjustments, without duplication for any add backs otherwise added back in
Consolidated EBITDA, in each case as if such Acquisition, Permitted
Acquisitions, related Indebtedness, or permitted asset sales, synergies, cost
savings, fees, costs or expenses had occurred at the beginning of the applicable
period; provided further, for the avoidance of doubt, that notwithstanding the
foregoing, the caps or limitations on the amounts of respective add backs set
forth in the definition of Consolidated EBITDA will not be exceeded.

 

36

--------------------------------------------------------------------------------


 

“Projections” has the meaning assigned to such term in Section 5.01(f).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Equity Interests.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

 

“Reaffirmation Agreement” means that certain Reaffirmation and Ratification of
Collateral Documents dated as of the date hereof, by the Borrower, other Loan
Parties, and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties,  as the same may be amended, modified,
restated or otherwise supplemented from time to time.

 

“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Borrower and its Subsidiaries
ending on such date.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrower’s assets from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

“Required Lenders” means, at any time, subject to Section 2.20(b), Lenders
having Credit Exposures and unused Commitments representing more than fifty
percent (50%) of the sum of the total Credit Exposures and unused Commitments at
such time; provided that, for the purpose of determining the Required Lenders
needed for any waiver, amendment, modification or consent, any Lender that is
the Borrower, or any Affiliate of the Borrower, shall be deemed to have voted on
a pro rata basis based on the aggregate votes of the other Lenders.

 

“Required Revolving Lenders” means, at any time, subject to Section 2.20(b),
 Revolving Lenders having Revolving Credit Exposures and unused Revolving
Commitments representing more than fifty percent (50%) of the sum of the total
Revolving Credit Exposures and unused Revolving Commitments at such time.

 

37

--------------------------------------------------------------------------------


 

“Required Term Lenders” means, at any time, subject to Section 2.20(b),  Term
Lenders having Term Loans and unused Term Loan Commitments representing more
than fifty percent (50%) of the sum of the aggregate principal amount of all
Term Loans and the total unused Term Loan Commitments at such time.

 

“Requirement of Law” means, as to any Person, the certificate or articles of
incorporation or organization and bylaws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” of any Person means the chief executive officer, president
or any Financial Officer of such Person, and any other officer (or, in the case
of any such Person that is a Foreign Subsidiary, director or managing partner or
similar official) of such Person with responsibility for the administration of
the obligations of such Person under this Agreement.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower,
excluding any tax payments made by Borrower pursuant to the vesting, exercise or
other taxable event with respect to such awards of Equity Interests of employees
or directors of Borrower and its Subsidiaries, on behalf of such employees or
directors,  pursuant to or under the terms and conditions of the Borrower’s 2007
Stock Option and Incentive Plan or the 2015 Stock Option and Incentive Plan, as
amended and related agreements thereto.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced or terminated from time to time pursuant to Section 2.09,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 and (c) increased from time to time pursuant to
Section 2.21.  The initial amount of each Lender’s Revolving Commitment is set
forth on Schedule 2.01A, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

 

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

 

38

--------------------------------------------------------------------------------


 

“Revolving Loan” means a revolving loan made by a Revolving Lender pursuant to
Section 2.03.

 

“S&P” means Standard & Poor’s.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.

 

“SEC” means the Securities and Exchange Commission of the United State of
America.

 

“Secured Banking Services Obligations” means any and all obligations of the
Borrower or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) under any and
all Banking Services Agreements with a Banking Services Provider.

 

“Secured Obligations” means, collectively, all Obligations, Secured Swap
Obligations and Secured Banking Services Obligations.

 

“Secured Parties” means, collectively, the holders of the Secured Obligations
from time to time and shall include (a) each Lender and the Issuing Bank in
respect of their Loans and LC Exposure, (b) the Administrative Agent, the
Issuing Bank and the Lenders in respect of all other present and future
obligations and liabilities of the Loan Parties of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(c) each Swap Provider and Banking Services Provider in respect of Secured Swap
Obligations and Secured Banking Services Obligations, (d) each indemnified party
under Section 9.03 in respect of the obligations and liabilities of the Loan
Parties to such Person hereunder and under the other Loan Documents, and (e) the
respective successors and (in the case of a Lender, permitted) transferees and
assigns of the foregoing Persons.

 

“Secured Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising,

 

39

--------------------------------------------------------------------------------


 

evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements
permitted hereunder with a Swap Provider, and (b) any and all cancellations, buy
backs, reversals, terminations or assignments of any such Swap Agreement
transaction; provided, however, that for any applicable Guarantor, the Secured
Swap Obligations shall not include Swap Obligations that constitute Excluded
Swap Obligations with respect to such Guarantor.

 

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of February 25, 2016, between the Loan Parties and the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, and any
other pledge or security agreement securing the Secured Obligations entered into
after the date of this Agreement by any other Loan Party (as required by this
Agreement or any other Loan Document) or any other Person, as the same may be
amended, modified, restated or otherwise  supplemented from time to time.

 

“Series A Certificate of Designations” means that certain Certificate of the
Powers, Designations, Preferences and Rights of the 3.875% Series A Convertible
Preferred Stock ($0.01 Par Value) ($1,000 Liquidation Preference Per Share) of
the Borrower filed with the Office of the Secretary of State of the State of
Delaware on or about May 3, 2017, as the same may be amended, supplemented or
otherwise modified from time to time in a manner not materially adverse to the
Lenders.

 

“Series A-1 Certificate of Designations” means that certain Certificate of the
Powers, Designations, Preferences and Rights of the 3.875% Series A-1
Convertible Preferred Stock ($0.01 Par Value) ($1,000 Liquidation Preference Per
Share) of the Borrower filed with the Office of the Secretary of State of the
State of Delaware on or about May 3, 2017, as the same may be amended,
supplemented or otherwise modified from time to time in a manner not materially
adverse to the Lenders.

 

“Series A Preferred Stock” has the meaning assigned to it in the Series A
Certificate of Designations.

 

“Series A-1 Preferred Stock” has the meaning assigned to it in the Series A-1
Certificate of Designations.

 

“Solvency Certificate” means the solvency certificate executed and delivered by
a Financial Officer of the Borrower on the Effective Date, substantially in the
form of Exhibit H.

 

“Solvent” means, with respect to the Borrower and its Subsidiaries, on a
consolidated basis, that as of the date of determination (a) the fair value of
the assets of the Borrower and its Subsidiaries, on a consolidated basis,
exceeds, on a consolidated basis, their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Borrower and its Subsidiaries, on a consolidated basis, will be or is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
and its Subsidiaries, on a consolidated basis,

 

40

--------------------------------------------------------------------------------


 

are not engaged in, and are not about to engage in, business for which they have
unreasonably small capital.  For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that would
reasonably be expected to become an actual and matured liability.

 

“Specified Representations” means the representations and warranties made by the
Borrower and the Guarantors set forth in Section 3.01 (solely with respect to
the Borrower and the Guarantors), Section 3.02 (solely with respect to the
execution, delivery and performance of the Loan Documents), Section 3.03 (solely
with respect to the execution, delivery and performance and enforceability of
the Loan Documents, the incurrence of Indebtedness thereunder and the granting
of the Guarantees and security interests in respect thereof), Section 3.08,
Section 3.13, Section 3.16 (subject to the penultimate paragraph of
Section 4.01), Section 3.18 (solely with respect to the Borrower and the
Guarantors), Section 3.19 and Section 3.20.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary that is expressly subordinated in right of payment and performance to
the Obligations to the written satisfaction of the Administrative Agent.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic,

 

41

--------------------------------------------------------------------------------


 

financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.

 

“Swap Provider” means any Person that (i) is a Lender or an Affiliate of a
Lender at the time it enters into the applicable Swap Agreement with the
Borrower or a Guarantor, in its capacity as a party thereto, or (ii) with
respect to any Swap Agreement existing as of the Effective Date, is a Lender or
an Affiliate of a Lender as of the Effective Date, in its capacity as a party
thereto, in each case together with such Person’s successors and permitted
assigns.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“Target” means, collectively and individually, eTouch and eTouch India.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or holding Term Loans.

 

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term Loans hereunder (and consisting of such Lender’s
Closing Date Term Loan Commitment and such Lender’s Delayed Draw Term Loan
Commitment).  The initial amount of each Lender’s Term Loan Commitment
(consisting of such Lender’s Closing Date Term Loan Commitment and such Lender’s
Delayed Draw Term Loan Commitment) is set forth on Schedule 2.01A, or in the
Assignment and Assumption or other documentation contemplated hereby pursuant to
which such Lender shall have assumed its Term Loan Commitment, as applicable.

 

“Term Loans” means the term loans made by the Term Lenders to the Borrowers
pursuant to Section 2.01, including the Closing Date Term Loans, any Delayed
Draw Term Loans and any Incremental Term Loans, if applicable.

 

42

--------------------------------------------------------------------------------


 

“Trademark Security Agreement” means that certain Trademark Security Agreement,
dated as of the date hereof, between the Borrower and the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties, as
the same may be amended, modified, restated or otherwise supplemented from time
to time.

 

“Transactions” means the execution, delivery and performance by each Loan Party
of each Loan Document to which it is a party, the borrowing of Loans, the
consummation of the eTouch Acquisition and the Polaris Tender Offer, and the use
of the proceeds of the Loans hereunder (including to consummate the eTouch
Acquisition and the Polaris Tender Offer), and the issuance of Letters of Credit
hereunder.

 

“Transfer Pricing Obligations” means any obligation, liability, any payable or
payments owed and/or made by Borrower (or any Subsidiary) to or for a Subsidiary
pursuant to transfer  pricing agreements with such Subsidiary.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“U.S.” means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“USA Patriot Act” has the meaning assigned to such term in Section 9.15.

 

“VCSPL” means Virtusa Consulting Services Private Limited, a company existing
under the laws of India and an indirect wholly-owned subsidiary of the Borrower.

 

43

--------------------------------------------------------------------------------


 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02                                                             
Classification of Loans and Borrowings.  For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g., a “Revolving Loan”) or by Type
(e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Revolving
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by
Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03                                                              Terms
Generally.  The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04                                                             
Accounting Terms; GAAP.  Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if after the date hereof
there occurs any change in GAAP or in the application thereof on the operation
of any provision hereof and the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of such change in GAAP or in the application thereof (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such

 

44

--------------------------------------------------------------------------------


 

provision amended in accordance herewith. Notwithstanding the foregoing and for
the avoidance of doubt, notwithstanding any change in GAAP after the date hereof
that would require lease obligations that would be treated as operating leases
as of the date hereof to be classified and accounted for as capital leases or
otherwise reflected on the Borrowers’ consolidated balance sheet, for the
purposes of determining compliance with any covenant contained herein, such
obligations (whether entered into as of the date hereof or thereafter) shall be
treated in the same manner as operating leases are treated on the date hereof. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any Subsidiary at “fair value”, as defined therein.

 

SECTION 1.05                                                              Status
of Obligations.  In the event that any Loan Party shall at any time issue or
have outstanding any Subordinated Indebtedness, the Borrowers shall take or
cause such other Loan Party to take all such actions as shall be necessary to
cause the Secured Obligations to constitute senior indebtedness (however
denominated) in respect of such Subordinated Indebtedness.  Without limiting the
foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding.

 

ARTICLE II.
The Credits

 

SECTION 2.01                                                             
Commitments.  Subject to the terms and conditions set forth herein:

 

(a)                                 Each Revolving Lender agrees to make
Revolving Loans in Dollars to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result (after
giving effect to any application of proceeds of such Borrowing pursuant to
Section 2.10) in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the total Revolving Credit Exposures exceeding the
Aggregate Revolving Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans; and

 

(b)                                 Each Term Lender agrees to make a Closing
Date Term Loan in Dollars to the Borrower on the Effective Date in an amount not
to exceed such Lender’s Closing Date Term Loan Commitment.  Amounts repaid or
prepaid in respect of Closing Date Term Loans may not be reborrowed.  Each
Closing Date Term Loan made to the Borrower on the Effective Date shall result
in an immediate and permanent reduction in the Closing Date Term Loan Commitment
in the principal amount of such Term Loan so made, to be shared by the Term
Lenders in accordance with Term Lender’s Applicable Percentage then in effect. 
Notwithstanding the foregoing, the definition of “Term Loans” shall mean and
include references to both Closing Date Term Loans and Delayed Draw Term Loans
once the Delayed Draw Term Loans are funded; and

 

45

--------------------------------------------------------------------------------


 

(c)                                  Each Term Lender will make a term loan in
Dollars to the Borrower (“Delayed Draw Term Loans”) to be funded at one time and
in one borrowing on or after the Effective Date and on or prior to the Delayed
Draw Term Loan Commitment Termination Date, in such Term Lender’s Applicable
Percentage of such aggregate amounts as Borrower may request for such Delayed
Draw Term Loans; provided, that after giving effect to such Delayed Draw Term
Loans, for each Lender, such Term Lender’s Applicable Percentage of the Delayed
Draw Term Loans will not at any time exceed its Delayed Draw Term Loan
Commitment.  Delayed Draw Term Loans that are repaid or prepaid by Borrower, in
whole or in part, may not be reborrowed.  The amount of the Delayed Draw Term
Loans must be a minimum of at least $500,000 or such lesser amount that is the
remaining undrawn Delayed Draw Term Loan Commitment.  The Delayed Draw Term Loan
Commitment shall automatically reduce to $0, and the commitments of Lenders to
make Delayed Draw Term Loans shall automatically terminate, on the Delayed Draw
Term Loan Commitment Termination Date.  All other terms and provisions of the
Delayed Draw Term Loans (if any) shall be identical to the Term Loans.  Unless
otherwise specifically provided herein, all references in the Loan Documents to
Term Loans shall be deemed, unless the context otherwise requires, to include
references to Delayed Draw Term Loans, once funded. The failure of any Lender to
make any Delayed Draw Term Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Delayed Draw Term Loans as required. The Delayed Draw Term Loans
shall amortize as set forth in Section 2.10.

 

SECTION 2.02                                                              Loans
and Borrowings.  (a) Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans made by the Revolving Lenders ratably in
accordance with their respective Revolving Commitments.  Each Closing Date Term
Loan shall be made as part of a Borrowing on the Effective Date consisting of
Closing Date Term Loans made by the Term Lenders ratably in accordance with
their respective Closing Date Term Loan Commitments.  The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. The Term Loans shall amortize as set forth in
Section 2.10.

 

(b)                                 Subject to Section 2.14, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Revolving Borrowing, such Borrowing shall be in an aggregate
amount that is (x) an integral multiple of $100,000 and not less than $500,000
or (y) such lesser amount constituting the remaining undrawn Revolving
Commitments.  At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is (x) an integral multiple of
$100,000 and not less than $500,000 or (y) such lesser amount constituting the
remaining undrawn Revolving Commitments; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Revolving Commitments

 

46

--------------------------------------------------------------------------------


 

or that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e).  Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of 8 Eurodollar Revolving Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.03                                                             
Requests for Borrowings.  To request a Term Loan Borrowing or a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery, electronic transmission or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04                                                             
[Reserved.]

 

SECTION 2.05                                                             
[Reserved.]

 

47

--------------------------------------------------------------------------------


 

SECTION 2.06                                                             
Letters of Credit.  (a)  General.  Subject to the terms and conditions set forth
herein, the Borrower may request the issuance of Letters of Credit as the
applicant thereof for the support of its or its Subsidiaries’ obligations, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period.  In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.  Notwithstanding anything herein to the contrary,
the Issuing Bank shall have no obligation hereunder to issue, and shall not
issue, any Letter of Credit (i) the proceeds of which would be made available to
any Person (A) to fund any activity or business of or with any Sanctioned
Person, or in any country or territory that, at the time of such funding, is the
subject of any Sanctions or (B) in any manner that would result in a violation
of any Sanctions by any party to this Agreement, (ii) if any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain the Issuing Bank from issuing such Letter of Credit, or any
Requirement of Law relating to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the
Issuing Bank in good faith deems material to it, or (iii) if the issuance of
such Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed not to be in effect on the Effective Date for purposes of
clause (ii) above, regardless of the date enacted, adopted, issued or
implemented. The Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the support of any Subsidiary’s
obligations as provided in the first sentence of this paragraph, the Borrower
will be fully responsible for the reimbursement of LC Disbursements in
accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.12 to the same extent as if it were the sole
account party in respect of such Letter of Credit (the Borrower hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such Subsidiary that is an account
party in respect of any such Letter of Credit).

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension, but in any
event no less than three

 

48

--------------------------------------------------------------------------------


 

Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) (x) the aggregate undrawn amount of all outstanding Letters of
Credit issued by the Issuing Bank at such time plus (y) the aggregate amount of
all LC Disbursements made the Issuing Bank that have not yet been reimbursed by
or on behalf of the Borrower at such time shall not exceed its Letter of Credit
Commitment, (ii) no Lender’s Revolving Credit Exposure shall exceed its
Revolving Commitment and (iii) the sum of the total Revolving Credit Exposure
plus the aggregate principal amount of outstanding Term Loans shall not exceed
the total Commitments.  The Borrower may, at any time and from time to time,
reduce the Letter of Credit Commitment of any Issuing Bank with the consent of
such Issuing Bank; provided that the Borrower shall not reduce the Letter of
Credit Commitment of any Issuing Bank if, after giving effect of such reduction,
the conditions set forth in clauses (i) through (iii) above shall not be
satisfied.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire (or be subject to termination by notice from the Issuing Bank to
the beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five Business Days prior to the
Maturity Date; provided that any Letter of Credit with a one year tenor may
contain customary automatic renewal provisions acceptable to the Issuing Bank
pursuant to which the expiration date of such Letter of Credit shall be
automatically extended for a period of up to twelve (12) months (but not to a
date later than the date set forth in clause (ii) above, except to the extent
otherwise cash collateralized pursuant to arrangements reasonably acceptable to
the Issuing Bank and the Administrative Agent).

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Revolving
Lenders, the Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason. 
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be

 

49

--------------------------------------------------------------------------------


 

affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
the date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Revolving Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing.  If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Revolving Lender’s Applicable Percentage thereof. 
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Revolving Lender (and Section 2.07 shall apply, mutatis mutandis,
to the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders.  Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Lenders and the Issuing Bank as their interests may appear. 
Any payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by

 

50

--------------------------------------------------------------------------------


 

reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made or notice of such
LC Disbursement is received pursuant to Section 2.06(e), the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made or notice of such LC Disbursement is received pursuant to
Section 2.06(e) to but excluding the date that the reimbursement is due and
payable at the rate per annum then applicable to ABR Revolving Loans and such
interest shall be due and payable on the date when such reimbursement is
payable; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.13(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

51

--------------------------------------------------------------------------------


 

(i)                                     Replacement of the Issuing Bank.

 

(i)                                     The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank. 
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement,
(x) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (y) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

(ii)                                  Subject to the appointment and acceptance
by the Borrower and the Administrative Agent of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i) above.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives written notice from the Administrative Agent or the Required Lenders
(or, if the maturity of the Loans has been accelerated, the Required Revolving
Lenders) demanding the deposit of cash collateral pursuant to this paragraph,
the Borrower shall deposit in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Secured Parties (the
“LC Collateral Account”), an amount in cash equal to 102% of the LC Exposure as
of such date plus accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII.  The
Borrower also shall deposit cash collateral in accordance with this paragraph as
and to the extent required by Section 2.11(b) or 2.20.  Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Secured Obligations.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the LC Collateral Account and the Borrower hereby grants the Administrative
Agent a security interest in the LC Collateral Account and all moneys or other
assets on deposit therein or credited thereto.  Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the

 

52

--------------------------------------------------------------------------------


 

Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of the Required Revolving Lenders), be
applied to satisfy other Secured Obligations.  If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

 

(k)                                 LC Exposure Determination.  For all purposes
of this Agreement, the amount of a Letter of Credit that, by its terms or the
terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof shall be deemed to be the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at the time of
determination.

 

(l)                                     Existing Letters of Credit.  On the
Effective Date, the Existing Letters of Credit issued by the Lenders or their
Affiliates shall automatically, and without any action on the part of any
Person, be deemed to be Letters of Credit issued hereunder, and from and after
the Effective Date shall be subject to and governed by the terms and conditions
hereof.  In connection therewith, each Revolving Lender shall automatically, and
without any action on the part of any Person, be deemed to have acquired from
the Issuing Bank a participation in each such Existing Letter of Credit in
accordance with Section 2.06(d).

 

SECTION 2.07                                                             
Funding of Borrowings.  (a)  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof solely by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  Except in respect of the provisions of this Agreement covering
the reimbursement of Letters of Credit, the Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request or, absent such designation, at an account of the
Borrower maintained with the Administrative Agent in New York City; provided
that ABR Revolving Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e) shall be remitted by the Administrative Agent to
the Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry

 

53

--------------------------------------------------------------------------------


 

rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.08                                                             
Interest Elections.  (a)  Each Revolving Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Each Term Loan Borrowing initially shall
be comprised of ABR Loans or Eurodollar Loans. Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy or electronic transmission to
the Administrative Agent of a written Interest Election Request signed by the
Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

54

--------------------------------------------------------------------------------


 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall (i) in the case of a Term Borrowing, be continued as a Eurodollar
Borrowing for an additional Interest Period of one month or (ii) in the case of
a Revolving Borrowing, be converted to an ABR Borrowing.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Revolving Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

SECTION 2.09                                                             
Termination and Reduction of Commitments.  (a)  Unless previously terminated,
(i) the Closing Date Term Loan Commitment shall terminate on the Effective Date
immediately after the funding of the Closing Date Term Loans on the Effective
Date, (ii) the Delayed Draw Term Loan Commitment shall terminate on the Delayed
Draw Term Loan Commitment Termination Date and (iii) all other Commitments shall
terminate on the Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Delayed Draw Term Loan Commitments; provided that
(i) each reduction of the Delayed Draw Term Loan Commitments shall be in an
amount that is an integral multiple of $250,000 and not less than $500,000 and
(ii) the Borrower shall not terminate or reduce the Delayed Draw Term Loan
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the total Delayed Draw Term Loans of
all Delayed Draw Term Loan Lenders would exceed the total Delayed Draw Term Loan
Commitments.

 

(c)                                  The Borrower may at any time terminate, or
from time to time reduce, the Revolving Commitments; provided that (i) each
reduction of the Revolving Commitments shall be in an amount that is (x) an
integral multiple of $250,000 and not less than $500,000 or (y) such lesser
amount constituting the remaining undrawn Revolving Commitments and (ii) the
Borrower shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the total Revolving Credit Exposures of all Revolving
Lenders would exceed the total Revolving Commitments.

 

(d)                                 The Borrower shall notify the Administrative
Agent of any election to terminate or reduce the Commitments under paragraphs
(b) or (c) of this Section at least three Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination

 

55

--------------------------------------------------------------------------------


 

of the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or transactions,
in which case such notice may be revoked or extended by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 

SECTION 2.10                                                             
Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Revolving
Lender the then unpaid principal amount of each Revolving Loan on the Maturity
Date. The Term Loans shall be paid, for the account of each Term Loan Lender, in
the installments and on the dates set forth below, it being acknowledged that
each installment shall be in the applicable percentage set forth below, which
shall be (i) the applicable percentage of the original principal amount of the
Closing Date Term Loans funded on the Effective Date, plus (ii) if any Delayed
Draw Term Loans are funded, upon the end of the first full fiscal quarter after
each such Delayed Draw Term Loans were funded, the applicable percentage of such
Delayed Draw Term Loans funded on such date:

 

Date

 

Amount

June 30, 2018

 

1.25%

September 30, 2018

 

1.25%

December 31, 2018

 

1.25%

March 31, 2019

 

1.25%

June 30, 2019

 

1.25%

September 30, 2019

 

1.25%

December 31, 2019

 

1.25%

March 31, 2020

 

1.25%

June 30, 2020

 

1.875%

September 30, 2020

 

1.875%

December 31, 2020

 

1.875%

March 31, 2021

 

1.875%

June 30, 2021

 

2.5%

September 30, 2021

 

2.5%

 

56

--------------------------------------------------------------------------------


 

December 31, 2021

 

2.5%

March 31, 2022

 

2.5%

June 30, 2022

 

3.75%

September 30, 2022

 

3.75%

December 31, 2022

 

3.75%

Maturity Date

 

The remaining unpaid principal balance of the Term Loans

 

 

To the extent not previously repaid, all unpaid Term Loans (including, for
avoidance of doubt, all Delayed Draw Term Loans) shall be paid in full by the
Borrower on the Maturity Date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the Obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

 

SECTION 2.11                                                             
Prepayment of Loans.  (a) The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (e) of this Section; provided that each
prepayment shall be in an

 

57

--------------------------------------------------------------------------------


 

aggregate amount that is (x) an integral multiple of $250,000 and not less than
$500,000 or (y) such lesser amount constituting the entire outstanding amount of
such Borrowing.  All voluntary prepayments shall be applied to the remaining
amortization payments as directed by the Borrower and, absent such direction, in
direct order of maturity of the principal balance. In the absence of such
direction by the Borrower, voluntary prepayments shall be applied first, to any
outstanding ABR Loans until such ABR Loans are repaid in full, and then, to any
outstanding LIBOR Loans (in each case, in direct order of maturity).

 

(b)                                 In the event and on each occasion that any
Net Proceeds are received by or on behalf of any Loan Party in respect of the
incurrence by any Loan Party of any Indebtedness, other than Indebtedness
permitted under Section 6.01, the Borrower shall, within five (5) Business Days
after such Net Proceeds are received by such Loan Party, prepay the Obligations
as set forth in Section 2.11(d) below in an aggregate amount equal to 100% of
such Net Proceeds.

 

(c)                                  In the event and on each occasion that any
Net Proceeds are received by or on behalf of any Loan Party in respect of any
sale, transfer or other disposition (including pursuant to a sale and leaseback
transaction) in excess of $2,500,000 of any property or asset of any Loan Party
(other than (A) sales of assets expressly permitted by Sections 6.12(a),
6.12(b), 6.12(c), 6.12(d), 6.12(g), 6.12(i), 6.12(l), 6.12(m), 6.12(n) and
6.12(o) and (B) sales of assets not in excess of $500,000 for each fiscal year,
in the aggregate), the Borrower shall, within five (5) Business Days after such
Net Proceeds are received by such Loan Party, prepay the Term Loans as set forth
in Section 2.11(d) below in an aggregate amount equal to 100% of such Net
Proceeds; provided, however, that, if the Borrower shall within such 5 Business
Days deliver to the Administrative Agent a certificate of a Financial Officer to
the effect that the Loan Parties intend to apply the Net Proceeds from such
event (or a portion thereof specified in such certificate), within twelve (12)
months after receipt of such Net Proceeds, to acquire (or replace or rebuild)
real property, equipment or other tangible assets (excluding inventory) to be
used in the business of the Loan Parties, and certifying that no Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds specified in such certificate to
the extent that the Net Proceeds specified in such certificate are reinvested,
or if within such twelve (12) month period the Net Proceeds are committed to
reinvestment, then reinvested within such 180 days after the end of such twelve
(12) month period.

 

(d)                                 All such amounts pursuant to Sections
2.11(b) and (c) shall be applied first to the next eight (8) amortization
installments of the Term Loans in direct order of maturity and, thereafter, pro
rata to the remaining scheduled amortization installments (excluding the final
payment on the Maturity Date) of the Term Loans.

 

(e)                                  The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of
prepayment.  Each such telephonic and written notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a

 

58

--------------------------------------------------------------------------------


 

notice of prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.09 or is
otherwise conditioned upon the consummation of a transaction, then such notice
of prepayment may be revoked (or extended) if such notice of termination is
revoked or extended in accordance with Section 2.09 or such transaction does not
occur.  Promptly following receipt of any such notice relating to a Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof.  Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing.  Each voluntary prepayment of
a Term Loan Borrowing shall be applied against the remaining amortization
installments of the Term Loans in such order as the Borrower shall direct. 
Absent the Borrower’s direction, each prepayment shall be applied, in direct
order of maturity, first, to any outstanding ABR Loans until such ABR Loans are
repaid in full, and then, to any outstanding LIBOR Loans.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13 and break
funding payments to the extent required by Section 2.16.

 

SECTION 2.12                                                              Fees. 
(a)  The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
average daily unused amount of the Revolving Commitment and the Delayed Draw
Term Loan Commitment of such applicable Lender during the period from and
including the Effective Date to but excluding the date on which such applicable
Commitment terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Revolving Commitment terminates, then such
commitment fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Revolving
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure.  Accrued commitment fees shall be payable in
arrears on the first Business Day of each fiscal quarter of each year and on the
date on which the Revolving Commitments terminate, commencing the first such
date to occur after the date hereof; provided that any commitment fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Revolving
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue
at the rate or rates per annum separately agreed upon between the Borrower and
the Issuing Bank on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder pursuant to written documentation

 

59

--------------------------------------------------------------------------------


 

separately agreed to by the Borrower.  Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent and the Lead Arranger, for their own respective accounts,
fees payable in the amounts and at the times separately agreed upon in writing
between the Borrower, on the one hand, and the Administrative Agent and the Lead
Arranger, on the other.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders.  Fees paid shall
not be refundable under any circumstances.

 

SECTION 2.13                                                             
Interest.  (a)  The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest, at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

60

--------------------------------------------------------------------------------


 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.14                                                             
Alternate Rate of Interest.  (a) If prior to the commencement of any Interest
Period for a Eurodollar Borrowing:

 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable (including, without limitation, because the LIBO Screen
Rate is not available or published on a current basis), for the applicable
currency and such Interest Period; or

 

(ii)                                  the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (B) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

 

(b)                                 If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) have not arisen but the supervisor for the administrator of the
LIBO Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable.  Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to

 

61

--------------------------------------------------------------------------------


 

this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders of each
Class stating that such Required Lenders object to such amendment.  Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.14(b), only to the extent the LIBO Screen Rate for
the applicable currency and such Interest Period is not available or published
at such time on a current basis), (x) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective, and (y) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that, if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

SECTION 2.15                                                             
Increased Costs.  (a)  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or the Issuing Bank;

 

(ii)                                  impose on any Lender or the Issuing Bank
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will, following receipt of a certificate from such Lender or
Issuing Bank in accordance with clause (c) of this Section, pay to such
Lender, Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                                 If any Lender or the Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate

 

62

--------------------------------------------------------------------------------


 

of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
any Loan Document or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will,
following receipt of a certificate from such Lender or Issuing Bank in
accordance with clause (c) of this Section,  pay to such Lender or Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error; provided, that in each case such
Lender or Issuing Bank shall determine such amount or amounts in good faith and
in a manner generally consistent with such Lender’s or Issuing Bank’s treatment
of similarly situated borrowers of such Lender or Issuing Bank (with respect to
similarly affected commitments, loans or participations under agreements having
provisions similar to this Section 2.15) after consideration of such factors as
such Lender or Issuing Bank then reasonably determines to be relevant.  The
Borrower shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor by delivery of a
certificate in accordance with clause (c) of this Section 2.15; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.16                                                              Break
Funding Payments.  In the event of (a) the payment of any principal of any
Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default or as a result of any
prepayment pursuant to Section 2.11), (b) the conversion of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(b) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.19, then, in any such event, after receipt of a
written request by such Lender (which request shall set forth the basis for

 

63

--------------------------------------------------------------------------------


 

requesting such amount and, absent manifest error, the amount requested shall be
conclusive), the Borrower shall compensate such Lender for the loss, cost and
expense attributable to such event, but excluding any losses of anticipated
profits.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market, but excluding any losses of anticipated
profits.  A certificate of any Lender setting forth the amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

SECTION 2.17                                                             
Payments Free of Taxes.  (a)  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.17, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly

 

64

--------------------------------------------------------------------------------


 

or legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an executed IRS Form W-9

 

65

--------------------------------------------------------------------------------


 

certifying that such Lender is exempt from U.S. Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, an executed IRS
Form W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E or IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(2)                                 in the case of a Foreign Lender claiming
that its extension of credit will generate U.S. effectively connected income, an
executed IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit C-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) an executed IRS Form W-8BEN-E or IRS
Form W-8BEN;  or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, an executed IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit C-2 or Exhibit C-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign

 

66

--------------------------------------------------------------------------------


 

Lender is a partnership and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has

 

67

--------------------------------------------------------------------------------


 

been indemnified pursuant to this Section 2.17 (including by the payment of
additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 2.17 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(i)                                     Defined Terms.  For purposes of this
Section 2.17, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.

 

SECTION 2.18                                                             
Payments Generally; Allocation of Proceeds; Pro Rata Treatment; Sharing of
Set-offs.  (a)  The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.

 

(b)                                 Any proceeds of Collateral received by the
Administrative Agent (i) not constituting a specific payment of principal,
interest, fees or other sum payable under the Loan Documents shall be applied as
specified by the Borrower or (ii) after an Event of Default

 

68

--------------------------------------------------------------------------------


 

has occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, shall be applied ratably first, to pay that portion
of the Obligations constituting fees, indemnities, expense reimbursements and
other amounts payable to the Administrative Agent; second, to pay that portion
of the Obligations constituting fees, indemnities, expense reimbursements and
other amounts (other than principal, interest, commitment fees, Letter of Credit
participation fees and Letter of Credit fronting fees) payable to the Lenders
and the Issuing Bank; third, to pay that portion of the Obligations constituting
accrued and unpaid commitment fees, Letter of Credit participation fees and
Letter of Credit fronting fees and interest then due and payable on the Loans
and other Obligations other than those in clause fourth, ratably among the
Lenders and the Issuing Bank in proportion to the respective amounts described
in this clause third payable to them; fourth, to pay that portion of the Secured
Obligations constituting unpaid principal on the Loans and unreimbursed LC
Disbursements and any Secured Banking Services Obligations and Secured Swap
Obligations then owing, ratably among the Lenders, the Issuing Bank, the Swap
Providers and the Banking Services Providers in proportion to the respective
amounts described in this clause fourth held by them; fifth, to the
Administrative Agent for the benefit of the Issuing Bank and the Revolving
Lenders, to cash collateralize that portion of the LC Exposure comprised of the
aggregate undrawn amount of Letters of Credit in accordance with
Section 2.06(j); and sixth, to pay any other Secured Obligation then owing,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause sixth payable to them.  Notwithstanding the foregoing,
Secured Banking Services Obligations and Secured Swap Obligations shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Banking Services
Provider or Swap Provider.  Each Banking Services Provider or Swap Provider not
a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article VIII hereof for itself and its Affiliates as if a “Lender” party
hereto.  No Banking Services Provider or Swap Provider that obtains the benefits
of this Section 2.18(b), any Collateral by virtue of the provisions hereof or
any Collateral Document shall have any right to notice of any action or to vote
on or consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Agreement to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured Banking
Services Obligations or Secured Swap Obligations unless the Administrative Agent
has received written notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Banking Services Provider or Swap Provider.  Secured Swap Obligations
that constitute Excluded Swap Obligations with respect to any Guarantor shall
not be paid with amounts received from such Guarantor or its assets, but
appropriate adjustments shall be made with respect to amounts received from
other Loan Parties or their assets to preserve the allocation to Secured Swap
Obligations otherwise set forth in this Section 2.18(b).

 

(c)                                  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of

 

69

--------------------------------------------------------------------------------


 

interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed LC Disbursements
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements then due to such
parties.

 

(d)                                 If any Lender shall, by exercising any right
of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(f)                                   If any Lender shall fail to make any
payment required to be made by it pursuant to Sections 2.06(d) or (e), 2.07(b),
2.18(d), or 9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are

 

70

--------------------------------------------------------------------------------


 

fully paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 

SECTION 2.19                                                             
Mitigation Obligations; Replacement of Lenders.  (a)  If any Lender requests
compensation under Section 2.15, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable and documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.15, (ii) the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, or (iii) any Lender becomes a
Defaulting Lender or a Non-Consenting Lender, then, in each case, the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse, all its interests, rights (other than its existing rights to payments
pursuant to Sections 2.15 or 2.17) and obligations under the Loan Documents to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) to the extent
required under Section 9.04, the Borrower shall have received the prior written
consent of the Administrative Agent (and if a Revolving Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld or
delayed, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments, and (iv) in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent.  A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation permanently cease to apply.  Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.

 

71

--------------------------------------------------------------------------------


 

SECTION 2.20                                                             
Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Revolving Commitment and Delayed Draw Term Loan Commitment of
such Defaulting Lender pursuant to Section 2.12(a);

 

(b)                                 the Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders, the
Required Lenders, the Required Revolving Lenders or the Required Term Lenders,
as applicable, have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section 9.02)
and such Defaulting Lender shall not be entitled to vote thereon; provided that
any amendment, waiver or other modification requiring the consent of all Lenders
or each affected Lender affected which affects such Defaulting Lender
disproportionately when compared to the other affected Lenders, or increases or
extends the Commitment of such Defaulting Lender, shall require the consent of
such Defaulting Lender;

 

(c)                                  if any LC Exposure exists at the time such
Lender becomes a Defaulting Lender and such Lender is a Revolving Lender then:

 

(i)                                     all or any part of the LC Exposure of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only (x) to the
extent that such reallocation does not, as to any non-Defaulting Lender, cause
such non-Defaulting Lender’s Revolving Credit Exposure to exceed its Commitment
and (y) if the conditions set forth in Section 4.02 are satisfied at such time;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent, cash
collateralize for the benefit of the Issuing Bank only the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.06(j) for so long as such LC Exposure
is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the

 

72

--------------------------------------------------------------------------------


 

Lenders pursuant to Section 2.12(a) and 2.12(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any other Lender hereunder, all letter of credit fees
payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

 

(d)                                 so long as such Lender is a Defaulting
Lender and a Revolving Lender, the Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure and such Defaulting Lender’s then outstanding LC Exposure will be 100%
covered by the Revolving Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.20(c),
and LC Exposure related to any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank, as the case may be, shall have entered into arrangements with the Borrower
or such Lender, satisfactory to each Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, each Issuing Bank each
agrees that a Defaulting Lender that is a Revolving Lender has adequately
remedied all matters that caused such Revolving Lender to be a Defaulting
Lender, then the LC Exposure of the Revolving Lenders shall be readjusted to
reflect the inclusion of such Revolving Lender’s Revolving Commitment and on
such date such Revolving Lender shall purchase at par such of the Revolving
Loans of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Revolving Lender to hold such Revolving Loans in
accordance with its Applicable Percentage.

 

SECTION 2.21                                                             
Expansion Option; Incremental Facilities.

 

(a)                                 The Borrower may from time to time elect to
increase the Revolving Commitments or enter into one or more additional tranches
of term loans (each, an “Incremental Term Loan”), in each case in a minimum
amount of $5,000,000 and an integral multiple of $1,000,000 in excess thereof so
long as, after giving effect thereto, the aggregate amount of all such Revolving
Commitment increases and all such Incremental Term Loans does not exceed the
greater of (i) $85,000,000 and (ii) an amount equal to 100% of the Consolidated

 

73

--------------------------------------------------------------------------------


 

EBITDA of the Borrower and its Subsidiaries for the Reference Period then most
recently ended for which the Borrower has delivered Financial Statements,
calculated on a Pro Forma Basis after giving effect to the consummation of all
related transactions consummated in connection with the applicable Revolving
Commitment increase or Incremental Term Loans pursuant to this Section 2.21. 
Each request from the Borrower pursuant to this Section 2.21 shall set forth the
requested amount and proposed terms of the relevant Revolving Commitment
increase or Incremental Term Loans.  The Borrower may arrange for any such
Revolving Commitment increase or Incremental Term Loan to be provided by one or
more Lenders (each Lender so agreeing to an increase in its Revolving
Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender” and, together with each Increasing Lender, collectively, the “Additional
Lenders”), to increase their existing Revolving Commitments, or to participate
in such Incremental Term Loans, or extend Revolving Commitments, as the case may
be; provided, that (i) each Augmenting Lender (other than any Affiliate of an
existing Lender) shall be subject to the approval of the Administrative Agent
and, except in the case of an Incremental Term Loan, the Issuing Bank, which
approvals shall not be unreasonably withheld, conditioned or delayed, and
(ii) (A) in the case of an Increasing Lender, the Borrower and such Increasing
Lender execute an agreement substantially in the form of Exhibit E, and (B) in
the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit F hereto.  No existing
Lender shall have any obligation or be required to provide any Revolving
Commitment increase or any Incremental Term Loan unless it expressly so agrees. 
No consent of any Lender (other than the Lenders participating in such Revolving
Commitment increase or Incremental Term Loan) shall be required for any such
increase or Incremental Term Loan pursuant to this Section 2.21.

 

(b)                                 Revolving Commitment increases and
Incremental Term Loans created pursuant to this Section 2.21 shall become
effective on the date agreed by the Borrower, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof.  Notwithstanding the foregoing, no increase in
the Revolving Commitments (or in the Revolving Commitment of any Lender) or
Incremental Term Loan shall become effective under this paragraph unless (i) on
the proposed date of the effectiveness of such Revolving Commitment increase or
Incremental Term Loan: (A) (1) the representations and warranties of the
Borrower set forth in this Agreement are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representation or warranty to the extent that it is already qualified or
modified by materiality in the text thereof) as of such date, and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower; provided that in the
event that the Incremental Term Loans are used to finance a Permitted
Acquisition which the Borrower or one or more of its Subsidiaries has
contractually committed to consummate, the terms of which do not condition the
Borrower’s or such Subsidiary’s, as applicable, obligation to consummate such
Permitted Acquisition on the availability of third-party financing, the
condition regarding the accuracy of representations and warranties set forth
herein shall be limited to the Specified Representations and those
representations included in the related acquisition agreement that are material
to the interests of the Lenders and only to the extent that the Borrower or its
Subsidiaries has the right to terminate its obligations under such acquisition
agreement as a result of a breach of such representations, all of which
representations shall be true and correct in all

 

74

--------------------------------------------------------------------------------


 

material respects as of such date, and (2) no Default exists on such date;
provided that in the event that the Incremental Term Loans are used to finance a
Permitted Acquisition which the Borrower or one or more of its Subsidiaries has
contractually committed to consummate, the terms of which do not condition the
Borrower’s or such Subsidiary’s, as applicable, obligation to consummate such
Permitted Acquisition on the availability of third-party financing, then such
condition shall be deemed satisfied so long as (1) no Default exists on the date
the definitive agreement in respect of such Acquisition was executed and (2) no
Event of Default shall have occurred and be continuing or shall exist under
Sections 7.01(a), (b), (h), (i) or (j) on the date of the effectiveness of such
Revolving Commitment increase or Incremental Term Loan, and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Borrower; and (B) the Borrower shall be
in compliance on a Pro Forma Basis with the financial covenant set forth in
Section 6.10(a), recomputed (1) as if such Revolving Commitment increase or
Incremental Term Loan (and the application of proceeds thereof to the repayment
of any other Indebtedness) had occurred on the first day of the Reference Period
then most recently ended for which the Borrower has delivered Financial
Statements, and (2) with Consolidated Funded Debt measured as of the date of and
immediately after giving effect to any funding in connection with such Revolving
Commitment increase or Incremental Term Loan (and the application of proceeds
thereof to the repayment of any other Indebtedness) and (3) with Consolidated
EBITDA measured for the Reference Period then most recently ended for which the
Borrower has delivered Financial Statements, and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower; provided that in the event that the
Incremental Term Loans are used to finance a Permitted Acquisition which the
Borrower or one or more of its Subsidiaries has contractually committed to
consummate, the terms of which do not condition the Borrower’s or such
Subsidiary’s, as applicable, obligation to consummate such Permitted Acquisition
on the availability of third-party financing, such condition shall be deemed
satisfied so long as immediately prior to and after giving effect to the
incurrence of Incremental Term Loans and the Permitted Acquisition as of the
date of the definitive agreement in respect of such Permitted Acquisition was
executed (as if such incurrence of Incremental Term Loans and such Permitted
Acquisition had occurred as of the most recent fiscal quarter end for which
Financial Statements are available), the Borrower would be in compliance with
the foregoing conditions as of such date; (ii) the Administrative Agent shall
have received documents (including legal opinions), board resolutions and other
customary closing certificates as reasonably required by the Administrative
Agent, in each case consistent with those delivered on the Effective Date under
Article 4, together with such additional customary documents and filings
(including other Collateral Documents) as the Administrative Agent may
reasonably require solely to assure that the increased commitments and/or Loans
created pursuant to Section 2.21 are secured by the Collateral ratably with the
existing Loans; and (iii) solely to the extent the Borrower in its sole
discretion has agreed to pay additional fees to the Administrative Agent or the
Lenders in connection with such Revolving Commitment increase or Incremental
Term Loan, the Borrower shall have paid to the Administrative Agent and the
Lenders such fees; provided, however, that the conditions set forth in clauses
(i) and (ii) shall be subject to Section 5.10.

 

(c)                                  On the effective date of any increase in
the Revolving Commitments, (i) each relevant Increasing Lender and Augmenting
Lender shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause,

 

75

--------------------------------------------------------------------------------


 

after giving effect to such Revolving Commitment increase and the use of such
amounts to make payments to such other Lenders, each Lender’s portion of the
outstanding Revolving Loans of all the Lenders to equal its Applicable
Percentage of such outstanding Revolving Loans, and (ii) the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Revolving Commitments (with such reborrowing to
consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower, in accordance with
the requirements of Section 2.03).  The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence shall be accompanied by payment of
all accrued interest on the amount prepaid and, in respect of each Eurodollar
Loan, shall be subject to indemnification by the Borrowers pursuant to the
provisions of Section 2.16 if the deemed payment occurs other than on the last
day of the related Interest Periods.

 

(d)                                 The Incremental Term Loans (i) shall rank
pari passu in right of payment with the Revolving Loans and the initial Term
Loans, (ii) shall not mature earlier than the Maturity Date (but may have
amortization prior to such date), (iii) shall have a weighted average life to
maturity that is no earlier than the weighted average life to maturity of the
existing Term Loans, and (iv) shall be treated substantially the same as (and in
any event no more favorably than) the existing Term Loans or Revolving Loans;
provided, that the terms and conditions applicable to any Incremental Term Loan
maturing after the Maturity Date may provide for material additional or
different financial covenants or other covenants or prepayment requirements
applicable only during periods after the Maturity Date. The other terms of the
Incremental Term Loans (including interest, fees and amortization) shall
otherwise be as agreed among the Borrower, the Administrative Agent and the
Additional Lenders.

 

(e)                                  Incremental Term Loans may be made
hereunder pursuant to an amendment or restatement (an “Incremental Term Loan
Amendment”) of this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Additional Lender participating in such
Incremental Term Loan, as applicable, and the Administrative Agent.  The
Borrower and the Administrative Agent may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.21.  Nothing
contained in this Section 2.21 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Revolving Commitment
hereunder, or provide Incremental Term Loans, at any time.

 

ARTICLE III.
Representations and Warranties

 

The Borrower and each other Loan Party represents and warrants to the Lenders
that:

 

SECTION 3.01                                                             
Organization; Powers.  Each of the Borrower and its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

76

--------------------------------------------------------------------------------


 

SECTION 3.02                                                             
Authorization; Enforceability.  The Transactions are within each Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational and, if required, stockholder or other equity holder action. 
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03                                                             
Governmental Approvals; No Conflicts.  (a) The Transactions (i) do not require
any material consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (ii) will not violate in any
material respect any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority, (iii) will not violate or result in a
default under any material indenture, agreement or other instrument binding upon
the Borrower or any of its Subsidiaries or its material assets, or give rise to
a right thereunder to require any payment to be made by the Borrower or any of
its Subsidiaries, and (iv) will not result in the creation or imposition of any
Lien on any asset of the Borrower or any of its Subsidiaries (other than Liens
created pursuant to or otherwise permitted under the Loan Documents).

 

(b)                                 All material governmental and regulatory
filings, authorizations and approvals that are required for the consummation of
the eTouch Acquisition and the other transactions contemplated by the eTouch
Acquisition Agreement have been duly made and obtained and are in full force and
effect (except for such filings with the SEC which are required by the SEC to be
made post-closing (such as on Form 8-K)), and all waiting periods (and any
extensions thereof) applicable to such transactions have expired or been
terminated.

 

(c)                                  Effective from and after the date on which
any Loans are used to finance a portion of purchase price of shares pursuant to
the Polaris Tender Offer, (i) all material governmental approvals necessary in
connection with the Polaris Tender Offer have been obtained and are in full
force and effect, and all applicable waiting periods have expired without any
litigation or other similar action being taken or threatened by any governmental
authority or other parties that would restrain or otherwise prevent consummation
of the Polaris Tender Offer; (ii) there is no injunction or temporary
restraining order which, in the judgment of the Administrative Agent, would
prohibit the consummation of the Polaris Tender Offer or the making of Loans to
finance the purchase of shares pursuant to the Polaris Tender Offer; and
(iii) the purchase of tendered shares or equity interests in respect of the
Polaris Tender Offer has been consummated in accordance with all applicable laws
and governmental approvals.

 

SECTION 3.04                                                             
Financial Condition; No Material Adverse Change.  (a)  The Borrower has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended March 31, 2017, reported on by KPMG LLP, independent public
accountants, and (ii) as of and for the

 

77

--------------------------------------------------------------------------------


 

fiscal quarter and the portion of the fiscal year ended September 30, 2017,
certified by its chief financial officer.  All such financial statements are
prepared in accordance with GAAP (subject to normal year-end audit adjustments
and the absence of footnotes in the case of the statements referred to in clause
(ii) above) applied on a consistent basis throughout the periods specified and
present fairly the financial position of the Borrower and its Subsidiaries as of
such dates and the results of the operations and cash flows of the Borrower and
its Subsidiaries for such periods, in all material respects.

 

(b)                                 Since March 31, 2017, there has been no
event, development or circumstance that, individually or in the aggregate, has
had or could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.05                                                             
Properties; Intellectual Property.   (a)  Each of the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except (x) for defects in title
that do not interfere with its ability to conduct its business as conducted from
time to time or to utilize such properties for their intended purposes and
(y) to the extent encumbered by Liens permitted under the Loan Documents.

 

(b)                                 Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, trade names, copyrights, patents
and other intellectual property necessary and material to its business as
currently conducted, and the use thereof by the Borrower and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.06                                                             
Litigation and Environmental Matters.  (a)  There are no actions, suits,
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened in writing against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve any Loan Document or the Transactions.

 

(b)                                 Except for the Disclosed Matters (i) no Loan
Party nor any of its Subsidiaries has received written notice of any claim with
respect to any material Environmental Liability or knows of any basis for any
such material Environmental Liability and (ii) except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Loan Party nor any of its
Subsidiaries (1) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (2) has become subject to any Environmental Liability.

 

(c)                                  Since the date of this Agreement, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

SECTION 3.07                                                             
Compliance with Laws and Agreements.  Each of the Borrower and its Subsidiaries
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.08                                                             
Investment Company Status.  Neither the Borrower nor any of its Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

SECTION 3.09                                                             
Taxes.  Each Loan Party has timely filed or caused to be filed all federal and
all other material state and local Tax returns and reports required to have been
filed and has paid or caused to be paid all material Taxes required to have been
paid by it, except Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary has set aside on
its books adequate reserves.  No material tax liens have been filed and no
claims are being asserted with respect to any such Taxes.

 

SECTION 3.10                                                             
ERISA.  (a) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $2,500,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $2,500,000 the fair
market value of the assets of all such underfunded Plans.

 

(b)                                 As of the Effective Date, the Borrower is
not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments.

 

SECTION 3.11                                                             
Disclosure.  No reports, financial statements, certificates or other written
information furnished by or on behalf of the Borrower or any of its Subsidiaries
to any Credit Party in connection with the negotiation of this Agreement or any
other Loan Document (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, when taken as a
whole, not misleading; provided that, with respect to any projections, the
Borrower represents only that such projections were prepared in good faith based
upon assumptions believed by the Borrower to be reasonable at the time delivered
and, if such projections were delivered prior to the Effective Date, as of the
Effective Date, it being recognized by Lenders that such projections as to
future events are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ materially from the
projected results.

 

79

--------------------------------------------------------------------------------


 

SECTION 3.12                                                              No
Default.  No Default or Event of Default exists or would result from the
incurrence by the Borrower or any Subsidiary of any Obligations hereunder or
under any other Loan Document.

 

SECTION 3.13                                                             
Solvency.  The Borrower and the Subsidiaries (including, to the extent that each
is consummated on or before the date on which this representation is made or
deemed to be made, after giving effect to the eTouch Acquisition and Polaris
Tender Offer), on a consolidated basis, are Solvent.

 

SECTION 3.14                                                             
Insurance.  Schedule 3.14 sets forth a description of all insurance maintained
by or on behalf of the Loan Parties and the U.S. Subsidiaries as of the
Effective Date.  As of the Effective Date, all premiums in respect of such
insurance have been paid.  The Borrower believes that the insurance maintained
by or on behalf of the Borrower and its Subsidiaries is adequate.

 

SECTION 3.15                                                             
Capitalization and Subsidiaries.  As of the Effective Date, Schedule 3.15 is a
complete list of each of the Borrower’s Subsidiaries and such Subsidiary’s
jurisdiction of incorporation. All of the issued and outstanding Equity
Interests owned by any Loan Party in each of its Subsidiaries have been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.

 

SECTION 3.16                                                             
Security Interest in Collateral.  The provisions of this Agreement and the other
Loan Documents create legal and valid Liens on and security interests in, all
the Collateral purported to be secured by the Collateral Documents in favor of
the Administrative Agent, for the benefit of the Secured Parties, and such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except
(i) Permitted Encumbrances to the extent any such Permitted Encumbrances would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law and (ii) Liens perfected only by possession (including
possession of any certificate of title), but only to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.

 

SECTION 3.17                                                             
Employment Matters.  As of the Effective Date, there are no strikes, lockouts or
slowdowns against any Loan Party or any Subsidiary pending or, to the knowledge
of the Loan Parties, threatened in writing.  The hours worked by and payments
made to employees of the Loan Parties and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other material applicable
federal, state, local or foreign law dealing with such matters in a manner
resulting in liabilities in excess of $7,500,000.  All payments due from any
Loan Party or any Subsidiary, or for which any claim may be made against any
Loan Party or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Loan Party or such Subsidiary to the extent required by
GAAP.

 

SECTION 3.18                                                             
Anti-Corruption and Anti-Terrorism Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures designed to ensure

 

80

--------------------------------------------------------------------------------


 

compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b)  to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.   No Borrowing or Letter of Credit, use of proceeds, the
Transactions or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions Without limiting the foregoing,
no Loan Party nor any of its Controlled entities is (i) in violation of any
Anti-Terrorism Laws, (ii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Laws, or
(iii) is a Blocked Person.  No Loan Party nor any of its Controlled entities
(x) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(y) deals in, or otherwise engages in any transaction relating to, any property
or interest in property blocked pursuant to Executive Order No. 13224, any
similar executive order or other Anti-Terrorism Laws.

 

SECTION 3.19                                                              Use of
Proceeds.  (a)  The proceeds of the Revolving Loans will be used only (i) to
refinance loans and other outstanding obligations under the Existing Credit
Agreement and to pay fees, costs and expenses incurred in connection with such
refinancing and the Transactions, (ii) to finance the eTouch Acquisition and any
payments required under the eTouch Acquisition Agreement (including, without
limitation, any deferred payments to the extent permitted under Section 6.06 and
thereunder), (iii) to finance the Polaris Tender Offer and (iv) for working
capital and other general corporate purposes of the Borrower and the
Subsidiaries (including Permitted Acquisitions, Permitted Investments and other
Investments permitted hereunder, Capital Expenditures and Restricted Payments to
the extent permitted under this Agreement).

 

(b)                                 The proceeds of the Closing Date Term Loans
will be used only (i) to refinance loans and other outstanding obligations under
the Existing Credit Agreement and to pay fees, costs and expenses incurred in
connection with such refinancing and (ii) to finance a portion of the Polaris
Tender Offer (including refinancing of amounts financed prior to the Effective
Date under the Existing Credit Agreement or with balance sheet cash) and to pay
fees, costs and expenses incurred in connection with the Polaris Tender Offer.

 

(c)                                  The proceeds of the Delayed Draw Term Loans
will be used only to finance a portion of the eTouch Acquisition and any
payments required under the eTouch Acquisition Agreement (including, without
limitation, any deferred payments to the extent permitted under Section 6.06 and
thereunder) and to pay fees, costs and expenses incurred in connection with the
foregoing.

 

SECTION 3.20                                                             
Federal Reserve Regulations.  Neither the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or

 

81

--------------------------------------------------------------------------------


 

carrying margin stock (as defined in Regulation U of the Board), and no part of
the proceeds of any Loan will be used, directly or indirectly, to buy or carry,
or to extend credit to others to buy or carry, any margin stock or for any other
purpose that entails a violation of any Regulations of the Board, including
Regulations T, U and X.

 

SECTION 3.21                                                              EEA
Financial Institution.  No Loan Party is an EEA Financial Institution.

 

ARTICLE IV.
Conditions

 

SECTION 4.01                                                             
Effective Date.  Subject to the ultimate paragraph of this Section, the
obligations of the Lenders hereunder shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

 

(a)                                           The Administrative Agent (or its
counsel) shall have received from each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)                                 The Administrative Agent (or its counsel)
shall have received:

 

(i)                                     from the Loan Parties executed
counterparts of the Reaffirmation Agreement and/or other amendment to the
Security Agreement to be entered into on and as of the Effective Date and prior
to the funding of the Closing Date Term Loans and any Revolving Loans on the
Effective Date;

 

(ii)                                  from the Borrower, a Note executed by the
Borrower for each Lender requesting a Note at least two (2) Business Days prior
to the Effective Date;

 

(iii)                               with respect to each Loan Party, UCC-1
financing statements in a form appropriate for filing in the state of
organization of such Loan Party;

 

(iv)                              executed intellectual property security
agreements to be filed with the United States Patent and Trademark Office and
the United States Copyright Office, as applicable, as required pursuant to the
Security Agreement;

 

(v)                                 delivery of stock certificates for
certificated Equity Interests of the each Subsidiary that constitutes
Collateral, together with appropriate instruments of transfer endorsed in blank;

 

(vi)                              all promissory notes evidencing the Collateral
accompanied by instruments of transfer endorsed in blank;

 

82

--------------------------------------------------------------------------------


 

(vii)                           an executed Perfection Certificate;

 

(viii)                        the results of a search of the UCC filings with
respect to each Loan Party; and

 

(ix)                              insurance certificates satisfying the
requirements of Section 5.05.

 

(c)                                  The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Effective Date) of Goodwin Procter LLP, counsel for
the Loan Parties, and covering such matters relating to the Borrower, this
Agreement, or other Loan Documents as the Administrative Agent shall reasonably
request.

 

(d)                                 The Administrative Agent shall have
received:  (i) a copy of each organizational document of each Loan Party and, to
the extent applicable, certified as of a recent date by the appropriate
governmental official or a certificate signed by an officer of such Loan Party
certifying that such organizational document has not been amended, modified or
rescinded since they were last furnished on February 25, 2016 in writing to the
Administrative Agent, and remain in full force and effect as of the date hereof;
(ii) signature and incumbency certificates of the officers of the Loan Parties
executing the Loan Documents to which it is a party as of the Effective Date and
prior to the funding of the Term Loans and Revolving Borrowing as of the
Effective Date; (iii) resolutions of the board of directors or similar governing
body of each Loan Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which such Loan
Party is a party as of the Effective Date and prior to the funding of the Term
Loans and Revolving Borrowing, certified as of the Effective Date by such Loan
Party as being in full force and effect without modification or amendment; and
(iv) a good standing certificate (to the extent such concept is known in the
relevant jurisdiction) from the applicable Governmental Authority of each Loan
Party’s respective jurisdiction of incorporation, organization or formation
dated as of a recent date prior to the Effective Date.

 

(e)                                  The Administrative Agent shall have
received all fees due and payable on or prior to the Effective Date, and, to the
extent invoiced at least one day prior to the Effective Date, shall have been
reimbursed for all out of pocket expenses (including legal fees and expenses)
required to be reimbursed by the Borrower hereunder.

 

(f)                                   The Administrative Agent shall have
received a Borrowing Request relating to the Borrowing of the Term Loans and the
Revolving Borrowing on the Effective Date.

 

(g)                                  The Administrative Agent shall have
received a Solvency Certificate.

 

(h)                                 The Administrative Agent shall have received
at least three (3) Business Days prior to the Effective Date all documentation
and other information with respect to the Borrower and the Guarantors required
under applicable “know your

 

83

--------------------------------------------------------------------------------


 

customer” and anti-money laundering rules and regulations, including the USA
Patriot Act, as the Administrative Agent and Lenders shall have reasonably
requested in writing at least ten (10) Business Days prior to the Effective
Date.

 

(i)                                     The Administrative Agent shall have
received copies of the Historical Financial Statements (which the Administrative
Agent acknowledges it has received as of the date hereof).

 

(j)                                    [Reserved].

 

(k)                                 The Administrative Agent (for itself and the
Lenders) shall have received a pro forma consolidated balance sheet, income
statement and cash flow statement for the Borrower and its Subsidiaries (the
“Pro Forma Opening Statements”) giving pro forma effect to the Polaris Tender
Offer and any other pro forma events reasonably requested by the Administrative
Agent, and the Borrower’s financial model or projections, together with such
other information as the Administrative Agent may reasonably request to confirm
the tax, legal and business assumptions made in the Pro Forma Opening Statements
and such projections.

 

(l)                                     If any Loans funded on the Effective
Date are used to finance a portion of the purchase price of shares pursuant to
the Polaris Tender Offer, then (i) all material governmental approvals necessary
in connection with the commencement of (and such purchase of shares pursuant to)
the Polaris Tender Offer shall have been obtained and shall be in full force and
effect, and all applicable waiting periods shall have expired without any
litigation or other action being taken or threatened by any governmental
authority or other parties that would restrain or otherwise prevent consummation
of the Polaris Tender Offer; and (ii) there shall be no injunction or temporary
restraining order which, in the judgment of the Administrative Agent, would
prohibit the consummation of the Polaris Tender Offer or the making of Loans to
finance purchase of shares pursuant to the Polaris Tender Offer.

 

(m)                             The representations and warranties of the
Borrower and each Loan Party set forth in this Agreement shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representation or warranty to the extent that it is
already qualified or modified by materiality in the text thereof).

 

(n)                                 No Default or Event of Default hereunder
shall have occurred and be continuing.

 

(o)                                 No Material Adverse Effect shall have
occurred or exist, and there has been no event, development or circumstance
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

(p)                                 The Administrative Agent shall have received
a certificate of a Responsible Officer of Borrower certifying that each of the
conditions specified in paragraphs (l), (m), (n) and (o) of this Section 4.01has
been satisfied.

 

84

--------------------------------------------------------------------------------


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
February 28, 2018 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

SECTION 4.02                                                              Each
Credit Event.  The obligation of each Lender to make a Loan on the occasion of
any Borrowing and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit, in each case, is subject to the satisfaction of each of the
following conditions:

 

(a)                                 The representations and warranties of the
Borrower and each Loan Party set forth in this Agreement shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representation or warranty to the extent that it is
already qualified or modified by materiality in the text thereof) on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (except to the extent any such
representation or warranty expressly relates to an earlier date, in which case,
such representation or warranty shall be true and correct in all material
respects as of such earlier date), and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower; provided that with respect to any Delayed
Draw Term Loans that are used to finance the eTouch Acquisition, such condition
shall be limited to the Specified Representations and those representations
included in the eTouch Acquisition Agreement that are material to the interests
of the Lenders and only to the extent that the Borrower or its applicable
Subsidiary has the right to terminate its obligations under such acquisition
agreement as a result of a breach of such representations, all of which
representations shall be true and correct in all material respects as of the
date of the applicable Borrowing.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing; provided that with respect to any Delayed Draw Term
Loans that are used to finance the eTouch Acquisition, such condition shall be
deemed satisfied so long as (i) no Default exists on the date of the eTouch
Acquisition Agreement and (ii) no Event of Default under Sections 7.01(a), (b),
(h), (i) or (j) shall have occurred and be continuing or shall exist on the date
of the applicable Borrowing, and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower.

 

(c)                                  Solely in the case of a borrowing of
Delayed Draw Term Loans (and/or any borrowing of Revolving Loans made to finance
the eTouch Acquisition):

 

(i)                                     immediately after giving effect to the
funding of Delayed Draw Term Loans and the consummation of all related
transactions consummated in connection therewith, the Consolidated Total Net

 

85

--------------------------------------------------------------------------------


 

Leverage Ratio of the Borrower (calculated on a Pro Forma Basis as of the most
recent fiscal quarter end for which Financial Statements are available) shall
not exceed 3.25x;

 

(ii)                                  substantially concurrently with the
funding of such Loans, the eTouch Acquisition shall have been consummated, in
accordance in all material respects with all applicable laws and approvals of
Governmental Authorities, and on the terms set forth in the eTouch Acquisition
Agreement (or other terms reasonably satisfactory to the Administrative Agent). 
The eTouch Acquisition Agreement and related documentation shall be reasonably
satisfactory to the Administrative Agent (including, without limitation, the
amount and forms of the consideration to be paid in connection with the eTouch
Acquisition, and the capital structure of subsidiaries acquired or to be formed
in connection with the eTouch Acquisition), and no material provision of such
documentation shall have been waived, amended, supplemented or otherwise
modified in any respect adverse to the Administrative Agent or the Lenders
without approval of the Administrative Agent; provided, that not less than seven
(7) Business Days prior to the proposed date of funding of such Loans (or such
shorter period as may be agreed by the Administrative Agent in its discretion),
the Borrower agrees to deliver to the Administrative Agent a substantially final
version of the eTouch Acquisition Agreement for review by the Administrative
Agent and its counsel.  The capitalization, structure and equity ownership of
each Loan Party as a result of the eTouch Acquisition shall be satisfactory in
all respects to the Administrative Agent and the Lenders;

 

(iii)                               there shall be no injunction or temporary
restraining order which, in the judgment of the Administrative Agent, would
prohibit the consummation of the eTouch Acquisition or the making of such Loans
in connection therewith, and no litigation which could reasonably be expected to
result in a material adverse effect on the Target or to materially affect the
eTouch Acquisition; and

 

(iv)                              the Administrative Agent (for itself and the
Lenders) shall have received with respect to the fiscal quarters for the Target
from January 1, 2017 through September 30, 2017, a satisfactory quality of
earnings report prepared by KPMG, LLP (which report may be shared with the
Lenders subject to the terms of a customary non-reliance letter), which will
include reviews of earnings of the Target.

 

In the case of any borrowing of Delayed Draw Term Loans or any Revolving Loans
which are made to finance the eTouch Acquisition, the Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower certifying
that each of the conditions specified in this Section 4.02(c) has been
satisfied.

 

86

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent shall have received
a Borrowing Request meeting the requirements of Section 2.03.

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

 

ARTICLE V.
Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated , in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed
(or cash collateralized in accordance with the terms herein), the Borrower
covenants and agrees with the Lenders that:

 

SECTION 5.01                                                             
Financial Statements; and Other Information.  The Borrower will furnish to the
Administrative Agent (for distribution to the Lenders):

 

(a)                                 Via either the EDGAR System or its Home
Page, concurrently with the filing of its annual report on Form 10-K for the
fiscal year then ended with the SEC, but no event later than 120 days after the
end of such fiscal year, the financial statements for such fiscal year as
contained in such annual report on Form 10-K and, as soon as it shall become
available, via either the EDGAR System or its Home Page, the annual report to
its holders of Equity Interests for the fiscal year then ended;

 

(b)                                 Via either the EDGAR System or its Home
Page, (i) concurrently with the filing of its Quarterly Report on Form 10-Q for
the fiscal quarter then ended with the SEC, but no event later than 60 days
after the end of such fiscal quarter, copies of the financial statements for
such fiscal quarter as contained in its Quarterly Report on Form 10-Q, and, as
soon as it shall become available, via either the EDGAR System or its Home Page,
a quarterly report to its shareholders for the fiscal quarter then ended and
(ii) concurrently with the filing thereof with the SEC, copies of any pro forma
financial statements filed under Regulation S-X or other financial statements
filed with the SEC related to the Target and/or the eTouch Acquisition;

 

(c)                                  Via either the EDGAR System or its Home
Page, promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;

 

(d)                                 concurrently with any delivery of financial
statements under clause (a) or (b) above (excluding any pro forma financial
statements under clause (b)), a certificate of a Financial Officer of the
Borrower in substantially the form of Exhibit B (i) certifying, in the case of
the financial statements delivered under clause (b), that such financial
statements present

 

87

--------------------------------------------------------------------------------


 

fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis as of the date thereof in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes,
(ii) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, and (iii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.10;

 

(e)                                  [Reserved];

 

(f)                                   as soon as available, and in any event no
later than 120 days after the end of each fiscal year of the Borrower and its
Subsidiaries, a detailed consolidated budget for the following fiscal year
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, and the related
consolidated statements of projected cash flow, projected changes in financial
position and projected income), (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are prepared in good faith based on
estimates, information and assumptions believed by the Borrower to be reasonable
as of the date of such certificate; and

 

(g)                                  promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms any
Loan Document, as the Administrative Agent or any Lender may reasonably request
and to the extent reasonably available to the Borrower; provided, none of the
Borrower or any Subsidiary will be required to disclose or deliver information
(i) in respect of which disclosure to the Administrative Agent or any Lender (or
their respective representatives or contractors) is prohibited by any law or by
any binding agreement or (ii) that is subject to attorney-client privilege or
constitutes attorney work product.

 

SECTION 5.02                                                             
Notices of Material Events.  The Borrower will furnish to the Administrative
Agent (for distribution to the Lenders) prompt written notice of the following:

 

(a)                                 Promptly upon becoming aware of the
existence of any condition or event that constitutes a Default, written notice
thereof specifying the nature and duration, thereof and the action being or
proposed to be taken with respect thereto;

 

(b)                                 Promptly upon becoming aware of any
litigation or of any investigative proceedings by a Governmental Authority
commenced or threatened in writing against the Borrower or any of its
Subsidiaries of which they have notice, the outcome of which could reasonably be
expected to have a Material Adverse Effect on the Borrower and its Subsidiaries
on a consolidated basis, written notice thereof and the action being or proposed
to be taken with respect thereto;

 

(c)                                  The occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $5,000,000; and

 

88

--------------------------------------------------------------------------------


 

(d)                                 Promptly after any occurrence or after
becoming aware of any condition affecting the Borrower or any Subsidiary that
results in, or could reasonably be expected to result in, a Material Adverse
Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03                                                             
Existence; Conduct of Business.  Each Loan Party will, and will cause each
Subsidiary to, (a) do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of the Borrower’s business when taken as a whole, and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except, in each case,  where failure to maintain such
requisite authority or failure to maintain such right, qualification, license,
permit, franchise, governmental authorization, intellectual property right,
license or permit would not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 and
(b) carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted or as
are reasonably related, incidental, ancillary or complementary to or a natural
extension of the same.

 

SECTION 5.04                                                             
Payment of Obligations.  Each Loan Party will, and will cause each Subsidiary
to, pay or discharge all federal income and other material Taxes, before the
same shall become delinquent or in default (taking into account applicable grace
periods), except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Loan Party or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect; provided, that
each Loan Party will, and will cause each Subsidiary to, remit material
withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when due and payable, notwithstanding the foregoing
exceptions.

 

SECTION 5.05                                                             
Maintenance of Properties.  Each Loan Party will, and will cause each Subsidiary
to, keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear and damage by fire or
other casualty excepted.

 

SECTION 5.06                                                              Books
and Records; Inspection Rights.  Each Loan Party will, and will cause each
Subsidiary to, (a) keep proper books of record and account in which true and
complete entries in all material respects in accordance with GAAP will be made
reflecting all of its and its Subsidiaries business and financial transactions,
and (b) permit any representatives designated by the Administrative Agent on
behalf of the Lenders (including employees of the Administrative Agent, any
Lender or any consultants, accountants, lawyers, agents and appraisers retained
by the Administrative Agent, in each case, who have signed a non-disclosure

 

89

--------------------------------------------------------------------------------


 

agreement in form and substance reasonably satisfactory to the Borrower, and, in
all cases, excluding Excluded Persons), upon reasonable prior written notice, to
visit and inspect its properties, to examine and make copies from its books and
records, including to discuss its affairs, finances and condition with its
officers, all at such reasonable times during Borrower’s normal business hours
and as often as reasonably requested.  The Loan Parties acknowledge that the
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain Reports pertaining to the Loan Parties’ assets
for internal use by the Administrative Agent and the Lenders.  In the absence of
a continuing Event of Default only one such examination in any period of 12
consecutive calendar months shall be conducted (as coordinated by the
Administrative Agent) and shall be at the Borrower’s expense, and during the
continuance of an Event of Default all such examinations shall be at the
Borrower’s expense (and may occur with greater frequency); provided, that any
and all expenses incurred by a Lender pursuant to this Section shall be solely
at such Lender’s expense and Borrower shall have no obligation to reimburse any
such Lender’s expenses.  Notwithstanding anything to the contrary in this
Section, none of the Borrower or any Subsidiary will be required to disclose,
permit the inspection, examination or making copies of abstracts of, or
discussion of, any document, information or other matter (i) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by any law or by any binding
agreement or (ii) that is subject to attorney-client privilege or constitutes
attorney work product.

 

SECTION 5.07                                                             
Compliance with Laws.  The Borrower will, and will cause each of its
Subsidiaries to, comply with all material laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance in all
material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

SECTION 5.08                                                              Use of
Proceeds and Letters of Credit.  The proceeds of the Loans will be used only for
purposes permitted under Section 3.19.  No part of the proceeds of any Loan will
be used, whether directly or indirectly, to buy or carry, or to extend credit to
others to buy or carry, any Margin Stock or for any other purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.  All Letters of Credit will be issued only to support general corporate
purposes of the Borrower and its Subsidiaries.  The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (C)  in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

90

--------------------------------------------------------------------------------


 

SECTION 5.09                                                             
Insurance.

 

(a)                                 General. Each Loan Party will, and will
cause each Subsidiary to, maintain with financially sound and reputable carriers
(a) insurance in such amounts (with no greater risk retention) and against such
risks (including loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as the senior
officers of the Borrower in the exercise of their reasonable judgment deem to be
adequate, as are customary in the industry for companies of established
reputation engaged in the same or similar business in the same or similar
locations and owning or operating similar properties and as shall be reasonably
satisfactory to the Lenders, and (b) all insurance required pursuant to the
Collateral Documents.  The Borrower will furnish to the Administrative Agent,
upon reasonable request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained. The Borrower shall deliver, within 90
days after the Effective Date, to the Administrative Agent endorsements (x) to
all property or casualty insurance policies covering Collateral naming the
Administrative Agent as lender loss payee, (y) to all general liability and
other liability policies naming the Administrative Agent an additional insured,
which endorsements shall be in effect at all times and (z) providing that 30
days’ advance notice will be given to Administrative Agent prior to any
cancellation or non-renewal of such policy (or 10 days’ advance notice prior to
any such cancellation due to non-payment of premium).  In the event the Borrower
or any Subsidiary at any time hereafter shall fail to obtain or maintain any of
the policies or insurance required herein or to pay any premium in whole or in
part relating thereto, then the Administrative Agent, without waiving or
releasing any obligations or resulting Default hereunder, may at any time or
times thereafter (but shall be under no obligation to do so), in consultation
with the Borrower, obtain and maintain such policies of insurance and pay such
premiums and take any other action with respect thereto which the Administrative
Agent deems advisable to ensure compliance under this Section 5.09.  All sums so
disbursed by the Administrative Agent shall constitute part of the Obligations,
payable as provided in this Agreement.  No later than ninety (90) days (as such
period may be extended in the reasonable discretion of the Administrative Agent)
after the Effective Date (or the date any such insurance is obtained, renewed or
extended in the case of insurance obtained, renewed or extended after the
Effective Date), the Borrower will cause all property and casualty insurance
policies with respect to Collateral to be endorsed or otherwise amended to
include a lender’s loss payable, mortgagee or additional insured, as applicable,
endorsement, or otherwise reasonably satisfactory to the Administrative Agent.

 

(b)                                 Flood Insurance.  With respect to each
Mortgaged Property (if any) that is located or lies within a “special flood
hazard area” as designated on maps prepared by the Federal Emergency Management
Agency (FEMA), the Borrower or other applicable Loan Party (A) will maintain,
with financially sound and reputable insurance companies, a flood insurance
policy or policies (whether or not coverage is available from the National Flood
Insurance Program and whether or not required by the Flood Laws), in form and
substance acceptable to the Administrative Agent covering each such Mortgaged
Property on terms reasonably acceptable to the Administrative Agent and
otherwise sufficient to comply with all applicable Flood Laws, and (B) promptly
upon the reasonable request of the Administrative Agent, will deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.

 

91

--------------------------------------------------------------------------------


 

SECTION 5.10                                                             
Additional Subsidiaries.  In the event (i) the Borrower acquires or creates any
Subsidiary (other than an Excluded Subsidiary), or (ii) any Excluded Subsidiary
ceases to be an Excluded Subsidiary after the Effective Date, the Borrower shall
forthwith promptly (and in any event within 60 days (or such longer time as the
Administrative Agent may agree in its sole discretion) after the acquisition or
creation of such Subsidiary, or change in such Subsidiary’s status as an
Excluded Subsidiary) cause such Subsidiary to become a Guarantor by delivering
to the Administrative Agent a Joinder Agreement, duly executed by such
Subsidiary, pursuant to which such Subsidiary agrees to be bound by the terms
and provisions of this Agreement, such joinder to be accompanied by appropriate
corporate resolutions, other corporate organizational documentation and
customary legal opinions upon the request of the Administrative Agent in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.  Notwithstanding the foregoing, within thirty (30) days following the
consummation of the eTouch Acquisition (or such longer time as the
Administrative Agent may agree in its sole discretion), Borrower shall cause
each of eTouch and its Subsidiaries (as applicable) to comply with Sections 5.10
and 5.11.

 

SECTION 5.11                                                             
Additional Collateral; Further Assurances.

 

(a)                                 The Borrower will, and will cause each
Subsidiary (other than an Excluded Subsidiary) to, cause (i) all of its personal
property (whether tangible, intangible or mixed, subject to the exceptions
expressly contained in the Security Agreement) and (ii) subject to other
applicable provisions of this Agreement, all of its fee-owned real property, if
any, having a fair market value (as reasonably determined by the Borrower) of
$5,000,000 or more, to be subject at all times to first priority, perfected
Liens (including a Mortgage, in the case of such real property)  in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations in accordance with the terms and conditions of the
Collateral Documents, subject in any case to Liens permitted by Section 6.02.

 

(b)                                 Without limiting the foregoing, the Borrower
will, and will cause each Subsidiary (other than an Excluded Subsidiary) to,
execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions (including the filing and recording of
financing statements and other documents and such other actions or deliveries of
the type required by Section 4.01, as applicable), which may be required by law
or which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents (and subject to the exceptions set
forth therein), all at the expense of the Borrower.

 

(c)                                  The Administrative Agent will not enter
into any Mortgage in respect of any real property owned or acquired by the
Borrower or any other Loan Party after the Effective Date until (at least) 45
days after the Administrative Agent has delivered to the Lenders (which may be
delivered electronically) the following documents in respect of such real
property:  (i) a completed flood hazard determination from a third party vendor;
(ii) if such real property is located in a “special flood hazard area,” (A) a
notification to the Borrower or applicable Loan Party of that fact and (if
applicable) notification to the Borrower or applicable Loan Party that flood
insurance coverage is not available, and (B) evidence of the receipt by the

 

92

--------------------------------------------------------------------------------


 

Borrower or applicable Loan Party of such notice; and (iii) if such notice is
required to be provided to the Borrower or applicable Loan Party and flood
insurance is available in the community in which such real property is located,
evidence of required flood insurance, which shall comply with the requirements
of Section 5.09(b).

 

SECTION 5.12                                                             
Accuracy of Information.  The Borrower will ensure that any written information,
including financial statements or other documents, furnished to the Credit
Parties by or on behalf of the Loan Parties in connection with the Loan
Documents or any amendment or modification thereof or waiver thereunder, taken
as a whole, as of the date of delivery, contains no material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, and when
taken as a whole with all other written information, not materially misleading;
provided, that with respect to any projections, the Borrower covenants only that
it will cause the projections to be prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time made, it being
recognized by Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ materially from the projected results.

 

SECTION 5.13                                                             
Consummation of Polaris Tender Offer.  The Borrower will cause the purchase of
tendered shares or equity interests in respect of the Polaris Tender Offer to be
consummated in all material respects in accordance with all applicable laws and
material governmental approvals and, after giving effect thereto, the Borrower
indirectly through VCSPL will own at least 90.0% of all outstanding shares of
capital stock of Polaris.

 

SECTION 5.14                                                             
Post-Closing Covenant.  The Borrower agrees to deliver, or cause to be delivered
(or to use commercially reasonable efforts to deliver or cause to be delivered,
to the extent applicable and specified on Schedule 5.14), to the Administrative
Agent, the items described on Schedule 5.14 hereof on or before the dates
specified with respect to such items, or such later dates as may be agreed to by
the Administrative Agent in its reasonable discretion.

 

ARTICLE VI.
Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed (or cash
collateralized in accordance with the terms herein), the Borrower covenants and
agrees with the Lenders that:

 

SECTION 6.01                                                             
Indebtedness.  The Borrower will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness created under the Loan
Documents;

 

(b)                                 Indebtedness existing on the date hereof and
set forth in Schedule 6.01, and extensions, renewals and replacements of any
such Indebtedness provided that the amount of such Indebtedness is not increased
at the time of such refinancing, refunding, renewal

 

93

--------------------------------------------------------------------------------


 

or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and reasonable fees and expenses reasonably incurred, in
connection with such refinancing;

 

(c)                                  Indebtedness of the Borrower to any
Subsidiary and of any Subsidiary to the Borrower or any other Subsidiary;
provided that (A) Indebtedness of any Subsidiary that is not a Loan Party to the
Borrower or any other Loan Party shall be subject to Section 6.04(g) and
(B) Indebtedness of any Loan Party to any Subsidiary that is not a Loan Party
shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent;

 

(d)                                 Guarantees by the Borrower of Indebtedness
of any Subsidiary and by any Subsidiary of Indebtedness of the Borrower or any
other Subsidiary; provided that (A) the Indebtedness so Guaranteed is permitted
under this Section 6.01, (B) Guarantees by the Borrower or any Subsidiary that
is a Loan Party of Indebtedness of any Subsidiary that is not a Loan Party shall
be subject to Section 6.04(h) and (C) Guarantees permitted under this clause
(d) shall be subordinated to the Secured Obligations of the applicable
Subsidiary on the same terms as the Indebtedness so Guaranteed is subordinated
to the Secured Obligations;

 

(e)                                  Indebtedness arising in connection with the
Orogen Series A Preferred Stock, to the extent permitted under and in accordance
with clause (xi) of Section 6.06(a);

 

(f)                                   Indebtedness consisting of guarantees
resulting from endorsement of negotiable instruments for collection by Borrower
or any other Loan Party in the ordinary course of business;

 

(g)                                  Indebtedness incurred to finance Capital
Expenditures, including Capital Lease Obligations, and any Indebtedness incurred
or assumed in connection with the acquisition, construction or improvement of
any such assets and secured by a Lien on any such assets prior to the
acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount plus other
reasonable amounts paid, and reasonable interest, fees and expenses incurred in
connection therewith, result in an earlier maturity date or decreased remaining
weighted average life to maturity thereof or change the parties directly or
indirectly responsible for the payment thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (g) shall not exceed,
in each case, the cost of such acquisition, construction or improvement in the
ordinary course of business; provided further that (A) if secured, the
collateral therefor consists solely of the assets being financed, the products
and proceeds thereof and books and records related thereto, and (B) the
aggregate outstanding principal amount of such Indebtedness does not exceed the
greater of (x) $30,000,000 and (y) 3.0% of Consolidated Total Assets as of the
last day of the most recently ended Reference Period for which Financial
Statements are available (and determined in each case without regard to any
write-downs or write-offs);

 

(h)                                 Indebtedness of any Person that becomes a
Subsidiary after the date hereof; provided that (i) such Indebtedness exists at
the time such Person becomes a

 

94

--------------------------------------------------------------------------------


 

Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (h) shall not exceed $20,000,000 at any
time outstanding;

 

(i)                                     Indebtedness incurred by Borrower or its
Subsidiaries arising (A) from agreements providing for indemnification,
adjustment of purchase price or similar obligations (including customary
earn-outs, and any other deferred payments of a similar nature incurred in
connection with any investment by any Subsidiary), in each case, whether or not
evidenced by a note, and incurred or assumed in connection with any Permitted
Acquisition or any asset sale permitted under this Agreement or Investment
permitted under this Agreement (any such obligations, “Deferred Acquisition
Obligations”), so long as no Default or Event of Default exists and is
continuing at the time of incurrence or assumption of such Indebtedness or would
result therefrom, or (B) from guarantees or letters of credit, surety bonds,
performance bonds or other similar obligations securing the performance of
Borrower or any Subsidiary pursuant to such agreements;

 

(j)                                    Indebtedness in respect of netting
services, automatic clearing house arrangements, overdraft protections and
otherwise in connection with deposit accounts and employees’ credit or purchase
cards;

 

(k)                                 Indebtedness consisting of financing of
insurance premiums in the ordinary course of business;

 

(l)                                     Indebtedness under Swap Agreements
permitted under Section 6.05;

 

(m)                             any Transfer Pricing Obligations not covered by
Section 6.01(c), and facilities to finance real estate acquisitions and
improvements, and renewals and refinancings thereof; provided, that any such
Indebtedness (other than Indebtedness related to or arising from Transfer
Pricing Obligations) under this clause (m) shall not exceed $50,000,000 in the
aggregate at any time outstanding;

 

(n)                                 (A) loans made by (x) Virtusa C.V. to
Virtusa Financing C.V. as evidenced by that certain Promissory Note, dated as of
February 25, 2016, in the original principal amount of $180,000,000, (y) Virtusa
Financing C.V. to Virtusa Netherlands Coöperatief U.A. as evidenced by that
certain Promissory Note, dated as of February 25, 2016, in the original
principal amount of $180,000,000, and (z) Virtusa Netherlands Coöperatief U.A.
to VCSPL in the form of a non-convertible debenture in the original principal
amount of $200,000,000, and in each case, any capitalized interest paid-in-kind
or fees thereon (including premiums) (collectively, the “2016 Polaris
Investments”); and (B) the 2018 Polaris Investments;

 

(o)                                 other Indebtedness in an aggregate principal
amount not exceeding $30,000,000 at any time outstanding, provided that not more
than $7,500,000 in aggregate principal amount of the foregoing shall be secured
Indebtedness;

 

(p)                                 Indebtedness of any Subsidiary as an account
party in respect of trade letters of credit;

 

95

--------------------------------------------------------------------------------


 

(q)                                 Indebtedness consisting of usual and
customary take or pay obligations contained in supply arrangements, incurred in
the ordinary course of business;

 

(r)                                    Indebtedness representing deferred
compensation to employees incurred in the ordinary course of business;

 

(s)                                   Indebtedness consisting of promissory
notes issued to current or former officers, directors and employees of Borrower
or any Subsidiary, their respective estates, spouses or former spouses issued in
exchange for the purchase or redemption by Borrower or such Subsidiary of its
Equity Interests to the extent permitted by clause (v) of Section 6.06(a);

 

(t)                                    Indebtedness of any Foreign Subsidiaries
incurred to finance working capital needs or for other general corporate
purposes, not to exceed at any time outstanding $15,000,000;

 

(u)                                 (A) Indebtedness incurred by VCSPL with
respect to a bank guarantee obtained in connection with the Polaris Tender Offer
in an aggregate amount (calculated on the date of issuance of the bank guarantee
and on each date the amount of such bank guarantee is increased or reduced) not
to exceed (x) at any time during the first 45 days after the date of issuance of
such bank guarantee, the Dollar Amount of $47,000,000, and (y) at any time after
the 45th day after the date of issuance of such bank guarantee, the Dollar
Amount of $80,000,000; provided, that such bank guarantee shall be terminated
and expire automatically no later than the earlier of (i) the delisting of
Polaris and (ii) one year plus 45 days after the date of issuance of such bank
guarantee, and (B) a Guarantee by the Borrower of Indebtedness permitted under
clause (A); and

 

(v)                                 obligations with respect to eTouch Retention
Payments.

 

Notwithstanding the foregoing, no Subsidiary that is a Massachusetts Securities
Corporation shall create, incur, assume or permit to exist any Indebtedness (or
any Guarantees of any Indebtedness) other than of the types described under
clauses (f) and (j) of this Section 6.01.

 

SECTION 6.02                                                             
Liens.  No Loan Party will, nor will it permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:

 

(a)                                 Permitted Encumbrances;

 

(b)                                 Liens created pursuant to any Loan Document;

 

(c)                                  any Lien on any property or asset of the
Borrower or any Subsidiary existing on the date hereof and set forth in Schedule
6.02, including any extensions or amendments thereof; provided that (i) such
Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary (other than proceeds) and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof permitted under Section 6.01(b);

 

96

--------------------------------------------------------------------------------


 

(d)                                 any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary (other than proceeds) and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof permitted pursuant to Section 6.01;

 

(e)                                  Liens on fixed or capital assets acquired,
constructed or improved by the Borrower or any Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by clause (g) of
Section 6.01, (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Borrower or any Subsidiary;

 

(f)                                   Liens arising out of Sale and Leaseback
Transactions permitted by Section 6.11;

 

(g)                                  bankers liens, rights of set-off and
similar Liens incurred on deposits made in the ordinary course of business;

 

(h)                                 Liens on deposits pursuant to Swap
Agreements to secure obligations thereunder to the extent such Swap Agreements
are permitted hereunder;

 

(i)                                     leases, subleases, and non-exclusive
licenses or sublicenses granted to third parties in the ordinary course of
business, and exclusive licenses granted to third parties provided that the fair
market value of all property for which exclusive licenses are granted shall not
exceed $10,000,000 at any time during the term of this Agreement;

 

(j)                                    Liens in favor of customs and revenue
authorities arising as a matter of Law to secure payment of customs duties in
connection with the importation of goods;

 

(k)                                 purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business;

 

(l)                                     Liens arising by operation of law or
contract on insurance policies and proceeds thereof to secure premiums payable
thereunder;

 

(m)                             Liens arising solely on any cash earnest money
deposits, escrow arrangements or similar arrangements made by Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

 

(n)                                 Liens in connection with cash collateral for
letters of credit securing real property leases;

 

97

--------------------------------------------------------------------------------


 

(o)                                 Liens on real property securing Indebtedness
incurred by Virtusa (Pvt.) Limited and permitted under Section 6.01;

 

(p)                                 in connection with the sale or transfer of
any other assets in a transaction permitted under Section 6.12, customary rights
and restrictions contained in agreements relating to such sale or transfer
pending the completion thereof;

 

(q)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods by Borrower or
any Subsidiaries in the ordinary course of business;

 

(r)                                    Liens constituting a renewal, extension
or replacement of any Permitted Encumbrance;

 

(s)                                   Liens securing any Indebtedness financing
real estate acquisitions and improvements to the extent permitted under
Section 6.01(m); and

 

(t)                                    other Liens, provided that, as of the
Effective Date or immediately after giving pro forma effect to the creation,
incurrence or assumption of any such Lien or of any Indebtedness secured in
reliance on this clause (u) and any substantially concurrent use of proceeds
thereof, the aggregate amount of Indebtedness secured by such Lien shall not
exceed $7,500,000 and to the extent such Indebtedness is permitted under
Section 6.01(o).

 

Notwithstanding the foregoing, no Subsidiary that is a Massachusetts Securities
Corporation shall (i) create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except for any Liens
permitted under clause (a) of the definition of “Permitted Encumbrances” and
Section 6.02(g), or (ii) assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof.

 

SECTION 6.03                                                             
Fundamental Changes.  (a)  No Loan Party will, nor will it permit any Subsidiary
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or liquidate or dissolve, except that, if
at the time thereof and immediately after giving effect thereto no Event of
Default shall have occurred and be continuing, (i) any Subsidiary may merge into
or liquidate or dissolve into, or consolidate with, the Borrower in a
transaction in which the surviving entity is the Borrower, (ii) any Subsidiary
(other than a Massachusetts Securities Corporation) may merge into or liquidate
or dissolve into, or consolidate with, any Subsidiary in a transaction in which
the surviving entity is a Subsidiary and, if any party to such merger is a Loan
Party, is or becomes a Loan Party within 30 days (or such longer period as the
Administrative Agent may reasonably agree) of such merger, liquidation or
consolidation, (iii) any Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Secured
Parties; provided, that any such merger involving a Person that is not a
wholly-owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted under Section 6.04 and (iv) any Subsidiary may merge into
or liquidate or dissolve into, or consolidate with, any other Subsidiary in a
transaction in which the surviving entity is a direct or indirect wholly-owned
Subsidiary in connection with consummation of the Polaris Tender Offer or the
eTouch Acquisition and, if any

 

98

--------------------------------------------------------------------------------


 

party to such a merger, liquidation or dissolution is a Loan Party, the
surviving entity shall be or become a Loan Party within 30 days (or such longer
period as the Administrative Agent may reasonably agree) of such merger,
liquidation or dissolution.

 

(b)                                 The Borrower will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Borrower and its Subsidiaries on
the date of execution of this Agreement and businesses ancillary, incidental,
complementary or reasonably related thereto.

 

(c)                                  Notwithstanding the foregoing, any
Subsidiary that is a Massachusetts Securities Corporation may merge into or
liquidate or dissolve into, or consolidate with, only the Borrower, and no other
Person or entity.   No Subsidiary that is a Massachusetts Securities Corporation
shall engage in any business activity other than buying, selling, dealing in or
holding securities on its own behalf, within the meaning of Massachusetts
General Law c. 63, § 38B, and the applicable rules, regulations and directives
of the Massachusetts Department of Revenue.

 

SECTION 6.04                                                             
Investments, Loans, Advances, Guarantees and Acquisitions.  No Loan Party will,
nor will it permit any Subsidiary to, make or maintain any Investments other
than:

 

(a)                                 Investments existing on the date hereof in
or to Subsidiaries and set forth on Schedule 6.04 and any extensions or
amendments thereto not increasing the principal or capital amount thereof;

 

(b)                                 Permitted Investments;

 

(c)                                  Capital Expenditures and capitalized
software development expenses;

 

(d)                                 normal trade credit extended in the ordinary
course of business and consistent with prudent business practice;

 

(e)                                  advances to employees for business related,
education or moving expenses to be incurred in the ordinary course of business
in an amount not to exceed $5,000,000 in the aggregate outstanding at any one
time,

 

(f)                                   Investments by the Borrower and the
Subsidiaries (other than a Massachusetts Securities Corporation) in Equity
Interests in, or capital or asset contributions to, their respective
Subsidiaries; provided, that (i) any such Equity Interests held by a Loan Party
shall be pledged pursuant to the Security Agreement (subject to the limitations
and exceptions applicable to voting stock of a Subsidiary referred to in
Section 5.11) and (ii) the aggregate amount of Investments by Loan Parties in
Subsidiaries that are not Loan Parties (together with outstanding intercompany
loans to Subsidiaries that are not Loan Parties permitted under
Section 6.04(g) and outstanding Guarantees of Indebtedness of Subsidiaries that
are not Loan Parties permitted under Section 6.04(h)) shall not exceed, at any
time outstanding, the greater of (x) $50,000,000 and (y) 5.0% of Consolidated
Total Assets as of the last day of the most recently

 

99

--------------------------------------------------------------------------------


 

ended Reference Period for which Financial Statements are available (in each
case determined without regard to any write-downs or write-offs);

 

(g)                                  loans or advances made by the Borrower to
any Subsidiary and made by any Subsidiary (other than a Massachusetts Securities
Corporation) to the Borrower or any other Subsidiary; provided, that (i) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Security Agreement and (ii) the amount of such
loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties (together with outstanding Investments in Subsidiaries that are not Loan
Parties permitted under Section 6.04(f) and outstanding Guarantees of
Indebtedness of Subsidiaries that are not Loan Parties permitted under
Section 6.04(h)) shall not exceed, at any time outstanding, the greater of
(x) $50,000,000 and (y) 5.0% of Consolidated Total Assets as of the last day of
the most recently ended Reference Period for which Financial Statements are
available (in each case determined without regard to any write-downs or
write-offs);

 

(h)                                 Guarantees (other than by a Massachusetts
Securities Corporation)  constituting Indebtedness permitted by Section 6.01;
provided, that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party shall (together
with outstanding Investments in Subsidiary that are not Loan Parties permitted
under Section 6.04(f) and outstanding intercompany loans to Subsidiaries that
are not Loan Parties permitted under Section 6.04(g)) shall not exceed, at any
time outstanding, the greater of (x) $50,000,000 and (y) 5.0% of Consolidated
Total Assets as of the last day of the most recently ended Reference Period for
which Financial Statements are available (in each case determined without regard
to any write-downs or write-offs);

 

(i)                                     Loans or advances made by the Borrower
or any Subsidiary (other than a Massachusetts Securities Corporation) to any
Person (including employees) not in the ordinary course of business not to
exceed $5,000,000 in the aggregate outstanding at any one time;

 

(j)                                    the Polaris Tender Offer and the Polaris
Investments;

 

(k)                                 Permitted Acquisitions;

 

(l)                                     Investments in cash and obligations
under Swap Agreements permitted by Section 6.05;

 

(m)                             Investments consisting of security deposits with
utilities and other like Persons made in the ordinary course of business;

 

(n)                                 Investments received in connection with any
insolvency proceedings in respect of any customers, suppliers or clients and in
settlement of delinquent obligations of, and other disputes with, customers,
suppliers or clients;

 

(o)                                 (i) the eTouch Investments and (ii) the
eTouch Acquisition;

 

100

--------------------------------------------------------------------------------


 

(p)                                 Investments acquired in a Permitted
Acquisition to the extent that such investments were not made in contemplation
of or in connection with such Permitted Acquisition and were in existence prior
to the date of such Permitted Acquisition;

 

(q)                                 upon foreclosure (or transfer of title in
lieu of foreclosure) with respect to any secured Investment in a Person other
than the Borrower or a Subsidiary and that, in each case, was made without
contemplation of such foreclosure (or transfer of title in lieu of foreclosure);

 

(r)                                    Investments in the ordinary course of
business consisting of Article 3 endorsements for collection or deposit;

 

(s)                                   the Borrower and its Subsidiaries may
acquire and hold receivables and similar items owing to them in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms;

 

(t)                                    Investments constituting customary
deposits made in connection with the purchase of goods or services in the
ordinary course of business;

 

(u)                                 Investments consisting of promissory notes
and other non-cash consideration, in each case received in connection with asset
sales or dispositions permitted by Section 6.12; provided that the applicable
Loan Party complies with the requirements of the Security Agreement with respect
to any such promissory notes or other instruments;

 

(v)                                 advances of payroll payments to employees in
the ordinary course of business;

 

(w)                               any endorsement of a check or other medium of
payment for deposit or collection, or any similar transaction in the normal
course of business;

 

(x)                                 Investments to the extent that the
consideration for such Investments is made solely with the Equity Interests of
the Borrower;

 

(y)                                 so long as no Default or Event of Default
has occurred and is continuing or would result therefrom on a Pro Forma
Basis, Investments by the Borrower or any Subsidiary in an aggregate amount, as
valued at fair market value at the time each such Investment is made and not
exceeding the Available Amount immediately prior to the time of the making of
any such Investment;

 

(z)                                  other Investments (as valued at the fair
market value (as determined in good faith by the Borrower) of such Investment at
the time each such Investment is made) in an aggregate amount not exceeding, the
greater of (x) $30,000,000 and (y) 3.0% of Consolidated Total Assets as of the
last day of the most recently ended Reference Period for which Financial
Statements are available (in each case determined without regard to any
write-downs or write-offs); and

 

(aa)                          Investments by any Loan Party in any Massachusetts
Securities Corporation, if and only if, and provided that, at the time of and
immediately after making any

 

101

--------------------------------------------------------------------------------


 

such Investments the Borrower will, on a Pro Forma Basis, not permit the
Consolidated Total Net Leverage Ratio to be greater than 2.25 to 1.00 (with
Consolidated Funded Debt measured at each such time and Consolidated EBITDA
measured for the most recently ended Reference Period for which Financial
Statements are available).

 

Notwithstanding the foregoing, no Subsidiary that is a Massachusetts Securities
Corporation shall make or maintain any Investments, other than Investments
expressly permitted under Sections 6.04(b), (r) and (w).

 

SECTION 6.05                                                              Swap
Agreements.  The Borrower will not, and will not permit any of its Subsidiaries
to, enter into any Swap Agreement, except (a) Swap Agreements entered into to
hedge or mitigate risks to which the Borrower or any Subsidiary has actual
exposure (other than those in respect of Equity Interests of the Borrower or any
of its Subsidiaries), (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary, or
(c) any Swap Agreement as permitted by the Borrower’s investment policy, as in
effect on the Effective Date.

 

SECTION 6.06                                                             
Restricted Payments.

 

(a)                                 No Loan Party will, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so (unless such obligation is contingent upon the termination of the Commitments
and the payment in full of all Loans, interest and fees hereunder), except:

 

(i)                                     the Borrower may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its Equity Interests;

 

(ii)                                  (A) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests to the Borrower or any
other Person pro rata and (B) any Subsidiary may declare and pay Restricted
Payments to any Loan Party; provided that, notwithstanding the foregoing, any
Massachusetts Securities Corporation may declare and pay dividends or other
Restricted Payments only to the Borrower, and not to any Subsidiary or any other
Person;

 

(iii)                               the Borrower may redeem shares of its
capital stock which are “restricted securities” (as defined in Rule 144
promulgated under the Securities Act of 1933) in an amount not to exceed 5.0% of
the aggregate total voting stock of the Borrower issued and outstanding on a
fully diluted basis as of the date hereof;

 

(iv)                              the Borrower may redeem shares of its capital
stock to settle any applicable tax obligations of a grantee of shares of any
equity award (including any shares of restricted stock and any stock
appreciation rights) which arise in connection with the vesting, exercise or
other taxable event with respect to such awards;

 

102

--------------------------------------------------------------------------------


 

(v)                                 the Borrower may repurchase shares of its
capital stock pursuant to and in accordance with any stock repurchase (or
similar) program as approved by the board of directors of the Borrower for
repurchase of up to an aggregate of (i) $30,000,000, plus (ii) an unlimited
amount so long as, solely in the case of this clause (v)(ii), immediately prior
to and after giving effect to any such repurchase the Consolidated Total Net
Leverage Ratio is not greater than 2.25 to 1.00 (with Consolidated Funded Debt
measured at each such time and Consolidated EBITDA measured for the most
recently ended Reference Period for which Financial Statements are available);

 

(vi)                              the Transfer Pricing Obligations;

 

(vii)                           the Borrower may repurchase Equity Interests
upon the cashless exercise of stock options or warrants if such Equity Interests
represent all or a portion of the exercise price of such options or warrants;

 

(viii)                        the Borrower may make cash payments in lieu of the
issuance of fractional shares representing insignificant interests in the
Borrower in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in the
Borrower;

 

(ix)                              Deferred Acquisition Obligations;

 

(x)                                 the Borrower and its Subsidiaries may make
additional Restricted Payments in an aggregate amount not to exceed the
Available Amount immediately prior to the time of the making of such Restricted
Payment, provided, that with respect to such Restricted Payments made with the
Available Amount, (A) no Default or Event of Default shall exist and be
continuing at the time of the making of such Restricted Payment or would result
therefrom, and (B) the Borrower shall be in compliance with a Consolidated Total
Net Leverage Ratio of not more than 1.50 to 1.00 on a Pro Forma Basis
immediately prior to and after the time of the making of such Restricted
Payment;

 

(xi)                              the Borrower may issue and sell the Orogen
Series A Preferred Stock pursuant to the Investment Agreement; provided that
within three (3) Business Days following receipt by the Borrower of the Net
Proceeds of such issuance and sale, the Borrower shall prepay the Term Loans at
par (to be applied in direct order of maturity to the remaining principal
installments of Term Loans) in an amount equal to seventy-five percent (75%) of
such Net Proceeds;

 

(xii)                           the Borrower may declare and pay cumulative cash
dividends on the Orogen Series A Preferred Stock when and as required pursuant
to the applicable Certificate of Designations; provided that both immediately
before and after paying any such cash dividend no Event of Default exists;

 

(xiii)                        (A) the Borrower may purchase, redeem, retire or
otherwise acquire for value the Orogen Series A Preferred Stock in an aggregate
amount not to exceed the Available Amount immediately prior to the time of the
making of

 

103

--------------------------------------------------------------------------------


 

such purchase, redemption, retirement or other acquisition for value of the
Orogen Series A Preferred Stock; and (B) the Borrower may purchase, redeem,
retire or otherwise acquire for value the Orogen Series A Preferred Stock at any
time on or after, but not before, the earlier of (A) August 24, 2023 and (B) the
date on which the Obligations (excluding (1) any unasserted contingent
Obligations and (2) LC Exposure to the extent the Borrower has deposited into an
LC Collateral Account (in a manner consistent with the provisions of
Section 2.06(j)) an amount in cash equal to 102% of the LC Exposure as of such
date) have been paid in full and the Commitments of all Lenders hereunder have
been terminated;

 

(xiv)                       the Borrower may make Restricted Payments from time
to time in an aggregate amount not to exceed twenty-five percent (25%) of the
Net Proceeds received by the Borrower from the issuance and sale of the Orogen
Series A Preferred Stock;

 

(xv)                          the Borrower may issue (A) Series A Preferred
Stock upon conversion of the Series A-1 Preferred Stock pursuant to the
applicable Certificate of Designations or the Investment Agreement and in
connection with such conversion and (B) Equity Interests (other than
Disqualified Equity Interests) upon conversion of the Orogen Series A Preferred
Stock (including, without limitation, following the occurrence of a Fundamental
Change (as defined in the applicable Certificate of Designations)) and in
connection with such conversion;

 

(xvi)                       the Borrower, at its option in lieu of paying cash
dividends pursuant to clause (xii) above, may declare and pay such dividends on
the Orogen Series A Preferred Stock in the form of additional Orogen Series A
Preferred Stock;

 

(xvii)                    the Borrower or its Subsidiaries may make a Restricted
Payment to the then existing shareholders (other than the Borrower) of Polaris
in an aggregate amount not to exceed $3,000,000 per fiscal year; and

 

(xviii)                 the Borrower and its Subsidiaries may make any deferred
payments payable in respect of the eTouch Acquisition, provided that no Default
or Event of Default shall exist and be continuing at the time of or immediately
after the making of such Restricted Payment.

 

(b)                                 No Loan Party will, nor will it permit any
Subsidiary to, make or agree to make payment on any Subordinated Indebtedness
prohibited by the provisions of the governing subordination or intercreditor
agreement.

 

SECTION 6.07                                                             
Transactions with Affiliates.  The Borrower will not, and will not permit any of
its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions that are at prices and on other terms and conditions, taken as
a whole, not less favorable to such Loan Party or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties; (b) transactions

 

104

--------------------------------------------------------------------------------


 

between or among the Borrower and any wholly-owned Subsidiary that is a Loan
Party and transactions solely between or among Subsidiaries that are not Loan
Parties, in each case, not involving any other Affiliate; (c) any Investment
permitted by Sections 6.04(f), (g), (h), or (v); (d) any Indebtedness permitted
under clause (c) of Section 6.01; (e) any Restricted Payment permitted by
Section 6.06; (f) loans or advances to employees permitted under
Section 6.04(e) or 6.04(i); (g) the payment of reasonable fees and expense
reimbursements to directors of the Borrower or any Subsidiary who are not
employees of such Borrower or any Subsidiary, and compensation, bonuses and
severance and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrower or its
Subsidiaries in the ordinary course of business; (h) customary employment and
consulting agreements entered into the ordinary course of business; (i) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by a Borrower’s board of directors;
(j) intercompany transactions, including the (A) provision of management
services and other corporate overhead services, (B) provision of personnel to
other locations within the Borrower’s consolidated group on a temporary basis
and (C) provision, purchase or lease of services, operational support, assets,
equipment, data, information and technology, that, in the case of any such
intercompany transaction referred to in this clause (j), are subject to
reasonable reimbursement or cost-sharing arrangements (as determined in good
faith by the Borrower), which reimbursement or cost sharing arrangements may be
effected through transfers of cash or other assets or through book-entry credits
or debits made on the ledgers of each involved Subsidiary (provided that any
such intercompany transaction is either (1) entered into in the ordinary course
of business or (2) otherwise entered into pursuant to the reasonable
requirements of the business of the Borrower and the Subsidiaries); and (k) any
transaction involving consideration or value of less than $1,000,000; provided,
however, that this Section shall not limit the operation or effect of, or any
payments under, (i) any license entered into in the ordinary course of business
on customary terms between any Subsidiary and Borrower or any other Subsidiary
or (ii) any agreement with respect to any joint venture to which Borrower or any
Subsidiary is a party entered into in connection with, or reasonably related to,
its lines of business (provided that such agreement is approved by Borrower’s
board of directors).  Notwithstanding the foregoing, no Subsidiary that is a
Massachusetts Securities Corporation may sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any Subsidiary
that is not a Loan Party.

 

SECTION 6.08                                                             
Restrictive Agreements.  The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its Equity Interests or to make or repay loans or advances to
the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained

 

105

--------------------------------------------------------------------------------


 

in agreements relating to the sale of a Subsidiary or assets pending such sale;
provided that such restrictions and conditions apply only to the Subsidiary or
assets that is or are to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof and
(vi) the foregoing shall not apply to any stockholder agreement, charter,
by-laws or other organizational documents of Borrower or any Subsidiary as in
effect on the date hereof and as amended to the extent permitted hereunder,
(vii) the foregoing shall not apply to any Permitted Encumbrances, and
(viii) clauses (a) and (b) of the foregoing shall not apply to restrictions on
pledging joint venture interests included in customary provisions in joint
venture agreements or arrangements and other agreements and other similar
agreements applicable to joint ventures.

 

SECTION 6.09                                                             
Amendment to Material Documents; Fiscal Year.  No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under any
agreement relating to any Subordinated Indebtedness in a manner materially
adverse to the Lenders.  Borrower will not, nor will it permit any Subsidiary
to, amend or modify its certificate or articles of incorporation or organization
and bylaws or other organizational or governing documents to the extent such
amendment or modification could reasonably be expected to have a Material
Adverse Effect.  Any Subsidiary that is a Massachusetts Securities Corporation
shall not amend or modify its certificate, articles of incorporation or
organization, or bylaws or other organizational or governing documents in any
material respect.  The Borrower and its Subsidiaries shall not change their
March 31 fiscal year end without the prior written consent of the Required
Lenders.

 

SECTION 6.10                                                             
Financial Covenants.

 

(a)                                           Consolidated Total Net Leverage
Ratio.  The Borrower will not permit the Consolidated Total Net Leverage Ratio
as of the last day of any Reference Period, to be greater than:

 

(i)                                     3.50 to 1.00, commencing with
December 31, 2017 and tested for all quarters thereafter ending prior to
December 31, 2019;

 

(ii)                                  3.25 to 1.00, commencing with December 31,
2019 and tested for all quarters thereafter ending prior to September 30, 2020;
and

 

(iii)                               3.00 to 1.00, commencing with September 30,
2020 and tested for all quarters thereafter.

 

(b)                                           Consolidated Fixed Charge Coverage
Ratio.  The Borrower will not permit the Consolidated Fixed Charge Coverage
Ratio as of the last day of any Reference Period, commencing with December 31,
2017, to be less than 1.25 to 1.00.

 

SECTION 6.11                                                              Sale
and Leaseback Transaction.  No Loan Party will, nor will it permit any
Subsidiary to, enter into any arrangement, directly or indirectly, whereby it
shall sell

 

106

--------------------------------------------------------------------------------


 

or transfer any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property sold or transferred, except for any such
sale of any fixed or capital assets by the Borrower or any Subsidiary that is
made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 90 days after such Borrower or
such Subsidiary acquires or completes the construction of such fixed or capital
asset.

 

SECTION 6.12                                                              Asset
Sales.  No Loan Party will, nor will it permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of any asset, including any Equity Interest
owned by it, nor will the Borrower permit any Subsidiary to issue any additional
Equity Interest in such Subsidiary (other than to the Borrower or another
Subsidiary or otherwise in compliance with Section 6.04), except:

 

(a)                                 (i) sales, transfers and dispositions of
inventory, obsolete or worn-out equipment, and other obsolete, worn-out, used or
surplus assets or other property no longer used or useful in the business, in
each case in the ordinary course of business, (ii) inventory and goods held for
sale or other immaterial assets, and (iii) cash and Cash Equivalents;

 

(b)                                 sales, transfers and dispositions of assets
to the Borrower or any Subsidiary, provided that any such sales, transfers or
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.07;

 

(c)                                  sales, transfers and dispositions of
accounts receivable made only to the account debtors obligated therefor
(excluding sales or dispositions in a factoring arrangement) in connection with
the compromise, settlement or collection thereof;

 

(d)                                 sales, transfers and dispositions of
Permitted Investments in the ordinary course of business;

 

(e)                                  Sale and Leaseback Transactions permitted
by Section 6.11;

 

(f)                                   dispositions resulting from any casualty
or other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of the Borrower or
any Subsidiary;

 

(g)                                  transfers of cash in the ordinary course of
business for equivalent value;

 

(h)                                 dispositions of non-core assets acquired
pursuant to a Permitted Acquisition or other Investment permitted hereunder in
an aggregate amount not to exceed 20% of the total consideration of the total
assets acquired in such Permitted Acquisition or other Investment;

 

(i)                                     licenses of patents, trademarks and
other intellectual property rights granted by Borrower or its Subsidiaries in
the ordinary course of business and not interfering in any respect with the
ordinary conduct of the business of Borrower or such Subsidiary and leases,
subleases, licenses or sublicenses of any real or personal property;

 

107

--------------------------------------------------------------------------------


 

(j)                                    sales, transfers and other dispositions
of assets (other than Equity Interests in a Subsidiary unless all Equity
Interests in such Subsidiary are sold, and other than any Massachusetts
Securities Corporation) that are not permitted by any other clause of this
Section; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (j) shall not
exceed at the time of such disposition an amount equal to 15% of Consolidated
Total Assets as of the last day of the most recently ended Reference Period for
which Financial Statements are available (in each case determined without regard
to any write-downs or write-offs);, during the term of this Agreement;

 

(k)                                 Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; and

 

(l)                                     Liens permitted by
Section 6.02, Investments permitted by Section 6.04 and Restricted Payments
permitted by Section 6.06;

 

(m)                             the sale or other transfer by Virtusa UK Ltd, of
its trade debts or accounts receivable generated from sales to British
Telecommunications plc, to Lloyds TSB Commercial Finance Limited (“Lloyds”),
pursuant to the Supplier Finance Facility Agreement dated September 23, 2008,
between Lloyds and Virtusa UK Ltd, as amended, restated, extended, replaced or
otherwise modified in a manner not adverse to the Lenders in any material
respect;

 

(n)                                 Dispositions of real estate and improvements
acquired in connection with the Acquisition of Polaris; and

 

(o)                                 Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property;

 

provided that all sales, transfers, leases and other dispositions permitted
under this Section 6.12 (other than those permitted by clauses (b), (c), (d),
(f), (l) and (o) above) shall be made for fair value (as reasonably determined
by the Borrower in good faith).

 

Notwithstanding the foregoing, (i) any Subsidiary that is a Massachusetts
Securities Corporation may sell, transfer, lease or otherwise dispose of its
assets only to the Borrower or another Loan Party, and not to any other Person,
and (ii) the Borrower and other Loan Parties may transfer the Equity Interests
in or assets of any Massachusetts Securities Corporation only to another Loan
Party and not to any Person.  For the avoidance of doubt, issuances and sales by
the Borrower of its own Equity Securities are not restricted by this
Section 6.12.

 

SECTION 6.13                                                             
Immaterial Subsidiaries.  The Borrower will, from time to time by written notice
to the Administrative Agent, un-designate a sufficient number of Subsidiaries as
Immaterial Subsidiaries, if and to the extent necessary, such that at all times
all Immaterial Subsidiaries, collectively, do not comprise more than five
percent (5%) of the Borrower’s Consolidated Total Assets or Consolidated EBITDA
as of the end of or for the most recently ended Reference Period for which
Financial Statements are available.

 

108

--------------------------------------------------------------------------------


 

ARTICLE VII.
Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower or any other Loan Party shall
fail to pay any interest on any Loan or any fee or any other amount (other than
an amount referred to in clause (a) of this Article) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

 

(c)                                  any representation or warranty made or
deemed made by any Loan Party or any Subsidiary in this Agreement, any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished by or on behalf of any Loan Party or any Subsidiary
pursuant to or in connection with this Agreement, any Loan Document, or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
shall prove to have been incorrect in any material respect (or in any respect if
such representation or warranty is already qualified by concepts of materiality)
when made or deemed made;

 

(d)                                 any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in
Section 5.01(a) through (d), 5.02(a), 5.03 (solely with respect to legal
existence of the Loan Parties), 5.06 or 5.08 or in Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or in
any other Loan Document (other than those which constitute a default under
another Section of this Article), and such failure shall continue unremedied for
a period of thirty (30) days after the earlier of any Loan Party’s knowledge of
such breach or written notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender);

 

(f)                                   any Loan Party or any Subsidiary shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable after giving effect to any applicable grace period;

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such

 

109

--------------------------------------------------------------------------------


 

Indebtedness and with respect to any Indebtedness which is convertible into
Equity Interests and permitted under Section 6.01, the conversion of such
Indebtedness into Equity Interests in accordance with the terms thereof shall
not constitute, for purposes of this clause (g), an event or condition which
would allow the holder or holders of such Indebtedness to cause such
Indebtedness to become due prior to its stated maturity;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Subsidiary or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(i)                                     the Borrower or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)                                    the Borrower or any Subsidiary shall
become unable, admit in writing its inability to, or publicly declare its
intention not to, or fail generally to pay its debts as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $20,000,000 in value, the payment of
which is not fully covered by insurance in excess of any deductibles not
exceeding $1,000,000 in the aggregate or which is not otherwise covered by an
indemnification in favor of the Borrower or its Subsidiaries, as applicable,
shall be rendered against the Borrower, any Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 60 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment;

 

(l)                                     an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

 

(m)                             a Change in Control shall occur;

 

110

--------------------------------------------------------------------------------


 

(n)                                 the Loan Guaranty shall fail to remain in
full force or effect or any action shall be taken to discontinue or to assert
the invalidity or unenforceability of the Loan Guaranty, or any Loan Guarantor
shall fail to comply with any of the terms or provisions of the Loan Guaranty to
which it is a party, or any Loan Guarantor shall deny that it has any further
liability under the Loan Guaranty to which it is a party, or shall give notice
to such effect, including any notice of termination delivered pursuant to
Section 10.08;

 

(o)                                 except as permitted by the terms of any
Collateral Document, (i) any Collateral Document shall for any reason fail to
create a valid security interest in any material portion of the Collateral,
taken as a whole, as required by this Agreement or any Collateral Document, or
(ii) any Lien on any material portion of the Collateral, taken as a whole,
securing any Secured Obligation shall cease to be a perfected, first priority
Lien; or

 

(p)                                 any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or as a result of the termination of
the Commitments and the payment in full of principal and interest on each Loan
and all fees of the Loan Parties thereunder, shall cease to be in full force and
effect; or any Loan Party or any other Person shall contest in any manner the
validity or enforceability of any Loan Document; or any Loan Party shall deny
that it has any or further liability or obligation under any Loan Document, or
shall purport to revoke, terminate or rescind any Loan Document;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments (including the Letter of Credit Commitments), and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued but unpaid interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become  due and
payable immediately, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower, and
(iii) require cash collateral for the LC Exposure in accordance with
Section 2.06(j) hereof; and in case of any event with respect to the Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding and cash
collateral for the LC Exposure, together with accrued but unpaid interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

 

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, if any Event of Default has occurred and
is continuing, the

 

111

--------------------------------------------------------------------------------


 

Administrative Agent on behalf of the Lenders may exercise all rights and
remedies of a secured party under the New York Uniform Commercial Code or any
other applicable law.  Without limiting the generality of the foregoing, if any
Event of Default has occurred and is continuing, the Administrative Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except for any notice of default to the
extent expressly required under the Loan Documents and/or any notice required by
law referred to below) to or upon any Grantor or any other Person (all and each
of which demands, defenses, advertisements and notices are hereby waived), may
in such circumstances forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, or consent to the use by the Grantor of any
cash collateral arising in respect of the Collateral on such terms as the
Administrative Agent deems reasonable, and/or may forthwith sell, lease, assign
give an option or options to purchase or otherwise dispose of and deliver, or
acquire by credit bid on behalf of the Lenders, the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere, upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery, all without assumption of any credit
risk.  With respect to any public or private sales referred to in the preceding
sentence, the Administrative Agent or any Lender shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released.  Each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere.  The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Article VII, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any other way relating to the
Collateral or the rights of the Administrative Agent and the Lenders hereunder,
including reasonable attorneys’ fees and disbursements to the extent payable
hereunder, to the payment in whole or in part of the obligations of the Loan
Parties under the Loan Documents, in such order as the Administrative Agent may
elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including Section 9-615(a)(3) of the New York UCC, need the Administrative Agent
account for the surplus, if any, to any Grantor.  To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any Lender arising out of the
exercise by them of any rights hereunder.  If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.

 

ARTICLE VIII.
The Administrative Agent

 

Each of the Lenders and the Issuing Bank, each on behalf of itself and any of
its Affiliates that is a Secured Party, hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent

 

112

--------------------------------------------------------------------------------


 

by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.  In addition, to the extent required under the laws of any
jurisdiction other than the U.S., each of the Lenders and the Issuing Bank
hereby grants to the Administrative Agent any required powers of attorney to
execute any Collateral Document governed by the laws of such jurisdiction on
such Lender’s or Issuing Bank’s behalf.  Except for the final paragraph of this
Article VIII, the provisions of this Article are solely for the benefit of the
Credit Parties, and the Loan Parties shall not have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” as used herein or in any other Loan Documents (or any
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

Any Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Subsidiaries that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered under any Loan Document or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other Loan Document or any other agreement, instrument or document, (v) the
creation, perfection or priority of Liens on the Collateral or the existence of
the Collateral, or (vi) the satisfaction of any

 

113

--------------------------------------------------------------------------------


 

condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower thirty (30) days in
advance.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor which shall be a
commercial bank with an office in New York, New York, or an Affiliate of any
such commercial bank, which successor, so long as no Event of Default shall have
occurred and be continuing, shall be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed).  If no successor shall
have been so appointed by the Required Lenders and approved by the Borrower (to
the extent required) and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent which shall be a
commercial bank with an office in New York, New York, or an Affiliate of any
such commercial bank.  Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
intent to resign, the retiring Administrative Agent may give notice of the
effectiveness of its resignation to the Lenders, the Issuing Bank and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents,

 

114

--------------------------------------------------------------------------------


 

provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and the
Issuing Bank.  Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article,
Section 2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, any arranger of this credit facility or any amendment thereto or any
other Lender and their respective Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender shall, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility or any amendment
thereto or any other Lender and their respective Related Parties and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any other Loan Documents, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

Anything herein to the contrary notwithstanding, no Lead Arranger or Syndication
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Credit Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Bank hereunder.

 

115

--------------------------------------------------------------------------------


 

Compliance with Floods Laws.  The Administrative Agent has adopted internal
policies and procedures that address requirements placed on federally regulated
lenders under the Flood Laws and will post on the applicable Platform or
otherwise distribute to each Lender documents that it receives in connection
with the Flood Laws (“Flood Documents”); provided, however, that the
Administrative Agent makes no representation or warranty with respect to the
adequacy of the Flood Documents or their compliance with the Flood Laws.  Each
Lender acknowledges and agrees that it is individually responsible for its own
compliance with the Flood Laws and that it shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
including the Flood Documents posted or distributed by the Administrative Agent,
continue to do its own due diligence to ensure its compliance with the Flood
Laws.

 

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the UCC. 
Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents.  Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents.  In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized by the Secured Parties, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.  The Lenders hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Lien granted to or held by
the Administrative Agent upon any Collateral in accordance with
Section 9.02(d).  Upon any sale or transfer of assets constituting Collateral or
the release of any Subsidiary from its Guarantee that is permitted pursuant to
the terms of any Loan Document, or consented to in writing by the Required
Lenders or all of the Lenders, as applicable, and upon at least ten
(10) Business Days’ prior written request by the Borrower to the Administrative
Agent, the Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent for the benefit of the
Secured Parties herein or pursuant hereto upon the Collateral that was sold or
transferred or to evidence the release of such Guarantor; provided, that (a) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty or to evidence the
release of such Guarantor, and (b) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any other Subsidiary, including the proceeds of the
sale, all of which shall continue to constitute part of the Collateral.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either

 

116

--------------------------------------------------------------------------------


 

directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions, or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for  the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized by the Secured Parties to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized by the Secured Parties to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle  and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties  pro
rata and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Obligations shall automatically be cancelled, without
the need for any Secured Party or any acquisition vehicle to take any further
action.  Notwithstanding that the ratable portion of the Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

117

--------------------------------------------------------------------------------


 

ARTICLE IX.
Miscellaneous

 

SECTION 9.01                                                             
Notices.  (a)  Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, fax or other electronic communication, as
follows:

 

(i)                                     if to any Loan Party, to it in care of
the Borrower at:

 

Virtusa Corporation

2000 West Park Drive

Westborough, MA  01581

Attention:  Chief Financial Officer

Facsimile No:  (508) 389-7224

 

(ii)                                  if to the Administrative Agent at:

 

JPMorgan Chase Bank, N.A.
Loan and Agency Services Group

10 South Dearborn, Floor L2

Chicago, IL 60603-2003

Attention: Cheryl Lyons

Telephone No. (312) 732-2593

Facsimile No: (888)-303-9732

Electronic mail: jpm.agency.servicing.1@jpmorgan.com

 

(iii)                               with a copy to:

 

One International Place, 42nd Floor

Boston, MA 02110

Attention: Stacy Benham, Vice President

Telephone No.: (617) 428-2172

 

(iv)                              if to the Issuing Bank, to JPMorgan Chase
Bank, N.A. at:

 

10 S. Dearborn, Floor L2

Chicago, Illinois 60603

Attention: PJ Balaji, LC Account Manager

Telephone No.: 855-609-9959

Facsimile No:  (888) 303-9732

Electronic mail: chicago.lc.agency.activity.team@jpmorgan.com

 

(v)                                 if to any other Lender, to it at its address
(or telecopy number or e-mail address) set forth in its Administrative
Questionnaire.

 

118

--------------------------------------------------------------------------------


 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by using
Electronic Systems pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)                                  Any party hereto may change its address or
telecopy number or e-mail address for notices and other communications hereunder
by notice to the other parties hereto.

 

(d)                                 Electronic Systems.

 

(i)                                     Each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make Communications (as
defined below) available to the Issuing Banks and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

 

(ii)                                  Any Electronic System used by the
Administrative Agent is provided “as is” and “as available.”  The Agent Parties
(as defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made

 

119

--------------------------------------------------------------------------------


 

by any Agent Party in connection with the Communications or any Electronic
System.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower
or the other Loan Parties, any Lender, the Issuing Bank or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of communications through an Electronic
System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.

 

SECTION 9.02                                                             
Waivers; Amendments.  (a)  No failure or delay by the Administrative Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)                                 Subject to Section 2.14(b) and
Section 9.02(c) through 9.02(f) below and except as provided in Section 2.21
with respect to an Incremental Term Loan Amendment, neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement (including any Incremental Term Loan Amendment) shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (including any such Lender that is a Defaulting Lender) (it being
understood that a waiver of any condition precedent or the waiver of any
Default, Event of Default or mandatory prepayment shall not constitute an
increase of any Commitment), (ii) reduce or forgive the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon, or reduce or
forgive any interest or fees payable hereunder, without the written consent of
each Lender directly and adversely affected thereby (including any such Lender
that is a Defaulting Lender), provided, however, that only the consent of the
Required Lenders shall be necessary to amend the provisions with respect to the
application or amount of the default rate described in Section 2.13(c) or waive
any obligation of any Borrower

 

120

--------------------------------------------------------------------------------


 

to pay interest or fees at such default rate and with respect to amendments to
any financial covenant ratios or related definitions, the impact of which may
reduce interest, (iii) postpone the scheduled date of payment or amortization of
the principal amount of any Loan or LC Disbursement, or any  date for payment of
any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment (in each case excluding, for the avoidance of
doubt, mandatory prepayments under Section 2.11), or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby (including any such Lender that is a
Defaulting Lender), (iv) change Section 2.18(b) or (d) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) release the Borrower from its Obligations without
the written consent of each Lender, (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or, except as provided in the
following clause (viii), any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties to an Incremental Term Loan Amendment, Incremental Term Loans may be
included in the determination of the Required Lenders, the Required Revolving
Lenders and the Required Term Lenders, as applicable,  on substantially the same
basis as the Commitments and the Term Loans are included on the Effective Date)
(provided that with the consent of the Administrative Agent, the provisions of
this Section and the definition of the term “Required Lenders” may be amended to
include references to any new class of loans created under this Agreement (or to
lenders extending such loans) on substantially the same basis as the
corresponding references relating to the existing classes of Loans or Lenders),
(vii) change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), (viii) change the definition of “Required Revolving Lenders”
or “Required Term Lenders”, without the written consent of each Revolving Lender
or each Term Lender, respectively (other than any Defaulting Lender),
(ix) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than Lenders holding Loans of any other Class, without
the written consent of the Required Revolving Lenders and the Required Term
Lenders, as the case may be, of the Class of Loans adversely affected thereby,
(x) release all or substantially all of the Loan Guarantors from their
obligations under the Loan Guaranty, without the written consent of each Lender
(other than any Defaulting Lender) (except as otherwise expressly provided for
herein), or (xi) except as provided in paragraph (d) of this Section, release
all or substantially all of the Collateral (except as otherwise expressly
provided for herein), without the written consent of each Lender (other than any
Defaulting Lender); provided further, that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent or the
Issuing Bank hereunder without the prior written consent of the Administrative
Agent or the Issuing Bank, as the case may be (it being understood that any
change to Section 2.20 shall require the consent of the Administrative Agent and
the Issuing Bank); provided further, that no such agreement shall amend or
modify the provisions of Section 2.06 or any letter of credit application and
any bilateral agreement between the Borrower and the Issuing Bank regarding the
Issuing Bank’s Letter of Credit Commitment or the respective rights and
obligations between the Borrower and the Issuing Bank in connection with the
issuance of Letters of Credit without the prior written consent of the Borrower,
the Administrative Agent and the Issuing Bank,

 

121

--------------------------------------------------------------------------------


 

respectively.  The Administrative Agent may also amend Schedule 2.01A or 2.01B
to reflect assignments entered into pursuant to Section 9.04.

 

(c)                                  Notwithstanding any provision herein to the
contrary, this Agreement may be amended with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (1) to add one or more
additional revolving credit or term loan facilities to this Agreement and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent, the Lenders providing such additional
credit facilities to participate in any required vote or action required to be
approved by the Required Lenders or by any other number, percentage or class of
Lenders hereunder.

 

(d)                                 If any Lender does not consent to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender (or each affected Lender) and that has been
approved by the Required Lenders, the Required Term Lenders, or the Required
Revolving Lenders, the Borrower may replace such Non-Consenting Lender in
accordance with Section 2.19; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph).

 

(e)                                  If the Administrative Agent and the
Borrower acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document, then the Administrative Agent and the Borrower shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement.

 

(f)                                   The Lenders hereby irrevocably authorize
the Administrative Agent, at its option and in its sole discretion, to release
any Liens granted to or held by the Administrative Agent upon any Collateral
(i) upon the termination of all the Commitments, payment and satisfaction in
full in cash of all Secured Obligations (other than (A) contingent obligations
and (B) Secured Swap Obligations and Secured Banking Services Obligations as to
which arrangements satisfactory to the applicable Swap Provider or Banking
Services Provider have been made), and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Bank have been made),
(ii) constituting property being sold or disposed of if the Borrower certifies
to the Administrative Agent that the sale or disposition is made in compliance
with the terms of this Agreement (and the Administrative Agent may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to the Borrower or any Subsidiary under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant

 

122

--------------------------------------------------------------------------------


 

to Article VII, (v) as otherwise permitted by, but only in accordance with, the
terms of any Loan Document, or (vi) if approved, authorized or ratified in
writing by the Required Lenders, unless such release is required to be approved
by all of the Lenders hereunder.  Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release particular types or items of Collateral pursuant hereto. 
Any such release shall not in any manner discharge, affect, or impair the
Secured Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Domestic Loan Parties, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral.

 

SECTION 9.03                                                             
Expenses; Indemnity; Damage Waiver.  (a)  The Loan Parties, jointly and
severally, shall pay or promptly reimburse (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, Lead Arrangers and
their respective Affiliates (limited, in the case of legal costs, to the
reasonable and documented  fees, charges and disbursements of one primary
counsel for the Administrative Agent and Lead Arrangers collectively (including
reasonably necessary local counsel for the Administrative Agent and Lead
Arrangers collectively), in connection with the syndication of the credit
facilities provided for herein, (ii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (limited in the
case of legal costs,  to the reasonable and documented  fees, charges and
disbursements of one primary counsel for the Administrative Agent and reasonably
necessary local counsel for the Administrative Agent), in connection with the
preparation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (iii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iv) all documented out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender (limited in the case
of legal costs,  to the reasonable and documented fees, charges and
disbursements of one primary counsel to all such persons, collectively, one
local counsel for each other relevant jurisdiction, to all such persons,
collectively, and additional counsel (to be shared by similarly situated
persons) in light of conflicts of interest for the Administrative Agent, the
Issuing Bank or any Lender) during the existence of an Event of Default, in
connection with the enforcement, collection or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during the existence of an Event of Default and during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Each of the Loan Parties, jointly and
severally, shall indemnify the Administrative Agent, the Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, penalties, incremental taxes, liabilities
and related reasonable and documented expenses, (limited in the case of legal
costs,  to the fees, charges and disbursements of one primary counsel to all
such persons, collectively, one local  counsel to all such persons,
collectively, for each other relevant jurisdiction, and additional counsel (to
be shared by similarly situated persons) in light of conflicts of interest for
any

 

123

--------------------------------------------------------------------------------


 

Indemnitee), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit),  or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not
such claim, litigation, investigation or proceeding is brought by the Borrower
or any other Loan Party or their respective equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent (a) that such losses, claims, damages, penalties, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, or
willful misconduct of such Indemnitee or material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document or (b) any dispute solely
among the Indemnitee that does not involve an act or omission of the Borrower or
any of its Affiliates (other than any claims against an Indemnitee in its
capacity as an administrative agent or arranger or any similar role under the
Loan Documents).This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or the
Issuing Bank under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent or the Issuing Bank, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, penalty, liability or related expense, as the case may be, was incurred
by or asserted against the Administrative Agent or the Issuing Bank in their
capacity as such.

 

(d)                                 To the extent permitted by applicable law,
no party hereto shall assert, and each such party hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document, or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that, nothing in this clause (d) shall relieve the
Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.

 

(e)                                  All amounts due under this Section shall be
payable promptly after written demand therefor.

 

SECTION 9.04                                                             
Successors and Assigns.  (a)  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors

 

124

--------------------------------------------------------------------------------


 

and assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution or Excluded Person) all or a portion of its
rights and obligations under the Loan Documents (including all or a portion of
its Commitment, participations in Letters of Credit and the Loans at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld) of:

 

(A)                               the Borrower, provided that, the Borrower
shall be deemed to have consented to an assignment unless it shall have objected
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of
(x) any Revolving Loan or Revolving Commitment to an assignee that is a Lender
immediately prior to giving effect to such assignment, an Affiliate of such a
Lender or an Approved Fund with respect to such a Lender and (y) all or any
portion of a Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund; and

 

(C)                               the Issuing Bank; provided that no consent of
the Issuing Bank shall be required for an assignment of all or any portion of a
Term Loan.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans of any Class, the amount of
the Commitment or Loans of the assigning

 

125

--------------------------------------------------------------------------------


 

Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of a
Term Loan, $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default under Section 7.01(a), (b), (d) (solely as it
relates to a breach of Section 5.01 and Section 6.10), (f), (g), (h) or (i) has
occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent (x) an Assignment and Assumption or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants),
together with a processing and recordation fee of $3,500; provided that only one
such processing and recordation fee shall be payable in the event of
simultaneous assignments from any Lender or its Approved Funds to one or more
other Approved Funds of such Lender; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

126

--------------------------------------------------------------------------------


 

“Ineligible Institution” means a (a) natural person, (b) company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof; provided that, such company, investment
vehicle or trust shall not constitute an Ineligible Institution if it (i) has
not been established for the primary purpose of acquiring any Loans or
Commitments, (ii) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (iii) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business, (c) a Defaulting Lender or its Lender Parent, or (d) the
Borrower or any of its Subsidiaries or other Affiliates.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of (x) a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the

 

127

--------------------------------------------------------------------------------


 

Administrative Agent and the parties to the Assignment and Assumption are
participants), the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c)                                  Any Lender may, without the consent of the
Borrower, the Administrative Agent, the Issuing Bank, sell participations to one
or more banks or other entities (a “Participant”), other than an Ineligible
Institution or Excluded Person, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly or adversely affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Sections 2.17(f) and
(g) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender and the
information and documentation required under 2.17(g) will be delivered to the
Borrower and the Administrative Agent)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive.

 

(d)                                 Each Lender that sells a participation
agrees to effectuate the provisions of Section 2.19(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the

 

128

--------------------------------------------------------------------------------


 

Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(e)                                  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(f)                                   Any assignment or participation made to an
Excluded Person in violation of this Section 9.04 shall not be void, but the
other provisions of this Section 9.04 shall apply.  If any assignment or
participation is made to an Ineligible Institution or Excluded Person in
violation of this Section 9.04, the Borrower may, at its sole expense and
effort, upon notice to the Ineligible Institution or Excluded Person, as the
case may be, and the Administrative Agent, (A) terminate the Commitment of the
applicable Ineligible Institution or Excluded Person and repay all Obligations
(other than Unliquidated Obligations that have not yet arisen) of the Borrower
owing to such Ineligible Institution or Excluded Person, as the case may be, in
connection with such Commitment and/or (B) require such Ineligible Institution
or Excluded Person, as the case may be, to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section 9.04),
all of its interest, rights and obligations under this Agreement and any
applicable participation agreement to one or more Persons (other than an
Ineligible Institution or Excluded Person) at the lesser of (x) the principal
amount thereof and (y) the amount that such Ineligible Institution or Excluded
Person, as the case may be, paid to acquire such interests, rights and
obligations.

 

SECTION 9.05                                                             
Survival.  All covenants, agreements, representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any Loan Document
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the

 

129

--------------------------------------------------------------------------------


 

Commitments have not expired or terminated.  The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

 

SECTION 9.06                                                             
Counterparts; Integration; Effectiveness; Electronic Execution.  (a) This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

(b)                                 Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.

 

SECTION 9.07                                                             
Severability.  Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08                                                              Right
of Setoff.  If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, upon any amount becoming due
and payable by the Borrower hereunder (whether at stated maturity, by
acceleration, or otherwise) to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter

 

130

--------------------------------------------------------------------------------


 

existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement.  The applicable
Lender shall notify the Borrower and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

SECTION 9.09                                                             
Governing Law; Jurisdiction; Consent to Service of Process.  (a)  This Agreement
shall be construed in accordance with and governed by the law of the State of
New York.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
the Borough of Manhattan, and of the United States District Court for the
Southern District of New York sitting in the Borough of Manhattan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

 

(c)                                  Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10                                                              WAIVER
OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER

 

131

--------------------------------------------------------------------------------


 

AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11                                                             
Headings.  Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

 

SECTION 9.12                                                             
Confidentiality.  Each of the Administrative Agent, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners) (provided that, unless
prohibited by applicable law or court order, the Administrative Agent,
applicable Lender or Issuing Bank, as the case may be, shall notify the Borrower
of any request by any Governmental Authority (other than any such request in
connection with an examination of the Administrative Agent, applicable Lender or
Issuing Bank) for disclosure of any such nonpublic Information prior to
disclosure of such Information), (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement any other Loan Document or the enforcement of rights
hereunder or thereunder (provided that the Borrower shall be given notice
thereof and a reasonable opportunity to seek a protective court order with
respect to such Information prior to such disclosure (it being understood that
the refusal by a court to grant such a protective order shall not prevent the
disclosure of such Information thereafter) and any foreclosure, sale or other
disposition of any Collateral in connection with the exercise of remedies under
the Collateral Documents, subject to each potential transferee of such
Collateral having entered into customary confidentiality undertakings with
respect to such Collateral prior to the disclosure thereof to such Person (which
confidentiality obligations will cease to apply to any transferee upon the
consummation of its acquisition of such Collateral)), (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (2) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower, (h) to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section 9.12 or (2) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrower that, to the
knowledge of the Administrative Agent or the applicable Lender, Issuing Bank or
Affiliate, is not subject to contractual or fiduciary confidentiality
obligations, or (i) on a confidential basis to (1) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
hereunder or (2) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities hereunder.  For the purposes of this Section, “Information” means all
information received from or on behalf of any Loan Party relating to any Loan
Party or its business pursuant to or in connection

 

132

--------------------------------------------------------------------------------


 

with the Loan Documents, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a non-confidential
basis prior to or concurrently with disclosure by such Person and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry.  Any Person required to maintain the confidentiality of Information as
provided in this Section 9.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

SECTION 9.13                                                             
Material Non-Public Information.

 

(a)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 9.12 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS AFFILIATES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

(b)                                 ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

SECTION 9.14                                                             
Several Obligations; Nonreliance; Violation of Law.  The respective obligations
of the Lenders hereunder are several and not joint and the failure of any Lender
to make any Loan or perform any of its obligations hereunder shall not relieve
any other Lender from any of its obligations hereunder.  Each Lender hereby
represents that it is not relying on or looking to any margin stock (as defined
in Regulation U of the Board) for the repayment of the Borrowings provided for
herein.  Anything contained in this Agreement to the contrary notwithstanding,
neither the Issuing Bank nor any Lender shall be obligated to extend credit to
the Borrower in violation of any Requirement of Law.

 

SECTION 9.15                                                              USA
PATRIOT Act.  Each Lender that is subject to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA
Patriot Act”) hereby notifies each Loan Party that pursuant to the requirements
of the Act, it is required to obtain, verify and record information that
identifies each Loan Party,

 

133

--------------------------------------------------------------------------------


 

which information includes the name and address of each Loan Party and other
information that will allow such Lender to identify each Loan Party in
accordance with the Act.

 

SECTION 9.16                                                             
Appointment for Perfection.  Each Lender hereby appoints each other Lender as
its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control.  Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent (if
applicable) or otherwise deal with such Collateral in accordance with the
Administrative Agent’s instructions.

 

SECTION 9.17                                                             
Interest Rate Limitation.  Notwithstanding anything herein to the contrary, if
at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

SECTION 9.18                                                              No
Advisory or Fiduciary Responsibility.  In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Lenders and their Affiliates, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any

 

134

--------------------------------------------------------------------------------


 

breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

SECTION 9.19                                                              No
Fiduciary Duty, etc.  The Borrower acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that no Credit Party will have any obligations
except those obligations expressly set forth herein and in the other Loan
Documents and each Credit Party is acting solely in the capacity of an arm’s
length contractual counterparty to the Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. 
The Borrower agrees that it will not assert any claim against any Credit Party
based on an alleged breach of fiduciary duty by such Credit Party in connection
with this Agreement and the transactions contemplated hereby.  Additionally, the
Borrower acknowledges and agrees that no Credit Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction.  The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to the Borrower with
respect thereto.

 

The Borrower further acknowledges and agrees, and acknowledges its subsidiaries’
understanding, that each Credit Party, together with its affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial
services.  In the ordinary course of business, any Credit Party may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships.  With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

 

In addition, the Borrower acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and
otherwise.  No Credit Party will use confidential information obtained from the
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies.  The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

 

SECTION 9.20                                                             
Amendment and Restatement of Existing Credit Agreement.  On the Effective Date,
(a) this Agreement shall amend and restate the Existing Credit Agreement in its
entirety but, for the avoidance of doubt, shall not constitute a novation,
discharge, rescission, extinguishment or substitution of the parties’ rights and
obligations thereunder, (b) the respective “Commitments” thereunder (and as
defined therein) shall automatically continue as

 

135

--------------------------------------------------------------------------------


 

“Commitments” herein, (c) the rights and obligations of the parties hereto
evidenced by the Existing Credit Agreement shall be evidenced by this Agreement
and the other Loan Documents, (d) the “Revolving Loans” under (and as defined
in) the Existing Credit Agreement shall remain outstanding and be continued as,
and converted to, Revolving Loans hereunder and the “Term Loans” under (and as
defined in) the Existing Credit Agreement shall remain outstanding and be
continued as, and converted to, Term Loans hereunder (and in the case of
Revolving Loans and/or Term Loans that are Eurodollar Loans, with the same
Interest Periods or the remaining portions of such Interest Periods, as
applicable, established therefor under the Existing Credit Agreement), and shall
bear interest and be subject to such other fees as set forth in this Agreement,
and (e) the security interests granted under the Collateral Documents shall
continue to secure the Secured Obligations.  In connection with the foregoing,
(x) all such Loans and all participations in Letters of Credit and LC Exposure
that are continued hereunder shall immediately upon the effectiveness of this
Agreement, to the extent necessary to ensure the Lenders hold such Loans and
participations ratably, be reallocated among the Lenders in accordance with
their respective Applicable Percentages, as evidenced on Schedule 2.01A,
(y) each applicable Lender to whom Loans are so reallocated shall make full cash
settlement on the Effective Date, through the Administrative Agent, as the
Administrative Agent may direct with respect to such reallocation, in the
aggregate amount of the Loans so reallocated to each such Lender, and (z) each
applicable Lender hereby waives any breakage fees in respect of such
reallocation of Eurodollar Loans on the Effective Date.  All interest and fees
and expenses, if any, owing or accruing under or in respect of the Existing
Credit Agreement to the Effective Date shall be calculated as of the Effective
Date (pro-rated in the case of any fractional periods), and shall be paid on the
Effective Date.

 

SECTION 9.21                                                             
Acknowledgement and Consent to Bail-In of EEA Financial Institutions. 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

136

--------------------------------------------------------------------------------


 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

ARTICLE X.
LOAN GUARANTY

 

SECTION 10.01                                                       Guaranty. 
Each Loan Guarantor (other than those that have delivered a separate Guaranty)
hereby agrees that it is jointly and severally liable for, and, as a primary
obligor and not merely as surety, absolutely, unconditionally and irrevocably
guarantees to the Secured Parties, the prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Secured Obligations and all costs and expenses including, without
limitation, all court costs and reasonable attorneys’ and paralegals’ fees and
expenses paid or incurred by the Administrative Agent, the Issuing Bank and the
Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, the Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the
“Guaranteed Obligations”); provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant
of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

 

SECTION 10.02                                                       Guaranty of
Payment.  This Loan Guaranty is a guaranty of payment and not of collection. 
Each Loan Guarantor waives any right to require the Administrative Agent, the
Issuing Bank or any Lender to sue the Borrower, any Loan Guarantor, any other
guarantor, or any other Person obligated for all or any part of the Guaranteed
Obligations (each, an “Obligated Party”), or otherwise to enforce its payment
against any collateral securing all or any part of the Guaranteed Obligations.

 

SECTION 10.03                                                       No Discharge
or Diminishment of Loan Guaranty.  (a) Except as otherwise provided for herein,
the obligations of each Loan Guarantor hereunder are unconditional and absolute
and not subject to any reduction, limitation, impairment or termination for any
reason (other than the payment in full in cash of the Guaranteed Obligations),
including:  (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of the Borrower or any other Obligated Party liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, the Issuing Bank, any Lender, or any other Person, whether
in connection herewith or in any unrelated transactions.

 

137

--------------------------------------------------------------------------------


 

(b)                                 The obligations of each Loan Guarantor
hereunder are not subject to any defense or setoff, counterclaim, recoupment, or
termination whatsoever by reason of the invalidity, illegality, or
unenforceability of any of the Guaranteed Obligations or otherwise, or any
provision of applicable law or regulation purporting to prohibit payment by any
Obligated Party, of the Guaranteed Obligations or any part thereof.

 

(c)                                  Further, the obligations of any Loan
Guarantor hereunder are not discharged or impaired or otherwise affected by:
(i) the failure of the Administrative Agent, the Issuing Bank or any Lender to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of the Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other Obligated Party liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, the Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the payment in full in cash of the Guaranteed
Obligations).

 

SECTION 10.04                                                       Defenses
Waived.  To the fullest extent permitted by applicable law, each Loan Guarantor
hereby waives any defense based on or arising out of any defense of the Borrower
or any Loan Guarantor or the unenforceability of all or any part of the
Guaranteed Obligations from any cause, or the cessation from any cause of the
liability of the Borrower, any Loan Guarantor or any other Obligated Party,
other than the payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party,
or any other Person.  Each Loan Guarantor confirms that it is not a surety under
any state law and shall not raise any such law as a defense to its obligations
hereunder.  The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty, except to the extent the Guaranteed Obligations have been
fully paid in cash.  To the fullest extent permitted by applicable law, each
Loan Guarantor waives any defense arising out of any such election even though
that election may operate, pursuant to applicable law, to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of any Loan
Guarantor against any Obligated Party or any security.

 

SECTION 10.05                                                       Rights of
Subrogation.  No Loan Guarantor will assert any right, claim or cause of action,
including, without limitation, a claim of subrogation, contribution or
indemnification that it has against any Obligated Party, or any collateral,
until the Loan Parties

 

138

--------------------------------------------------------------------------------


 

and the Loan Guarantors have fully performed all their obligations to the
Administrative Agent, the Issuing Bank and the Lenders.

 

SECTION 10.06                                                      
Reinstatement; Stay of Acceleration.  If at any time any payment of any portion
of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, or reorganization of the Borrower or
otherwise, each Loan Guarantor’s obligations under this Loan Guaranty with
respect to that payment shall be reinstated at such time as though the payment
had not been made and whether or not the Administrative Agent, the Issuing Bank
and the Lenders are in possession of this Loan Guaranty.  If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Administrative Agent.

 

SECTION 10.07                                                      
Information.  Each Loan Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Loan
Guarantor assumes and incurs under this Loan Guaranty, and agrees that neither
the Administrative Agent, the Issuing Bank nor any Lender shall have any duty to
advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

 

SECTION 10.08                                                      
Termination.  Each of the Lenders and the Issuing Bank may continue to make
loans or extend credit to the Borrower based on this Loan Guaranty until five
days after it receives written notice of termination from any Loan Guarantor. 
Notwithstanding receipt of any such notice, each Loan Guarantor will continue to
be liable to the Lenders for any Guaranteed Obligations created, assumed or
committed to prior to the fifth day after receipt of the notice, and all
subsequent renewals, extensions, modifications and amendments with respect to,
or substitutions for, all or any part of that Guaranteed Obligations. Nothing in
this Section 10.08 shall be deemed to constitute a waiver of, or eliminate,
limit, reduce or otherwise impair any rights or remedies the Administrative
Agent or any Lender may have in respect of, any Default or Event of Default that
shall exist under clause (o) of Article VII hereof as a result of any such
notice of termination.

 

SECTION 10.09                                                       Taxes.  Each
payment of the Guaranteed Obligations will be made by each Loan Guarantor
without withholding for any Taxes, unless such withholding is required by law. 
If any Loan Guarantor determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Loan Guarantor may so
withhold and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with applicable law.  If such Taxes are
Indemnified Taxes, then the amount payable by such Loan Guarantor shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives the
amount it would have received had no such withholding been made.

 

SECTION 10.10                                                       Maximum
Liability.  The provisions of this Loan Guaranty are severable, and in any
action or proceeding involving any state corporate law, or any state, federal

 

139

--------------------------------------------------------------------------------


 

or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Loan Guarantor under
this Loan Guaranty would otherwise be held or determined to be avoidable,
invalid or unenforceable on account of the amount of such Loan Guarantor’s
liability under this Loan Guaranty, then, notwithstanding any other provision of
this Loan Guaranty to the contrary, the amount of such liability shall, without
any further action by the Loan Guarantors or the Administrative Agent, the
Issuing Bank or any Lender, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Loan Guarantor’s
“Maximum Liability”).  This Section with respect to the Maximum Liability of
each Loan Guarantor is intended solely to preserve the rights of the
Administrative Agent, the Issuing Bank and the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
Person shall have any right or claim under this Section with respect to such
Maximum Liability, except to the extent necessary so that the obligations of any
Loan Guarantor hereunder shall not be rendered voidable under applicable law. 
Each Loan Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the Maximum Liability of each Loan Guarantor without
impairing this Loan Guaranty or affecting the rights and remedies of the
Administrative Agent, the Issuing Bank or the Lenders hereunder, provided that
nothing in this sentence shall be construed to increase any Loan Guarantor’s
obligations hereunder beyond its Maximum Liability. Notwithstanding any other
provision of this Loan Guaranty, the amount guaranteed by each Loan Guarantor
hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law.  In
determining the limitations, if any, on the amount of any Loan Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

 

SECTION 10.11                                                      
Contribution.

 

(a)                                 To the extent that any Loan Guarantor shall
make a payment under this Loan Guaranty (a “Guarantor Payment”) which, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Loan Guarantor, exceeds the amount which otherwise would have been
paid by or attributable to such Loan Guarantor if each Loan Guarantor had paid
the aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the
same proportion as such Loan Guarantor’s “Allocable Amount” (as defined below)
(as determined immediately prior to such Guarantor Payment) bore to the
aggregate Allocable Amounts of each of the Loan Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
payment in full in cash of the Guarantor Payment and the Guaranteed Obligations
(other than Unliquidated Obligations that have not yet arisen), and all
Commitments and Letters of Credit have terminated or expired or, in the case of
all Letters of Credit, are fully collateralized on terms reasonably acceptable
to the Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.

 

140

--------------------------------------------------------------------------------


 

(b)                                 As of any date of determination, the
“Allocable Amount” of any Loan Guarantor shall be equal to the excess of the
fair saleable value of the property of such Loan Guarantor over the total
liabilities of such Loan Guarantor (including the maximum amount reasonably
expected to become due in respect of contingent liabilities, calculated, without
duplication, assuming each other Loan Guarantor that is also liable for such
contingent liability pays its ratable share thereof), giving effect to all
payments made by other Loan Guarantors as of such date in a manner to maximize
the amount of such contributions.

 

(c)                                  This Section 10.11 is intended only to
define the relative rights of the Loan Guarantors, and nothing set forth in this
Section 10.11 is intended to or shall impair the obligations of the Loan
Guarantors, jointly and severally, to pay any amounts as and when the same shall
become due and payable in accordance with the terms of this Loan Guaranty.

 

(d)                                 The parties hereto acknowledge that the
rights of contribution and indemnification hereunder shall constitute assets of
the Loan Guarantor or Loan Guarantors to which such contribution and
indemnification is owing.

 

(e)                                  The rights of the indemnifying Loan
Guarantors against other Loan Guarantors under this Section 10.11 shall be
exercisable upon the full payment of the Guaranteed Obligations in cash (other
than Unliquidated Obligations that have not yet arisen) and the termination or
expiry (or, in the case of all Letters of Credit, full cash collateralization),
on terms reasonably acceptable to the Administrative Agent and the Issuing Bank,
of the Commitments and all Letters of Credit issued hereunder and the
termination of this Agreement, the Swap Agreement Obligations and the Banking
Services Obligations.

 

SECTION 10.12                                                       Liability
Cumulative.  The liability of each Loan Party as a Loan Guarantor under this
Article X is in addition to and shall be cumulative with all liabilities of each
Loan Party to the Administrative Agent, the Issuing Bank and the Lenders under
this Agreement and the other Loan Documents to which such Loan Party is a party
or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

 

SECTION 10.13                                                       Keepwell. 
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guarantee in respect of a Swap Obligation
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.13 or otherwise
under this Loan Guaranty voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  Except as
otherwise provided herein, the obligations of each Qualified ECP Guarantor under
this Section 10.13 shall remain in full force and effect until the termination
of all Swap Obligations.  Each Qualified ECP Guarantor intends that this
Section 10.13 constitute, and this Section 10.13 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

141

--------------------------------------------------------------------------------


 

[remainder of page intentionally left blank; signature pages follow]

 

142

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below and the Assignee identified in item 2
below.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified in item 5 below, receipt of a
copy of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and other rights of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrower:

 

Virtusa Corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Amended and Restated Credit Agreement dated as of February 6, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time) among the Borrower, the guarantors from time to time

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

Exhibit A-143

--------------------------------------------------------------------------------


 

 

 

 

 

party thereto, the lenders parties thereto, and the Administrative Agent

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(3)

 

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

Effective Date:                    20    [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

[Signatures to follow]

 

--------------------------------------------------------------------------------

(2)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Loans”)

 

(3)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

Exhibit A-144

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A-145

--------------------------------------------------------------------------------


 

[Consented to and](4) Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Consented to:](5)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(4)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(5)  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

Exhibit A-146

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
other than statements made by it herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption, to consummate
the transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) it is not an Ineligible Institution
or Excluded Person, (iv) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(v) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof (or,
prior to the first such delivery, the financial statements referred to in
Section 3.04 thereof), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (vi) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest,

 

Exhibit A-147

--------------------------------------------------------------------------------


 

fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in counterparts (and by different parties hereto on
separate counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile, emailed pdf, or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

Exhibit A-148

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

To:                             The Lenders parties to the

Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of February 6, 2018 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Virtusa Corporation (the “Borrower”), the guarantors
from time to time party thereto, the lenders party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.                                      I am the duly
elected                              of the Borrower;

 

2.                                      I have reviewed the terms of the Credit
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements [for quarterly financial statements add: “and such financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis as of the date thereof in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes”];

 

3.                                      The examinations described in paragraph
2 did not disclose, except as set forth below, and I have no knowledge of
(i) the existence of any condition or event which constitutes a Default during
or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate or (ii) any change in GAAP or
in the application thereof which effects the attached financial statements or
the provisions of the Credit Agreement that has occurred since the date of the
audited financial statements referred to in Section 3.04 of the Credit Agreement
or subsequently delivered as required in the Credit Agreement;

 

4.                                      I hereby certify that no Loan Party has
changed (i) its name as it appears in official filings in the jurisdiction of
its incorporation or other organization, (ii) its chief executive office,
principal place of business, mailing address, corporate offices or warehouses or
locations at which Collateral is held or stored, or the location of its records
concerning the Collateral, (iii) the type of entity that it is, (iv) its
organization identification number, if any, issued by its jurisdiction of
incorporation or other organization, or (v) its jurisdiction of incorporation or
other organization, in each case, without having given the Administrative Agent
the notice required by Section 4.15 of the Security Agreement or as otherwise
set forth on Schedule III attached hereto;

 

5.                                      Schedule I attached hereto sets forth
financial data and computations evidencing the Borrower’s compliance with
Section 6.10 of the Credit Agreement;

 

Exhibit B-1

--------------------------------------------------------------------------------


 

6.                                      Schedule II sets forth any Patent,
Trademark or Copyright (as such terms are defined in the Security Agreement)
registrations of any Loan Party made within the last quarter with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar U.S. office or agency; and

 

7.                                      Described below are the exceptions, if
any, to paragraph 3 by listing, in detail, the (i) nature of the condition or
event, the period during which it has existed and the action which the Borrower
has taken, is taking, or proposes to take with respect to each such condition or
event or (ii) change in GAAP or the application thereof which effects the
attached financial statements or the provisions of the Credit Agreement and the
effect of such change on the attached financial statements or provisions of the
Credit Agreement:

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I attached hereto and the financial statements delivered with this
Certificate in support hereof, and the certifications on Schedule II, are made
and delivered this      day of                ,     .

 

 

VIRTUSA CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B-2

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of           ,       (the “Statement Date”)
with Section 6.10 of the Credit Agreement

 

1.  Section 6.10(a) — Consolidated Total Net Leverage Ratio

 

 

 

 

 

A.                                    Consolidated Funded Debt(6)

 

$          

B.                                    Unrestricted cash and Cash Equivalents of
the Borrower and Guarantors in the aggregate of amount not to exceed
$50,000,000:

 

$          

C.                                    Consolidated EBITDA:
(from Line 2.A.(iv) below)

 

$          

D.                                    Consolidated Total Net Leverage Ratio:
((Line1.A. - Line 1.B.) ÷ Line 1.C.):

 

to 1.00

 

Maximum Permitted:  [3.50 to 1.00][3.25 to 1.00][3.00 to 1.00]

 

 

Compliance:

 

[YES][NO]

 

 

 

2.  Section 6.10(b) —Consolidated Fixed Charge Coverage Ratio:

 

 

 

 

 

A.                                    Consolidated EBITDA:

 

 

(i)  Consolidated Net Income:

 

$          

(ii)  without duplication and, except with respect to amounts added back
pursuant to Line 2.A.(ii)(l) (solely in the case of amounts constituting the
proceeds of business interruption insurance) or Line 2.A.(ii)(n), to the extent
deducted (and not added back) in determining such Consolidated Net Income:

 

 

(a) Consolidated Interest Expense (including net losses (or gains) on Swap
Obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, unused line fees, letter of credit fees, facing fees
and bank guaranty fees), net of interest income:

 

$          

 

--------------------------------------------------------------------------------

(6)  All obligations in respect of the deferred purchase price of property or
services and obligations under any earn-out shall, in each case, be included
only if and to the extent such obligations remain unpaid following the due date
thereof and obligations with respect to eTouch Retention Payments shall be
included only when such payments become due or payable.

 

Exhibit B-3

--------------------------------------------------------------------------------


 

(b) the provision for taxes based on income, profits or capital, including
federal, foreign, state, local, franchise, excise, value added and similar taxes
paid or accrued during such period (including in respect of repatriated funds
and any future taxes or other levies which replace or are intended to be in lieu
of such taxes and any penalties and interest related to such taxes or arising
from tax examinations) net of any tax credits:

 

$          

(c) depreciation expense:

 

$          

(d) amortization expense:

 

$          

(e) fees and expenses incurred during such period in connection with any
Permitted Acquisitions, sale of assets outside the ordinary course of business,
and Investments permitted under Section 6.04 of the Credit Agreement
(a) consummated during such period and (b) to the extent not consummated, in an
aggregate amount for all such transactions in this clause (b) of Line
2.A.(ii)(e), together with those set forth in Line 2.A.(ii)(f), not to exceed
$5,000,000 during any twelve (12) month period:

 

$          

(f) any non-cash loss from any sale of assets outside the ordinary course of
business; provided that aggregate amount of all add-backs in this Line
2.A.(ii)(f), together with those set forth in clause (b) of Line 2.A.(ii)(e),
shall not exceed $5,000,000 during any twelve (12) month period:

 

$          

(g) non-cash equity-based compensation expenses

 

$          

(h) fees and expenses incurred in connection with the Loan Documents, the
Transactions, and the Orogen Transactions

 

$          

(i) extraordinary and non-recurring losses or expenses

 

$          

(j) the amount of, any non-controlling or minority interest expense consisting
of Subsidiary income attributable to minority Equity Interests of third parties
in any non-wholly owned Subsidiary

 

$          

(k) the amount of unamortized fees, costs, prepayment premiums and expenses
previously paid in cash and capitalized and subsequently expensed in connection
with the repayment of Indebtedness and any required prepayment premiums in
connection therewith

 

$          

 

Exhibit B-4

--------------------------------------------------------------------------------


 

(l) proceeds of business interruption insurance and any expenses and payments
covered by third party indemnification, insurance, reimbursement, guaranty,
purchase price adjustment or similar arrangement, or otherwise reimbursed or
reimbursable by a third party, to the extent that such expenses and payments
have been paid or reimbursed in cash

 

$          

(m) the amount of any cash restructuring and similar charges, severance costs,
lease termination costs, retention, recruiting and relocation costs, integration
and other business optimization expenses, signing costs, retention or completion
bonuses, stock-option or equity-based compensation expenses, transition costs,
costs related to the closure or consolidation of facilities and curtailments or
modifications to pension and post-retirement employee benefit plans (including
any settlement of pension liabilities), including, without limitation, any
one-time expense relating to enhanced accounting function or other transaction
costs, and other one-time expenses not otherwise added back to Consolidated
EBITDA; provided that aggregate amount of all add-backs in this Line
2.A.(ii)(m) shall not exceed $7,500,000 during any twelve (12) month period

 

$          

(n) the amount of Cost Savings realized or projected by the Borrower in good
faith and certified by an officer of the Borrower in writing to result from
actions taken or with respect to which substantial steps have been taken prior
to the last day of such measurement period (or reasonably anticipated to be
taken or initiated within eighteen (18) months after the date of the relevant
event or transaction) with respect to integrating, consolidating or
discontinuing operations, headcount reductions or closure of facilities, or
otherwise, in each case resulting from the Transactions, other acquisitions
(whether before or after the Effective Date), dispositions outside the ordinary
course of business permitted hereunder, restructurings or cost savings
initiatives, which cost savings, synergies and operating expense reductions
shall be calculated on a Pro Forma Basis as though they had been realized on the
first day of such period, net of the amount of actual benefits realized during
such period from such actions that are otherwise included in the calculation of
Consolidated EBITDA(7)

 

$          

 

--------------------------------------------------------------------------------

(7)  (i) An officer of the Borrower shall have provided a reasonably detailed
statement or schedule of such Cost Savings and shall have certified to
Administrative Agent that such cost savings, synergies, operating improvements
and operating expense reductions, as the case may be, are directly attributable
to the applicable transaction or initiative, reasonably identifiable, factually
supportable and projected by the Borrower in good faith to result from actions
that have been taken or are expected to be taken (in the good faith
determination of the Borrower), within eighteen (18) months after the relevant
transaction or initiative, and (ii) the aggregate amount of all add-backs
pursuant to this Line 2.A.(ii)(n) shall not exceed 15% of Consolidated EBITDA
(calculated without giving effect to this Line 2.A.(ii)(n)) for such twelve (12)
month period

 

Exhibit B-5

--------------------------------------------------------------------------------


 

(o) to the extent not already covered in Lines 2.A.(ii)(a) through (n) above,
all other non-cash charges, expenses and losses

 

$          

(p) fees, costs, expenses, charges and payments paid or incurred in such period
in connection with litigation matters disclosed prior to the Effective Date to
the Administrative Agent, in an aggregate amount not to exceed $2,500,000 during
any twelve (12) month period

 

$          

(q) eTouch Retention Payments

 

$          

(r) Sum of Lines 2.A.(ii)(a) through (q):

 

$          

(iii) without duplication and to the extent included in Consolidated Net Income:

 

 

(a) any cash payments made during such Reference Period in respect of non-cash
expenses or losses described in Lines 2.A.(ii)(f), (g), (i) and (o) above taken
in a prior period:

 

$          

(b) extraordinary or non-recurring income or gains:

 

$          

(c) Sum of Lines 2.A.(iii)(a) and (b):

 

$          

(iv)  Consolidated EBITDA:
(Line 2.A.(i) plus Line 2.A.(ii)(r) minus Line 2.A.(iii)(c)):

 

$          

B.                                     Unfinanced Capital Expenditures. The
aggregate amount of Capital Expenditures made during such Reference Period (to
the extent not financed with Indebtedness (other than Revolving Loans), an
issuance of Equity Interests or capital contributions, or proceeds of asset
sales, or the proceeds of casualty insurance used to replace or restore assets):

 

$          

C.                                    Fixed Charges:

 

 

     (i)  the sum of the following amounts (without duplication):

 

 

(a) regularly scheduled Consolidated Interest Expense paid in cash:

 

$          

(b) regularly scheduled dividends paid in cash for such period on or with
respect to any Disqualified Equity Interests (including the Orogen Series A
Preferred Stock)

 

 

 

Exhibit B-6

--------------------------------------------------------------------------------


 

(c) regularly scheduled amortization payments on Indebtedness in cash (regularly
scheduled amortization payments shall be determined without giving effect to any
reduction of such scheduled payments resulting from the application of any
voluntary or mandatory prepayments made during the applicable period):

 

$          

(d) expense for income taxes paid in cash:

 

$          

(e) interest component of Capital Lease Obligation payments paid in cash:

 

$          

      (ii)  Fixed Charges:
(Sum of Lines 2.C.(i)(a) through (e)):

 

$          

D.                                    Fixed Charge Coverage Ratio
((Line 2.A.(iv) – Line 2.B) ÷ Line 3.C(ii)):

 

to 1.00

Minimum Required:  1.25 to 1.00

 

 

Compliance:

 

[YES][NO]

 

Exhibit B-7

--------------------------------------------------------------------------------


 

SCHEDULE II TO COMPLIANCE CERTIFICATE

 

INTELLECTUAL PROPERTY RIGHTS

 

PATENTS

 

Grantor

 

Patent Description

 

Patent Number

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATENT APPLICATIONS

 

Grantor

 

Patent Application

 

Application Filing Date

 

Application Serial
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARKS

 

Grantor

 

Trademark

 

Registration Date

 

Registration Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK APPLICATIONS

 

Grantor

 

Trademark Application

 

Application Filing Date

 

Application Serial
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPYRIGHTS

 

Grantor

 

Copyright

 

Registration Date

 

Registration Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPYRIGHT APPLICATIONS

 

Grantor

 

Copyright Description

 

Application Filing
Date

 

Application Serial
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTELLECTUAL PROPERTY LICENSES

 

Name of Agreement

 

Date of Agreement

 

Parties to Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-8

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 6, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Virtusa
Corporation, a Delaware corporation (the “Borrower”), the guarantors from time
to time party thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10
percent shareholder” (within the meaning of Section 881(c)(3)(B) of the Code) of
the Borrower, and (iv) it is not a “controlled foreign corporation” (as
described in Section 881(c)(3)(C) of the Code) related to the Borrower.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Date:

 

 

Exhibit C-1 - 1

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 6, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Virtusa
Corporation, a Delaware corporation (the “Borrower”), the guarantors from time
to time party thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
promissory note(s) evidencing such Loan(s)), (iii) with respect to the extension
of credit pursuant to this Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10 percent
shareholder” (within the meaning of Section 881(c)(3)(B) of the Code) of the
Borrower, and (v) none of its direct or indirect partners/members is a
“controlled foreign corporation” (as described in Section 881(c)(3)(C) of the
Code) related to the Borrower.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of (i) an IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable, from each of its partners/members claiming the portfolio interest
exemption or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Date:

 

 

Exhibit C-2 - 1

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 6, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Virtusa
Corporation, a Delaware corporation (the “Borrower”), the guarantors from time
to time party thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” (within the meaning of
Section 881(c)(3)(B) of the Code) of the Borrower, and (iv) it is not a
“controlled foreign corporation” (as described in Section 881(c)(3)(C) of the
Code) related to the Borrower.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Date:

 

 

Exhibit C-3 - 1

--------------------------------------------------------------------------------


 

EXHIBIT C-4

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 6, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Virtusa
Corporation, a Delaware corporation (the “Borrower”), the guarantors from time
to time party thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” (within
the meaning of Section 881(c)(3)(B) of the Code) of the Borrower, and (v) none
of its direct or indirect partners/members is a “controlled foreign corporation”
(as described in Section 881(c)(3)(C) of the Code) related to the Borrower.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of its partners/members claiming the portfolio interest
exemption or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Date:

 

 

Exhibit C-4 - 1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of              20   , is
entered into between                             , a                       (the
“New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Amended and
Restated Credit Agreement, dated as of February 6, 2018 (as amended , restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among VIRTUSA CORPORATION, a Delaware corporation (the
“Borrower”), the guarantors from time to time party thereto, the lenders party
thereto, and the Administrative Agent.  All capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Credit Agreement.

 

The New Subsidiary and the Administrative Agent, for the benefit of the Secured
Parties, hereby agree as follows:

 

1.                                      The New Subsidiary hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Subsidiary
will be deemed to be a Loan Party under the Credit Agreement, a “Guarantor” and
a “Loan Guarantor” in each case, for all purposes of the Credit Agreement and
shall have all of the obligations of a Loan Party, a Guarantor and a Loan
Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement, and
(c) all of the guaranty obligations set forth in Article X of the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Section 10.10 of the Credit Agreement, hereby absolutely, unconditionally and
irrevocably guarantees, jointly and severally with the other Loan Guarantors, to
the Secured Parties, as provided in Article X of the Credit Agreement, the
prompt payment of the Guaranteed Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof and agrees that if any of the Guaranteed
Obligations are not paid or performed in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), the New
Subsidiary will, jointly and severally together with the other Loan Guarantors,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

2.                                      Simultaneously with the execution of
this Agreement, the New Subsidiary is executing and delivering to the
Administrative Agent such documents, agreements and instruments (including, but
not limited to, Collateral Documents) as required by and in accordance with
Section 5.11 of the Credit Agreement.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

3.                                      The New Subsidiary hereby waives
acceptance by the Administrative Agent and the other Secured Parties of the
guaranty by the New Subsidiary upon the execution of this Agreement by the New
Subsidiary.

 

4.                                      This Agreement may be executed in
counterparts (and by different parties hereto on separate counterparts), each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile, emailed pdf, or any other
electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

5.                                      THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Secured Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Acknowledged and accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

INCREASING LENDER SUPPLEMENT — EXISTING LENDER

 

INCREASING LENDER SUPPLEMENT, dated           , 20   (this “Supplement”), by and
among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of February 6, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VIRTUSA CORPORATION, a Delaware corporation (the “Borrower”),
the guarantors from time to time party thereto, the lenders party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative
Agent”).  Capitalized terms used herein and not defined herein shall have the
meanings defined in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Revolving Commitments and/or  enter into one or more
additional tranches of Incremental Term Loans under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Revolving
Commitment and/or to participate in such a tranche;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Revolving Commitments] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.21; and

 

WHEREAS, pursuant to such Section 2.21, the undersigned Increasing Lender now
desires to [increase the amount of its Revolving Commitment] [and] [participate
in a tranche of Incremental Term Loans] under the Credit Agreement by executing
and delivering to the Borrower and the Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Increasing Lender
agrees, subject to the terms and conditions of the Credit Agreement, that on the
date of this Supplement it shall [have its Revolving Commitment increased by
$          , thereby making the aggregate amount of its Revolving Commitment
equal to $          ] [and] [participate in an Incremental Term Loan with a
commitment amount equal to $           with respect thereto].

 

2.                                      The Borrower hereby represents and
warrants that on the proposed date of the effectiveness of the increase in the
Revolving Commitments and/or tranche of Incremental Term Loans contemplated
hereby, (A) the conditions set forth in Sections 2.21 and 4.02 of the Credit
Agreement (subject to the exceptions applicable to Incremental Term Loans set
forth therein) are satisfied and (B) the Borrower is in compliance on a Pro
Forma Basis with the financial covenant set forth in Section 6.10(a), recomputed
as set forth in Section 2.21(b) of the Credit Agreement.

 

3.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

Exhibit E-1

--------------------------------------------------------------------------------


 

4.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Accepted and agreed to as of the date first written above:

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

Exhibit E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

AUGMENTING LENDER SUPPLEMENT — NEW LENDER

 

AUGMENTING LENDER SUPPLEMENT, dated           , 20   (this “Supplement”), to the
Amended and Restated Credit Agreement, dated as of February 6, 2018 (as amended
, restated, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among VIRTUSA CORPORATION, a Delaware
corporation (the “Borrower”), the guarantors from time to time party thereto,
the lenders party thereto, and JPMorgan Chase Bank, N.A., as administrative
agent (the “Administrative Agent”).  Capitalized terms used herein and not
defined herein shall have the meanings defined in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.21 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent [and the
Issuing Bank], by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.              The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Revolving Commitment of
$          ] [and] [a commitment with respect to Incremental Term Loans of
$          ].

 

2.              The undersigned Augmenting Lender (a) represents and warrants
that it is legally authorized to enter into this Supplement, (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01(a) and
5.01(b) thereof, as applicable, and has reviewed such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement, (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto, (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such

 

Exhibit F-1

--------------------------------------------------------------------------------


 

powers as are incidental thereto, and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.

 

3.              The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:

 

                .

 

4.              The Borrower hereby represents and warrants that on the proposed
date of the effectiveness of the increase in the Revolving Commitments and/or
tranche of Incremental Term Loans contemplated hereby, (A) the conditions set
forth in Sections 2.21 and 4.02 of the Credit Agreement (subject to the
exceptions applicable to Incremental Term Loans set forth therein) are satisfied
and (B) the Borrower is in compliance on a Pro Forma Basis with the financial
covenant set forth in Section 6.10(a), recomputed as set forth in
Section 2.21(b) of the Credit Agreement.

 

5.              This Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

6.              This Supplement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

Exhibit F-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[JPMORGAN CHASE BANK, N.A.,
as Issuing Bank

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.,
as Issuing Bank

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](8)

 

 

 

--------------------------------------------------------------------------------

(8)  Insert additional signature blocks for any other Issuing Banks.

 

Exhibit F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Chicago, IL 60603-2003

Attention: Cheryl Lyons

Telephone: 312-732-2593

Fax: 888-303-9732

Electronic mail: jpm.agency.servicing.l@jpmorgan.com

 

with a copy to:

 

One International Place, 42nd Floor

Boston, MA 02110

Attention: Stacy Benham, Vice President

Telephone: 617-428-2172

 

           , 20   

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 6, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among VIRTUSA
CORPORATION, a Delaware corporation (the “Borrower”), the guarantors from time
to time party thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”).  Capitalized terms used
herein and not defined herein shall have the meanings defined in the Credit
Agreement.

 

This notice constitutes a Borrowing Request, and the Borrower hereby gives you
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in connection therewith specifies the
following information with respect to such Borrowing:

 

(i)                                     The Loans comprising such Borrowing are
[ABR Revolving Loans][Eurodollar Revolving Loans][ABR Term Loans][Eurodollar
Term Loans].(9)

 

(ii)                                  The aggregate amount of such Borrowing is
          .(10)

 

(iii)                               The date of such Borrowing (which is a
Business Day) is           .

 

--------------------------------------------------------------------------------

(9)   If no Type of Borrowing is specified, then, in the case of a Borrowing
denominated in U.S. Dollars, the requested Borrowing shall be an ABR Borrowing.

(10)   For Revolving Borrowings, please refer to required minimum/multiple
borrowing amounts set forth in Section 2.02(c) of the Credit Agreement.

 

 

Exhibit G-1

--------------------------------------------------------------------------------


 

(iv)                              [The initial Interest Period applicable to
such Borrowing is            months.](11)

 

(v)                                 The location and number of the Borrower’s
account to which funds are to be disbursed:(12)

 

Bank Name:.

Bank Address:

ABA number:

Account number:

Account Name:

SWIFT CODE:   (if needed)

 

[The Borrower hereby certifies (i) that the conditions specified in Sections
4.02(a), 4.02(b) and 4.02(c)(i-iv) of the Credit Agreement have been satisfied,
(ii) the representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
to the extent that it is already qualified or modified by materiality in the
text thereof) on and as of the date hereof (except to the extent any such
representation or warranty expressly relates to an earlier date, in which case,
such representation or warranty is true and correct in all material respects as
of such earlier date) and (iii) at the time of and immediately after giving
effect to the Borrowing on the date hereof, no Default has occurred and is
continuing.](13)

 

[The Borrower hereby certifies that the conditions specified in Sections
4.02(a) and 4.02(b) of the Credit Agreement have been satisfied.](14)

 

 

Very truly yours,

 

 

 

VIRTUSA CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(11)   Applicable to Eurodollar Borrowings only.  Subject to the definition of
“Interest Period” and can be a period of one, two, three or six months.  If no
Interest Period is specified, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(12)   Account must comply with requirements of Section 2.07(a) of the Credit
Agreement.

(13)  Include this sentence in the case of a Borrowing of Delayed Draw Term
Loans (and/or borrowing of Revolving Loans made to finance the eTouch
Acquisition)

(14)  Include this sentence in the case of any Borrowing other than a Borrowing
of Delayed Draw Term Loans used to finance the eTouch Acquisition

 

Exhibit G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

SOLVENCY CERTIFICATE

 

Pursuant to Section 4.01(h) of the Amended and Restated Credit Agreement dated
as of the date hereof (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms used, but not otherwise defined herein shall have the meanings provided in
the Credit Agreement), by and among VIRTUSA CORPORATION, a Delaware corporation
(the “Borrower”), the other guarantors from time to time party thereto, the
lenders party thereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) for the Lenders, the
undersigned hereby certifies, solely in such undersigned’s capacity as [chief
financial officer] [chief accounting officer] [specify other officer with
equivalent duties] of the Borrower, and not individually, as follows:

 

1.              I am generally familiar with the businesses and assets of the
Borrower and its Subsidiaries, taken as a whole, and am duly authorized to
execute this Solvency Certificate on behalf of the Borrower pursuant to the
Credit Agreement.

 

2.              As of the date hereof, after giving effect to the consummation
of the Transactions consummated on the date hereof, including the making of the
Loans under the Credit Agreement on the date hereof and after giving effect to
the application of the proceeds of such indebtedness:

 

a.              The fair value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise;

 

b.              The present fair saleable value of the property of the Borrower
and its Subsidiaries, on a consolidated basis, is greater than the amount that
will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured;

 

c.               The Borrower and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and

 

d.              The Borrower and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital.

 

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.  Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

[Signature Page Follows]

 

Exhibit H-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [chief accounting officer]
[specify other officer with equivalent duties] of the Borrower, on behalf of the
Borrower, and not individually, as of the date first stated above.

 

 

VIRTUSA CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

REVOLVING NOTE

 

$                        

             , 20    

 

FOR VALUE RECEIVED, VIRTUSA CORPORATION, a Delaware corporation with a business
address of 2000 West Park Drive, Westborough, Massachusetts 01581 (the
“Borrower”) promises to pay to                     (the “Lender”) on the
Maturity Date, as defined in the Credit Agreement (as hereinafter defined), the
principal sum of                      Dollars ($           ), or the aggregate
unpaid principal amount of all Revolving Loans, as defined in the Credit
Agreement, whichever is less, in lawful money of the United States of America.

 

As used herein (this “Note”), the “Credit Agreement” means the Amended and
Restated Credit Agreement dated as of February 6, 2018, among the Borrower, the
guarantors from time to time party thereto, the lenders party thereto (including
the Lender), and JPMorgan Chase Bank, N.A., as administrative agent for such
lenders (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time). Each capitalized term used herein that is defined
in the Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

 

Borrower also promises to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of the Credit Agreement. Such
interest shall be payable on each Interest Payment Date; provided that interest
on any principal portion of each Revolving Loan that is not paid when due shall
be payable on demand as set forth in the Credit Agreement.

 

If this Note shall not be paid on or before the Maturity Date, whether such
maturity occurs by reason of lapse of time or by operation of any provision for
acceleration of maturity contained in the Credit Agreement, the principal hereof
and the unpaid interest thereon shall bear interest, until paid, at a rate per
annum equal to the default rate set forth in the Credit Agreement.  All payments
of principal of and interest on this Note shall be made in immediately available
funds as set forth in the Credit Agreement.

 

This Note is one of the promissory notes issued pursuant to the Credit
Agreement. Reference is made to the Credit Agreement for a description of the
right of the undersigned to anticipate payments hereof, the right of the holder
hereof to declare this Note due prior to its stated maturity, and other terms
and conditions upon which this Note is issued.  This Note is guaranteed as
provided in the Credit Agreement and secured as provided in the Credit Agreement
and the Collateral Documents.  Reference is made to the Credit Agreement for a
description of the nature and extent of such guaranties, and to the Credit
Agreement and the Collateral Documents for a description of the nature and
extent of such security, the terms and conditions upon which such guaranties and
security were granted and the rights of the holder of this Note in respect
thereof.

 

[THIS NOTE IS GIVEN IN REPLACEMENT OF THE REVOLVING NOTE, DATED AS OF
[         ], 20[       ], IN THE AMOUNT OF [$            ] ISSUED BY THE

 

Exhibit I-1

--------------------------------------------------------------------------------


 

COMPANY TO THE LENDER (THE “PRIOR NOTE”). THIS NOTE IS NOT INTENDED TO BE, AND
SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER
OR IN CONNECTION WITH THE PRIOR NOTE. THIS NOTE IS NOT INTENDED TO RELEASE OR
TERMINATE ANY GUARANTY OR LIEN, MORTGAGE, PLEDGE OR OTHER SECURITY INTEREST IN
FAVOR OF THE LENDER. ALL AMOUNTS OUTSTANDING UNDER THE PRIOR NOTE OWED BY THE
BORROWER TO THE LENDER SHALL NOW BE EVIDENCED BY THIS NOTE.]

 

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
but giving effect to federal laws applicable to national banks.

 

[Signature Page Follows]

 

Exhibit I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
authorized officer as of the day and year first above written.

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit I-3

--------------------------------------------------------------------------------


 

EXHIBIT J

 

TERM NOTE

 

$                                                                                                                                                             
        , 20

 

FOR VALUE RECEIVED, VIRTUSA CORPORATION, a Delaware corporation with a business
address of 2000 West Park Drive, Westborough, Massachusetts 01581 (the
“Borrower”) promises to pay to                     (the “Lender”) on the
Maturity Date, as defined in the Credit Agreement (as hereinafter defined), the
principal sum of                      Dollars ($           ), or the aggregate
unpaid principal amount of all Term Loans, as defined in the Credit Agreement,
whichever is less, in lawful money of the United States of America.

 

As used herein (this “Note”), the “Credit Agreement” means the Amended and
Restated Credit Agreement dated as of February 6, 2018, among the Borrower, the
guarantors from time to time party thereto, the lenders party thereto (including
the Lender), and JPMorgan Chase Bank, N.A., as administrative agent for such
lenders (as  amended, restated, amended and restated, supplemented or otherwise
modified from time to time). Each capitalized term used herein that is defined
in the Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

 

Borrower also promises to pay interest on the unpaid principal amount of each
Term Loan from time to time outstanding, from the date of such Term Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of the Credit Agreement. Such interest shall be
payable on each Interest Payment Date; provided that interest on any principal
portion of each Term Loan that is not paid when due shall be payable on demand
as set forth in the Credit Agreement.

 

If this Note shall not be paid on or before the Maturity Date, whether such
maturity occurs by reason of lapse of time or by operation of any provision for
acceleration of maturity contained in the Credit Agreement, the principal hereof
and the unpaid interest thereon shall bear interest, until paid, at a rate per
annum equal to the default rate set forth in the Credit Agreement.  All payments
of principal of and interest on this Note shall be made in immediately available
funds as set forth in the Credit Agreement.

 

This Note is one of the promissory notes issued pursuant to the Credit
Agreement. Reference is made to the Credit Agreement for a description of the
right of the undersigned to anticipate payments hereof, the right of the holder
hereof to declare this Note due prior to its stated maturity, and other terms
and conditions upon which this Note is issued.  This Note is guaranteed as
provided in the Credit Agreement and secured as provided in the Credit Agreement
and the Collateral Documents.  Reference is made to the Credit Agreement for a
description of the nature and extent of such guaranties, and to the Credit
Agreement and the Collateral Documents for a description of the nature and
extent of such security, the terms and conditions upon which such guaranties and
security were granted and the rights of the holder of this Note in respect
thereof.

 

Exhibit J-1

--------------------------------------------------------------------------------


 

[THIS NOTE IS GIVEN IN REPLACEMENT OF THE TERM NOTE, DATED AS OF [      ], 20[ 
], IN THE AMOUNT OF [$           ] ISSUED BY THE COMPANY TO THE LENDER (THE
“PRIOR NOTE”). THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO
BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE
PRIOR NOTE. THIS NOTE IS NOT INTENDED TO RELEASE OR TERMINATE ANY GUARANTY OR
LIEN, MORTGAGE, PLEDGE OR OTHER SECURITY INTEREST IN FAVOR OF THE LENDER. ALL
AMOUNTS OUTSTANDING UNDER THE PRIOR NOTE OWED BY THE BORROWER TO THE LENDER
SHALL NOW BE EVIDENCED BY THIS NOTE.]

 

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
but giving effect to federal laws applicable to national banks.

 

[Signature Page Follows]

 

Exhibit J-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
authorized officer as of the day and year first above written.

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit J-3

--------------------------------------------------------------------------------


 

EXHIBIT K

 

INTEREST ELECTION REQUEST NOTICE

 

VIRTUSA CORPORATION

 

Date:                          , 20[  ]

 

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Chicago, IL 60603-2003

Attention: Cheryl Lyons

Telephone: 312-732-2593

Fax: 888-303-9732

Electronic mail: jpm.agency.servicing.l@jpmorgan.com

 

Ladies and Gentlemen:

 

This Interest Election Request Notice is furnished pursuant to
Section 2.08(c) of that certain Amended and Restated Credit Agreement dated as
of February 6, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among VIRTUSA
CORPORATION, a Delaware corporation (the “Borrower”), the guarantors from time
to time party thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A.,
in its capacity as administrative agent (the “Administrative Agent”).  Unless
otherwise defined herein, capitalized terms used in this Interest Election
Request Notice have the meanings ascribed thereto in the Credit Agreement.

 

The Borrower is hereby requesting to convert or continue certain Borrowings of
[Revolving Loans][Term Loans] as follows:

 

1.                                      Date of conversion/continuation (must be
a Business Day):                   , 20

2.                                      Amount of Borrowings being
converted/continued:                            $

3.                                      Nature of conversion/continuation:

o             a. Conversion of ABR Borrowings to Eurodollar Borrowings

o             b. Conversion of Eurodollar Borrowings to ABR Borrowings

o             c. Continuation of Eurodollar Borrowings as such

 

4.              If Borrowings are being continued as or converted to Eurodollar
Borrowings, the duration of the new Interest Period that commences on the
conversion/continuation date:

 

One Month

 

Two Months

Three Months

 

Six Months

 

5.              The undersigned officer of Borrower certifies that, both before
and after giving effect to the request above, no Event of Default has occurred
and is continuing under the Agreement.

 

Exhibit K-2

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------